   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 1 of 126. PageID #: 7289




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




UNITED STATES OF AMERICA,                  )   CASE NO.: 1:15-CV-01046
                                           )
              Plaintiff,                   )
                                           )   JUDGE SOLOMON OLIVER, JR.
       vs.                                 )
                                           )   NOTICE SUBMITTING MONITORING
CITY OF CLEVELAND                          )   TEAM’S NINTH SEMIANNUAL
                                           )   REPORT
              Defendant.                   )
                                           )
                                           )


       Pursuant to paragraph 375 of the Consent Decree, the Monitoring Team respectfully

submits its Ninth Semiannual Report.



                                               Respectfully submitted,



                                               /s/ Hassan Aden

                                               HASSAN ADEN
                                               Monitor
                                               The Aden Group LLC
                                               8022 Fairfax Road
                                               Alexandria, VA 22308
                                               Tel: (571) 274-7821
                                               Email: aden@theadengroup.com
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 2 of 126. PageID #: 7290




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 24, 2021, I served the foregoing document entitled

NOTICE SUBMITTING MONITORING TEAM’S NINTH SEMIANNUAL REPORT via

the court’s ECF system to all counsel of record.




                                                       /s/ Ayesha Hardaway
                                                       AYESHA HARDAWAY




                                                   2
    Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 3 of 126. PageID #: 7291




Cleveland                   Ninth Semiannual Report
Police
Monitoring
Team                                                                 February 2021
       Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 4 of 126. PageID #: 7292




                                                     TABLE OF CONTENTS


I.        EXECUTIVE SUMMARY ................................................................................................... 1
     1.     INTRODUCTION ..................................................................................................................... 1
     2.     RECOMMENDATIONS ............................................................................................................. 2
II. DEMONSTRATION REVIEW ........................................................................................... 6
     1.  METHODOLOGY .................................................................................................................... 6
     2.  TIMELINE OF MAY 30, 2020, DEMONSTRATIONS .................................................................. 7
     3.  CHANGES IN MODERN PROTESTING ...................................................................................... 7
     4.  CONSENT DECREE PROVISIONS IMPLICATED ........................................................................ 9
     5.  COMMUNITY EXPERIENCE .................................................................................................. 11
       a. Public Feedback Provided to the Monitoring Team ...................................................... 12
       i. Police Preparation and Response .................................................................................. 13
         ii. Police Communication ............................................................................................... 15
         iii. Protestor Behaviors..................................................................................................... 16
         iv. Police Use of Equipment and Weapons ..................................................................... 16
       b. Summary of Community Experience Feedback .............................................................. 17
       c. Community Police Commission ..................................................................................... 17
       d. Recommendations from Community Experience............................................................ 18
     6. USE OF FORCE..................................................................................................................... 19
       a. Use of force timeline ...................................................................................................... 19
       b. CDP Polices on Use of Force in a Crowd Management Context .................................. 31
       c. Reported Uses of Force .................................................................................................. 33
       d. Use of Force Reporting Requirements ........................................................................... 36
       e. Force Reporting on May 30, 2020 ................................................................................. 38
       f. Policies Regarding Review of Force .............................................................................. 39
       g. Force Review .................................................................................................................. 41
       h. Recommendations regarding Use of Force Policy and Procedures .............................. 43
     7. USE OF BODY WORN CAMERAS .......................................................................................... 43
       a. Body Worn Camera Policy ............................................................................................. 43
       b. Body Worn Camera Use on May 30, 2020..................................................................... 44
       c. Recommendation ............................................................................................................ 45
     8. ACCOUNTABILITY ............................................................................................................... 45
     9. DISPERSAL ORDERS ............................................................................................................ 46
       a. Law and Policies Governing Dispersal Orders ............................................................. 46
       b. Timeline of Justice Center dispersal order .................................................................... 47
       c. Method of delivery. ......................................................................................................... 48
       d. Directions given. ............................................................................................................ 49
       e. Time to comply. .............................................................................................................. 49
     10. MUTUAL AID PARTNERSHIPS .......................................................................................... 50
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 5 of 126. PageID #: 7293




   11.          OVERVIEW OF INCIDENT COMMAND SYSTEM (ICS) ........................................................ 51
     a.         A Brief History of Incident Management ....................................................................... 51
     b.         Command and Control Learning Model ........................................................................ 52
     c.         ICS Resources in Cleveland ........................................................................................... 53
     D.         Planning by the City of Cleveland.................................................................................. 54
     e.         Assessment of ICS Planning and Response .................................................................... 56
     f.         Recommendations........................................................................................................... 56
III. UPDATE ON THE CITY OF CLEVELAND’S PROGRESS TOWARDS
COMPLIANCE WITH THE CONSENT DECREE ............................................................... 63
IV.          COMMUNITY ENGAGEMENT AND BUILDING TRUST ..................................... 66
        a.  Community Police Commission (“CPC”) ..................................................................... 66
          i. Background................................................................................................................. 67
        b. District Policing Committees ......................................................................................... 68
V. COMMUNITY & PROBLEM-ORIENTED POLICING ............................................... 69
VI.          BIAS-FREE POLICING ................................................................................................. 70
        a.      Where the Division Stands ............................................................................................. 70
VII. USE OF FORCE .............................................................................................................. 71
   1.     OFFICER USE OF FORCE PRINCIPLES & POLICY................................................................... 71
   2.     USE OF FORCE INVESTIGATION AND REVIEW ...................................................................... 73
        a. Background .................................................................................................................... 74
        b. Supervisory Review Policy ............................................................................................. 75
        c. Force Investigation Team Manual ................................................................................. 75
        d. Progress and Tasks that Remain .................................................................................... 75
          i. Officer Training and Policy Implementation.............................................................. 75
          ii. Operation of FRB ....................................................................................................... 76
          iii. Compliance & Adherence to New Policies ................................................................ 76
VIII. CRISIS INTERVENTION .............................................................................................. 76
        a.   Background .................................................................................................................... 78
        b.   Where the Division Stands ............................................................................................. 78
          i. MHRAC Subcommittees: Training, Community Engagement, Diversion, Quality
          Improvement ...................................................................................................................... 79
        c. Progress and Tasks that Remain .................................................................................... 81
          i. Academy Training ...................................................................................................... 81
          ii. Continued Selection and Training of Specialized CIT Officers ................................. 82
IX.          SEARCH AND SEIZURE............................................................................................... 82
        a.      Background .................................................................................................................... 83
X. ACCOUNTABILITY .......................................................................................................... 84




                                                                         ii
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 6 of 126. PageID #: 7294




  1.  INTERNALLY DISCOVERED MISCONDUCT ........................................................................... 84
    a. Background .................................................................................................................... 85
    b. Where Internal Affairs Stands Now................................................................................ 86
    c. Staffing ........................................................................................................................... 86
    d. Implementation & Assessment ....................................................................................... 87
  2. OFFICE OF PROFESSIONAL STANDARDS (“OPS”) ................................................................ 87
    a. Background .................................................................................................................... 90
    b. Where OPS Stands Now ................................................................................................. 91
    c. Staffing ........................................................................................................................... 91
    d. Progress and Tasks that Remain .................................................................................... 92
      i. OPS Staff Performance Reviews ................................................................................ 92
      ii. Community Awareness............................................................................................... 92
      iii. Timeliness of OPS Case Adjudications ...................................................................... 93
  3. POLICE REVIEW BOARD (“PRB”) ....................................................................................... 93
    a. Background .................................................................................................................... 94
    b. Where the PRB Stands.................................................................................................... 94
  4. DISCIPLINE AND DISCIPLINARY HEARINGS ......................................................................... 95
    a. Background .................................................................................................................... 95
    b. Where the Division Stands ............................................................................................. 96
XI.     TRANSPARENCY & OVERSIGHT ............................................................................. 97
  1.  POLICE INSPECTOR GENERAL ............................................................................................. 97
    a. Background .................................................................................................................... 97
    b. Where the Division Stands ............................................................................................. 98
    c. Progress and Tasks that Remain .................................................................................... 98
  2. DATA COLLECTION AND ANALYSIS .................................................................................... 98
    a. Background .................................................................................................................. 100
    b. Where the Division Stands ........................................................................................... 100
    c. Progress and Tasks That Remain ................................................................................. 101
  3. PUBLIC AVAILABILITY OF CDP-RELATED INFORMATION ................................................. 101
    a. Background .................................................................................................................. 101
    b. Where the Division Stands ........................................................................................... 102
    c. Progress and Tasks That Remain ................................................................................. 102
XII. OFFICER ASSISTANCE & SUPPORT ..................................................................... 103
  1.  TRAINING .......................................................................................................................... 103
    a. Background .................................................................................................................. 105
    b. Where the Division Stands ........................................................................................... 105
    c. Progress and Tasks that Remain .................................................................................. 105
  2. EQUIPMENT & RESOURCES ............................................................................................... 106
    a. Background .................................................................................................................. 107
    b. Where the Division Stands ........................................................................................... 107
    c. Progress and Tasks that Remain .................................................................................. 107




                                                                    iii
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 7 of 126. PageID #: 7295




   3.  RECRUITMENT & HIRING .................................................................................................. 108
     a. Background .................................................................................................................. 109
     b. Where the Division Stands Now ................................................................................... 109
     c. Progress and Tasks that Remain .................................................................................. 109
   4. PERFORMANCE EVALUATIONS AND PROMOTIONS ............................................................ 110
     a. Background .................................................................................................................. 110
     b. Where the Division Stands ........................................................................................... 111
     c. Progress and Tasks that Remain .................................................................................. 111
   5. STAFFING .......................................................................................................................... 111
     a. Background .................................................................................................................. 111
     b. Where the Division Stands Now ................................................................................... 112
     c. Progress and Tasks that Remain .................................................................................. 113
XIII. SUPERVISION .............................................................................................................. 113
   1.  FIRST-LINE SUPERVISORS ................................................................................................. 113
     a. Background .................................................................................................................. 113
     b. Where the Division Stands ........................................................................................... 114
     c. Progress and Tasks that Remain .................................................................................. 114
       i. Continuing Professional Development ..................................................................... 114
       ii. Data........................................................................................................................... 114
       iii. Compliance and Outcome Measures ........................................................................ 114
   2. OFFICER INTERVENTION PROGRAM .................................................................................. 114
     a. Background .................................................................................................................. 115
     b. Where the Division Stands ........................................................................................... 115
     c. Progress and Tasks that Remain .................................................................................. 116
       i. Creation of EIS Plan ................................................................................................. 116
       ii. Training & Involvement of Supervisors ................................................................... 116
       iii. Training & Communication with Officers ............................................................... 116
       iv. Compliance with EIS Plan & Policies ...................................................................... 116
   3. BODY-WORN CAMERAS.................................................................................................... 116
     a. Background .................................................................................................................. 117
     b. Where the Division Stands ........................................................................................... 117
     c. Progress and Tasks that Remain .................................................................................. 117
       i. Compliance with Policy............................................................................................ 117
       ii. General Policy for the Release of CDP Information ................................................ 118




                                                                     iv
    Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 8 of 126. PageID #: 7296




   I.      EXECUTIVE SUMMARY

   1. Introduction

Policing is at an unprecedented crossroads. In late May 2020, catalyzed by the killing of George
Floyd in Minneapolis by a white police officer, demonstrations occurred across the nation
addressing issues of police brutality and systemic racism. These demonstrations have continued in
the months since. Cleveland experienced its own wave of passionate demonstrations in late May
and early June of this year.

Unlike prior semiannual reports, this Ninth Semiannual Report is divided into two distinct sections.
The first section examines the response of the City of Cleveland – and principally the Cleveland
Division of Police, through the lens of the Consent Decree with the United States Department of
Justice – to the demonstrations that occurred between May 30, 2020 and June 12, 2020. This report
is not a comprehensive assessment of all activities and issues relating to the demonstration
response. Instead, it is a focused look at CDP’s overall response to the demonstration and crowd
management needs that emerged in late May.

Most importantly, this report is not an assessment of any specific use of force incident during the
demonstrations. It should not be used to conclude whether or not any particular use of force was
within policy or the law. Rather, this report focuses on patterns and trends on a systemic level
related to the Division’s preparation, planning, deployment and follow-up or after action activities
related to the protests within the timeline of this review.

Even as this report focuses on the Division’s overall critical incident response rather than
individual applications of force, a review of individual uses of force will occur to the degree
possible, as part of the overall review of officer force in which the Monitoring Team is currently
engaged and the Monitoring Team’s review of the Internal Affairs investigations. The Monitoring
Team has not engaged in a granular analysis of individual uses of force for this report as the
Internal Affairs processes, including pending referrals to the Cuyahoga County Prosecutor’s
Office, are still underway. Additionally, CDP’s After-Action report, which was a necessary
document for this review, was only recently released. However, as this report discusses the lack of
consistent reporting of individual uses of force, it is already a distinct possibility that the lack of
comprehensive body worn video, and the lack of timely review of use of force may frustrate such
review. Ultimately, the reforms of the Consent Decree around use of force are designed to ensure
that the public and the City of Cleveland have the evidence, systematically collected and reviewed,
to validate each use of force. If and when such policies are not followed, doubts will always remain.
The Monitoring Team will have more to say on these issues in the coming months. To be clear:
the Monitoring Team reviewed all available use of force reports, but did so through a lens of
understanding the scope of what transpired and how the Division managed the crowd/protest




                                                  1
    Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 9 of 126. PageID #: 7297




situation from an operational standpoint rather than through the lens of analyzing individual officer
behavior for compliance with CDP policy.

The Division was undeniably faced with difficult circumstances on May 30, 2020. Simultaneously
protecting First Amendment expression, persons (including officers), and property is often
challenging in the context of impassioned or tense crowd situations – and how to most
appropriately balance these varying interests is, in its own right, a subject of some disagreement
among community members. At the same time, best practices in demonstration management are
evolving. Currently, they exist somewhere between art and science. As the country experienced
earlier this year, when the police are both the object of demonstrations and charged with managing
those demonstrations, there are inherent challenges and conflicts built into those engagements.

Consequently, CDP’s actions must necessarily be judged by then-existing policy and law –
especially Constitutional requirements – with future actions guided by concrete lessons learned.
Where approaches to policing are properly guided by community expectations that can only be
learned through direct and routine engagement with the public, failure to properly plan or draw on
community resources is correctly subject to scrutiny.

Additionally, there was significant property destruction and violence on May 30, 2020, and into
the morning of May 31, 2020. Similarly, there was significant use of police force by CDP and
other departments, including the Cuyahoga County Sheriff’s Department. In contrast – and some
community voices credit CDP’s preparation and different approach to subsequent demonstrations
– there were no reported uses of force during demonstrations after May 31, 2020 through June 12,
2020. As such, this report focusses primarily on the May 30th events as they are of primary
community concern.

The second section of this report is the more familiar update on the progress of the City of
Cleveland toward achieving compliance with the Consent Decree. As much energy was devoted
to examination of the demonstrations and as this is a mid-year review, this section is somewhat
truncated from past reports. That being said, the Monitoring Team has realigned the reporting
period to comport with the calendar year, so this update includes the time period from March 2020
through the end of the year. This means that the Tenth Semiannual report will simply include the
first six months of 2021, which should improve simplicity and clarity.

   2. Recommendations

Based on the Monitoring Team’s comprehensive review, many recommendations for changes to
policy and procedure are set forth below. However, a few issues warrant highlighting.

As part of the Consent Decree, the policies regarding the use, reporting, and review of force were
comprehensively reconceived. These new policies were court-approved and form the basis for



                                                 2
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 10 of 126. PageID #: 7298




core change to the operations of CDP. However, these policies can only change behavior if they
are followed and enforced.

On May 30, 2020, there was significant use of force by members of CDP. In its review, the
Monitoring Team identified that the reporting of force was inadequate and often untimely, and the
review of force appeared to occur outside of policy.

Similarly, despite updated policies governing the use of body-worn cameras, a large number of
deployed officers did not have body-worn video evidence to support their actions.

The combination of these issues – inadequate and untimely use of force reporting and review and
the lack of body-worn camera evidence – frustrates the comprehensive review of force during
these events, which is a disservice to the public, the City, the Division, and the officers.

Additionally, based on its review, the Monitoring Teams recommends:

           a. The CDP needs to improve transparency, communication, and community
              engagement efforts prior to major planned demonstrations. Such
              improvements should include:
                  i. Sharing plans and expectations for crowd and police behavior, prior to
                     anticipated demonstrations and protests;
                 ii. Regularly updating social media channels and blogs, and sharing
                     information via other means of communication with the public;
                iii. Contacting community resources prior to similar such events, in particular
                     the Community Policing Commission but also other community partners at
                     non-profits, neighborhood groups, tenant associations, foundations, faith-
                     based organizations, to discuss plans and expectations and to seek
                     collaborative planning and response to demonstrations.
                iv. Conducting after-action meetings with these community resources, in
                     particular the CPC, to draw from experience and wisdom to discuss lessons
                     learned and plan for improved future response.

           b. The Use of Force Policy and the Crowd Management Policy need to be
              harmonized, with clear directions for the use of all less lethal tools available to
              CDP.

           c. The Use of Force reporting policy should be reexamined, to ensure that the
              reporting for use of force during demonstrations is timely and consistent.


           d. The Use of Force review process should be reconsidered for demonstrations to
              ensure that all use of force is reported timely and reviewed appropriately. This



                                               3
Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 11 of 126. PageID #: 7299




         reconsideration should incorporate lessons-learned from this event, align with how
         CDP intends to review force in the demonstration context, and should distinguish
         between discretionary force used by individual officers and strategic force ordered
         as part of an overall field force effort.


      e. Subject to Recommendation (d) above, CDP must ensure that the active use of
         force policy is complied with by each officer that uses force, each officer that
         observes force, and the supervisors reviewing each use of force. This requires
         consistent enforcement to ensure:
              i.  All officers who use any level of force, per CDP policy, report the force
                  fully, timely and follow the instructions for how to submit the force report,
             ii.  All officers who observe any level of force, per CDP policy, report the
                  force fully, timely and follow the policy for submitting the force report,
            iii.  All supervisors who review force do so in compliance with the
                  requirements outlined in CDP policy, to include ensuring that force is
                  reasonable, necessary and proportional, that reports are complete and do
                  not use boilerplate language, and supervisors must conduct this review
                  according to CDP policy-mandated timelines.
            iv.   Commanders must consistently enforce use of force policy violations, to
                  include use of force reporting and review violations, in line with CDP’s
                  disciplinary system to hold officers and supervisors accountable for policy
                  violations.

      f. CDP must anticipate the need for BWC usage during future demonstrations
         and protest events, and resolve the current problem that BWCs cannot be
         mounted on officers’ “turtle gear.”

      g. CDP should plan for future needs to issue dispersal orders by ensuring that
         appropriate sound equipment is available to clearly and audibly give dispersal
         orders. Additionally, CDP should consider whether making a prerecorded warning
         that can be played every few minutes might best serve the Division in future crowd
         control situations. Furthermore, the Division should consider including the actual
         Dispersal order within policy for easy reference in training and operations.


      h. CDP should consider redrafting its Mutual Aid MOUs to clarify expectations
         around command structures and use of force in particular to ensure
         consistency.




                                            4
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 12 of 126. PageID #: 7300




          i. CDP should make several improvements related to its deployment of the
             Incident Command System. These include:
                    i. Adopt a protocol that requires an agency-wide, blame-free examination
                       for all aspects of major events.
                   ii. Provide at least annual training for all members that covers crowd
                       management and control techniques.
                 iii.  Conduct cross training with the City Office of Emergency Management
                       (OEM) modify policy as needed to ensure consistency between all ICS
                       forms used and to ensure consistency and unity of ICS organizational
                       command.
                  iv.  Review and revise their policy on MFF tactics, GPO 3.3.02 to reflect
                       the changes that are in place in MFF assignments such as Tier 1 and Tier
                       2, as well as designating the rank of the Field Force Commander.
                   v.  Revise policies related to ICS to ensure that positions of leadership are
                       filled based on the incident level and individuals are fully accountable
                       for fulfilling role-specific ICS objectives.
                  vi.  Consider realigning their ICS procedural guidelines to transition
                       responsibilities of critical incident management and planning to the
                       Bureau of Homeland Special Operations for any incident that has the
                       potential of encompassing multiple operational periods or cross
                       jurisdictions such as level 2 or 1 incident.
                 vii.  Use terminology, verbiage and nomenclature consistent with FEMA
                       NIMS/ICS to include Incident Action Plan (‘IAP’) for larger scale
                       operational incidents.
                viii.  Focus on initial response protocols including clearly identifying an
                       operational chain of command for each incident, and timely identifying
                       an Incident Command Post (ICP).
                  ix.  Ensure consistency when developing Operational entities such as
                       Groups or Branches along functional or geographic lines based on
                       operational objectives, rather than just listing them to ensure they are
                       accounted for; and designate a leader for each such entity, consistent
                       with effective span of control objectives.

CDP has informed the Monitoring Team that they have already taken steps to incorporate many of
the changes recommended by the Monitoring Team in this report and some were self-identified in
CDP’s After Action Report. The Monitoring Team will be assessing the implementations of these
changes in upcoming reports.




                                              5
    Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 13 of 126. PageID #: 7301




    II.     DEMONSTRATION REVIEW

On May 30, 2020, Cleveland experienced demonstrations different in size and kind from any that
the City has experienced in recent years, as thousands took to the streets to express their outrage
over the killing of George Floyd. That night saw significant violence – both to property and persons
– and high levels of use of force by the Cleveland Police Department and other law enforcement
agencies who were providing Cleveland with assistance.

However, unlike many cities across the country, the levels of violence and force were not sustained
across days. While demonstrations continued (and continue), there were no further incidents of
property damage and no reported uses of force after the initial day and night of protests. As such,
while this report examines activities from May 30, 2020 through June 12, 2020, the majority of
the report is focused on May 30 itself.

This review includes a review of the CDP “May 30, 2020 Civil Unrest After-Action Review,”1 as
the Division’s self-assessment is critical to understanding not only the values of the Division but
its ability to self-identify areas of improvement. Full and effective compliance with the Consent
Decree will not prevent critical incidents, or even bad outcomes, but ideally will provide the
Division with increased tools to become a learning organization and engage in critical self-
analysis. As such, the Division’s After-Action Report (“AAR”) serves as an effective lens through
which to analyze the Division’s response to May 30, 2020.

    1. Methodology

In order to conduct this review, the Monitoring Team requested documents and information from
CDP and the City about its preparedness, response, and after-action activities related to the
demonstrations between May 30, 2020 and June 12, 2020.2 The Monitoring Team also examined
the information in IA Pro and Evidence.com3, to which the Monitoring Team has on-going access.
Additionally, the Monitoring Team conducted follow-up interviews with members of CDP, the
Community Police Commission, and members of the Cuyahoga and Cleveland Offices of
Emergency Management. To capture community sentiment, the Monitoring Team used an on-line
tool to gather perceptions and had additional conversations with community members about their
experiences at the demonstrations. Finally, the Monitoring Team conducted a review of available
media information, including articles and video.



1
  May 30, 2020 Civil Unrest After-Action Review (“AAR”), available at
https://drive.google.com/drive/folders/1zEYreZATuqr1aW3HH5HgUoefAhzJX5rG.
2
  Dkt. No. 315, Exhibit A., Memorandum to City of Cleveland re: Review of Cleveland Protests, June 17,
2020.
3
  IA Pro is the primary database for use of force reporting and review; evidence.com is the on-line body-
worn camera storage system for the Axon body-worn cameras.



                                                    6
    Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 14 of 126. PageID #: 7302




Once the information had been gathered, Monitoring Team members critically reviewed the
available information. Their impressions and conclusions form the basis for this report.

    2. Timeline of May 30, 2020, Demonstrations

A detailed timeline of the events surrounding the George Floyd demonstrations in Cleveland is set
forth in Attachment A to this report. Pertinent details surrounding use of force incidents and
incident command are set forth in those sections below. However, for general context, the timeline
for demonstrations of May 30, 2020 to June 12, 2020, can be classified into five distinct phases:

    1) The pre-planning stage, which includes the preparation and outreach by the Division prior
       to the start of the demonstrations.
    2) The demonstration at the Free Stamp on May 30, 2020, which was reported by all (CDP,
       community, and media) to be a peaceful free speech event.
    3) The demonstration at the Justice Center, which occurred after the Free Stamp event
       marched to the Justice Center. This was the setting in which the protest escalated in
       violence and less-lethal tools and munitions were deployed by CDP and mutual aid
       partners.
    4) As the demonstrations moved into downtown, increased violence and looting occurred, and
       multiple arrests and uses of force similarly occurred. It was during this stage that the Mayor
       declared a state of emergency and imposed a curfew.
    5) Finally, demonstrations that occurred May 31, 2020-June 12, 2020, were similarly reported
       by all (CDP, community, and media) to be peaceful free speech events, with no arrests or
       uses of force.

    3. Changes in Modern Protesting

At the outset, it is useful to examine changes in modern protesting. Historically, protests have been
divided between non-violent and contentious – either of which might be planned or spontaneous.
However, over recent years, traditional media coverage, video recordings and social media have
changed the face of protests and the protester. Whereas protests were once often organized based
on word of mouth, they are often now without formal leadership and centered around social issues
alone versus a particular agenda of demands. These modern protests create serious planning
difficulties as even departments that reach out for community input may not be able to successfully
coordinate absent clear leadership. They can be organized rapidly through social media and attract
large crowds. A protest or demonstration in one part of the country can inspire crowds and instigate
mobilizations elsewhere4.


4
 The Police Response to Mass Demonstrations: Promising Practices and Lessons Learned: Police
Executive Research Forum, 2018 at 55,
https://www.policeforum.org/assets/PoliceResponseMassDemonstrations.pdf.



                                                 7
    Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 15 of 126. PageID #: 7303




The protests that began in May 2020 are in many cases non-violent and follow the American
tradition of non-violent social discourse and protected collective free speech; some participants
even bring their children to protests as a lesson in social justice. However, as certainly occurred at
the Justice Center on May 30 in Cleveland, at least some number of demonstrators appear to show
up prepared for violence, carrying projectiles or fireworks, and did inflict injury and cause property
damage. These actors can infiltrate the more traditional protest, causing confusion in the crowd
and making the crowd appear more contentious than it is, thus creating extra challenges for law
enforcement5. These actions typically cause the police to deem the protest as unlawful and assume
a controlling enforcement posture which includes giving dispersal orders and using force to move
the crowd. This presents two seemingly competing perceptions of the demonstration – the peaceful
protesters see unlawful police action and the police believe they are under siege. Both perceptions
may be accurate. But based on police reports, news accounts, and responses to the Monitoring
Team’s request for input, it is clear that the May 30 demonstration was comprised of both peaceful
protesters and those intent on violence.

The challenge for law enforcement is to understand and anticipate the dynamics of such protests
and to develop a best practices approach to crowd and protest management. Promising practices
include making every effort to address the violent element of the crowd while preserving the First
Amendment rights of the peaceful protesters, regardless of how raucous or loud they are or how
chaotic the scene. Efforts must be made before deeming the protest to be unlawful in whole and
enacting more effective control tactics such as crowd movement and targeted arrests. Moreover, a
well-equipped police response, which is effectively led and well-organized should be ably skilled
at identifying and targeting violent protestors and agitators, which can mitigate the need for, or
amount of force used. It is critically important, though not easy, for law enforcement agencies to
recognize that when they are the focus of demonstrations, an otherwise peaceful crowd is likely to
engage with the police in response to real-time law enforcement actions, thus escalating the overall
tenor of the event.

Modern police approaches to demonstrations require clear response planning, training, mutual aid
coordination, clear incident command, and engagement with demonstration leadership, if possible.
But moreover, as stated by Cleveland Deputy Police Chief Drummond in advance of the
Republican National Convention in 2016, community engagement is necessary:

        We have various experts with whom we consult about the training of our officers.
        We are working with the Federal Emergency Management Agency (FEMA), the
        U.S. Department of Homeland Security, the Ohio State Patrol, and so forth in
        advance of the Republican National Convention. It’s not just training in mobile



5
 https://www.wsj.com/articles/lone-wolves-self-styled-anarchists-the-disparate-actors-accused-of-
protest-violence-11591608601



                                                   8
    Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 16 of 126. PageID #: 7304




        field forces; it’s also about working with the community. I think that is extremely
        vital.

        We’re going to have police coming in from all over, various states and cities, but I
        think the key for us and part of the reason why we have been relatively successful
        in keeping things calm in the city of Cleveland is our community relationships.6

Community engagement and norming is something that should occur pre-incident as it is difficult
to engage during a crisis. Additionally, as police legitimacy is derived from community
expectations, understanding those expectations needs to be part of any planned response. Protests,
many of which started peacefully, included unrest, clashes with police, and violence, began in the
region on May 28 in Columbus followed on May 29 in Chicago, Detroit, Indianapolis,
Milwaukee.7

With awareness of what was occurring across the country coupled with awareness of a planned
protest at Free Stamp, there was a missed opportunity for greater and ongoing outreach to known
community leaders, demonstration organizers, and the general public to set expectations around
the exercise and protection of First Amendment Rights and to explain plans and anticipated
responses by the Division. While it is entirely speculative whether such outreach would have
provided intelligence about the level of violence that was to occur, at the very least having made
comprehensive efforts would have removed doubts about whether CDP and the public could have
been better informed.

    4. Consent Decree Provisions Implicated

Overall, it is the role of the Monitoring Team to evaluate the Cleveland Division of Police’s
compliance with the Consent Decree and to provide ongoing technical assistance to Cleveland to
achieve compliance efficiently. Several basic elements of the Consent Decree are implicated by
the Division’s response to the George Floyd protests.

The core finding of the Department of Justice, as incorporated into the Consent Decree, was that
there was “reasonable cause to believe that, although most force used by CDP officers was

6
  The Police Response to Mass Demonstrations: Promising Practices and Lessons Learned: Police
Executive Research Forum, at 66.)
7
  Columbus protests in news May 29, 2020; https://www.voanews.com/usa/columbus-protest-over-
george-floyds-death-turns-violent; Chicago protests,
https://chicago.suntimes.com/2020/5/29/21275228/george-floyd-killing-chicago-protest-march ; Detroit
protests: https://www.detroitnews.com/story/news/local/detroit-city/2020/05/29/detroit-marchers-gather-
downtown-protest-police-brutality-after-george-floyd-death/5284855002/; Protests in Indianapolis,
https://www.wfyi.org/news/articles/large-crowd-gathers-to-protest-police-shootings; Protests in
Milwaukee, https://www.jsonline.com/story/news/2020/05/29/milwaukee-protest-george-floyd-killing-
live-27th-and-center/5284428002/; Accessed 12/3//2020



                                                   9
    Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 17 of 126. PageID #: 7305




reasonable, a significant amount of deadly and less lethal force was excessive and constituted an
ongoing risk to the public and to CDP officers.”8 Additionally, the Department of Justice identified
deficiencies that contributed to the concerns about use of force, including “accountability systems,
resource deployment, community policing efforts, policies, and officer support, training,
equipment, and supervision.”9

Although there are additional areas of the Consent Decree that are implicated by the response to
the May and June 2020 demonstrations, the Monitoring Team focused its attention on Community
Engagement and Building Trust10, Use of Force11, and Accountability12. Additionally, issues
relating to the use of Body Worn Cameras13 and Equipment and Resources14 surfaced during
our review and will be addressed. Finally, the Monitoring Team provides technical assistance in
the area of Incident Command System management, which combines sub-topics in the Consent
Decree, such as Supervision15, Officer Assistance and Support16, and to some degree,
Transparency (Data Collection and Analysis).17 All of these topics have been the source of
substantial work and focus since the start of the Consent Decree, and the Monitoring Team’s prior
semiannual reports have detailed the extensive changes that CDP has implemented – first and
foremost regarding use of force.

The Consent Decree and its requirements were in full force and effect at the time of the protests in
May 2020. In particular, CDP’s Consent Decree-required use of force policies apply regardless of
the context and number of officers or civilians involved.

Additionally, the Division of Police received specific and significant training and technical
assistance on crowd management approaches in 2016 in preparation for the Republican National
Convention (RNC) that convened in Cleveland that year. This included substantial input and
assistance from federal partners on planning for and managing demonstrations and specific
training for CDP personnel on crowd management. Indeed, the City’s focus on the RNC prevented
the swifter implementation of a number of Consent Decree priorities early in the process.18

Finally, at the heart of the Consent Decree is a central concept: “Constitutional policing and
effective policing are interdependent and rely on a strong partnership between the police

8
  Dkt No. 7-1, ¶4.
9
  Id.
10
   Dkt. No. 7-1, ¶14 et seq.
11
   Id., ¶45 et seq.
12
   Id., ¶176 et seq.
13
   Id., ¶337 et seq.
14
   Id., ¶291 et seq.
15
   Id., ¶322 et seq.
16
   Id., ¶269 et seq.
17
   Id., ¶257 et seq.
18
   First Semiannual Report at 17–18.



                                                10
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 18 of 126. PageID #: 7306




department and the communities that it serves.”19 This concept is readily discussed throughout this
report.

      5. Community Experience

Accounts from the public and the press are largely critical of the police response outside the Justice
Center on May 30. This criticism was directed at CDP, the officers from other departments as part
of Mutual Aid Agreements, and members of the Cuyahoga Sheriff’s Department. While crowd
reports need to be investigated and reviewed before condemning actions of the police, it remains
important, even in the absence of a full review, to understand the perspective of the public. Having
and keeping the trust of the public demands routine and consistent communication between the
public and the police. Following best practice, in anticipation of demonstrations, protests, and other
large-scale events, it is incumbent upon the police to review and share plans and expectations for
crowd as well as police behavior. Similarly, it is prudent to speak with any leaders of planned
demonstrations if possible.

In the context of the May and June protests, it appears that the Division did make some efforts to
engage with the community and with protest participants. As stated in CDP’s After Action Report,
and in accordance with the Division Policy, the Incident Commander did make contact with the
event organizer and learned that “there were several planned speakers at the Free Stamp with no
plans to march.” However, this information was directly contradicted by the intelligence provided
by the Northeast Ohio Regional Fusion Center (NEOFRC), which as of May 29, 2020, indicated
that 1,900 people were planning to attend, with an additional 4,800 interested in attending
according to social media. The NEOFRC report continued

          “Over the past 24 hours social media activity for this event has increased. This is
          likely due to actions in Columbus on Thursday night, and continuing violence/riot
          in major cities across the United States on Friday Night. Organizers indicate a
          march (unknown start) will take place alongside Lakeside Avenue with a final
          destination at the Justice Center.”20

Both before and as part of the Consent Decree, there are a number of established avenues for CDP
to reach out to the public. The Division has an active social media presence on both Facebook and
Twitter and updates their feeds with regularity. They also use the City’s Blog at times.
Additionally, there is a network of community resources, including the Community Policing
Commission (CPC) and the District Policing Committees, as well as a multitude of community
partners in non-profit organizations, neighborhood groups, tenant associations, and even
foundations and faith-based organizations. Many of these organizations have, in one way or


19
     Id. At ¶6.
20
     AAR at 40.



                                                  11
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 19 of 126. PageID #: 7307




another, participated in activities with the CDP and each comes with a broad network of
community contacts. It seems that the CDP used the City Blog to convey a message of calm on
May 29, though there was little in that message about norms and expectations for the public nor
was there much detail about the CDP plans for policing. Similarly, a review of Twitter and
Facebook feeds during the period of May 28 through June 2, 2020 reveal more detail about the
protests in real time than they do about hoped for or expected behaviors of the Division or the
public.21 As discussed below, the Executive Director of the Community Police Commission
indicated that there was no outreach to the CPC before (or after) the May 30, 2020 demonstrations.

In the After-Action Report, the CDP pleads that “Cleveland is a unique and diverse city. It cannot
be assumed that our community will respond in the same was as other locations or jurisdictions
when civil unrest occurs.”22 Given the intelligence provided by NEOFRC that interest was growing
in the event due to violence in other cities nationally and the palpable outrage that was manifesting
violently across the country, there was little reason for CDP to assume their community was
somehow exempt from such violence.

The Monitoring Team has previously pointed to strained relationships between the CDP and the
CPC, a lack of overall progress at overhauling the District Policing Committees under the DPC
Implementation Plan, and the need for further development of CDP’s “comprehensive and
integrated community and problem-oriented policing model” to “promote and strengthen
partnerships with the community. . . and increase community confidence in the CDP.”23 Again,
while speculative, had CDP fully committed to community engagement and communication, it
would have had better access to sources of information about what was likely to transpire on May
30, 2020. Whether or not those sources proved fruitful, CDP could, in retrospect, at least point to
its good faith efforts to engage with the community.

           a. Public Feedback Provided to the Monitoring Team

In an effort to obtain information about the public experience during the protests that occurred
between May 26 and June 12, 2020 in Cleveland, Ohio, the Monitoring Team opened a feedback


21
   City Blog: https://clecityhall.com/2020/05/29/city-of-cleveland-provides-general-updates-on-
coronavirus-covid-19-protocols-update-83/ Twitter:
https://twitter.com/search?q=(from%3Aclepolice)%20until%3A2020-06-02%20since%3A2020-05-
29&src=typed_query. Face Book:
https://www.facebook.com/ClevelandPoliceDept/posts/3000307023368050 ;
https://www.facebook.com/ClevelandPoliceDept/posts/3001174709947948 ;
https://www.facebook.com/ClevelandPoliceDept/posts/3000990063299746 ;
https://www.facebook.com/ClevelandPoliceDept/posts/3002303939835025 ;
https://www.facebook.com/ClevelandPoliceDept/posts/3004507236281362 ;
https://www.facebook.com/ClevelandPoliceDept/posts/3004649319600487
22
   May 30, 2020 Civil Unrest After-Action Review at 4.
23
   Eighth Semiannual Report at 10-12.



                                                 12
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 20 of 126. PageID #: 7308




portal on its website using Google Surveys.24 A simple feedback instrument was created to collect
information from the public about direct or observed experiences of the protests. This feedback
process is neither a scientific study nor a statistically significant survey. Instead, it served as a way
for the Monitoring Team to hear about the particular experiences of certain respondents – which
is useful for CDP to consider as it continues to improve its efforts at building trust with the public.
Aiming to reach as many individuals as possible, the Monitoring Team sent via email a request to
distribute the feedback form to various Cleveland community organizations and individuals with
large networks, such as the Community Police Commission. Ultimately only sixty-nine individuals
provided feedback through the instrument. Furthermore, while the majority of the feedback
respondents stated that they observed the protests at the Justice Center on May 30, some only did
so through media or social media (as opposed to in-person), and others only observed protest
activities after May 30. Observation of an event, whether on live feed or in person, is limited and
idiosyncratic. Therefore, while the Monitoring Team finds it valuable to hear the feedback of
engaged community members, such as those who are more likely to complete a feedback request
form, the Monitoring Team, again, acknowledges that participants, and their views, may not
necessarily be representative of all or even most Cleveland residents. Accordingly, while the
information presented below offers a window into the experiences and viewpoints of certain
community members, the Monitoring Team cannot draw definitive conclusions about the general
population from this rather limited selection of respondents. Lastly, the Monitoring Team notes
that each individual experiences events through a personal lens, such that different people can
report different things, even seemingly conflicting accounts, and still fairly reflect their own
particular experiences25.
In reviewing the feedback received, there were several themes from across the narratives
including:

     •   Police preparation and response
     •   Police communication
     •   Protester behavior
     •   Police use of equipment and weapons
     •   Support of police

           i.   Police Preparation and Response

The feedback instrument publicly asked a series of open-ended questions to prompt respondents
to describe their view of CDP’s handing of the May and June protests. Thus, the responses are
varying in detail. Even so, several respondents perceived that the CDP was underprepared and

24
   The link to the instrument and contents can be viewed at Feedback Form on the Cleveland Division of
Police's Protest Response — Cleveland Police Monitor.
25
   See Attachment B, Feedback Instrument Responses.



                                                   13
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 21 of 126. PageID #: 7309




understaffed for the crowds at the Justice Center. One observer stated “the police command seemed
unprepared and basically did nothing until they felt like the crowd was growing unruly and then
they called off the protest and started threatening. Teargas, shields, beanbag guns, and other
weapons were used against the protesters and protesters started to run in all directions.” Another
stated, “The police did not have sufficient manpower and no prior planning.” Yet another opined,
“The CPD seemed overwhelmed by the crowds at the May 30th protest, and their actions seemed
to indicate that they were afraid of the crowd.”

Several observers, while critical of CDP’s response, did conclude their comments with some
empathy for the front line. One respondent wrote, “I believe that lack of planning on both the
community and the Cleveland Police lost control of the agenda.” And yet, the responses addressing
the protests held on June 2 and June 6 conveyed that the CDP was better prepared for those
protests, including some respondents praising CDP leadership and their willingness to interact and
engage with the protestors.

Many of the respondents blamed the CDP for unnecessarily escalating the situation, and the
majority of respondents expressed an overall unfavorable view of the police response. Several
respondents indicated that police reaction seemed unprovoked or overly heavy-handed given the
circumstances that they observed. One observer’s impression is “The police escalated the situation
with no good reason. People were protesting peacefully, not quietly, but peacefully. All of a
sudden, without warning, tear gas bombs were being thrown into the crowd. It felt like a war zone.
Any minor voilence [sic] from protesters (the throwing of water bottles at the Justice Center
windows) was escalated 10-fold by police.” And another respondent stated “It was clear that the
police were not there to deescalate the situation – they were riling up the protesters and shooting
dangerous items into the crowd.”

There were also reports that the presence of multiple, seemingly uncoordinated, uniformed
personnel from different agencies added to the confusion of protesters and the response. One
observer in particular noted that any review by the Monitoring Team must ensure that actions
attributed to the CDP were actually those of CDP officers. Another reported concerns about the
behavior of representatives of the Sheriff’s department writing they “behaved badly and escalated
the situation.”

A smaller group of respondents expressed outright support for the police, while others indicated
mixed support for CDP, most indicating that the City was simply unprepared. One observer
reported a more violent crowd and still had criticisms of the police preparedness.

       “...CPD did not appear to have enough officers to handle the violent protestors in the crowd.
       Police were being hit by various types of hard, dangerous objects, and projectiles being
       violently thrown at them by protestors. Protestors also had bats, hockey sticks, and metal
       pipes that they used against police officers and businesses. The police gave multiple



                                                14
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 22 of 126. PageID #: 7310




       warnings to the protestors to leave the area which were largely ignored. Police watched as
       protestors set cars on fire and destroyed businesses. The police did not seem to move in to
       make any arrests of these violent and dangerous protestors and I can only assume it was to
       prevent escalating the tensions in the crowd. Police waited way to [sic] long to take action
       when the police finally began to respond the crowd eventually dispersed. Unfortunately, it
       was too late as the protestors appeared to feel above the law since no action was being
       taken against them and they began destroying all of the businesses in area. It was a terrible
       day and the message of the peaceful protestors was lost due to the violent mob. ...”

One observer noted that the “police department was reserved and professional” and that “the
agitators interrupted a peaceful demonstration.” Several acknowledged that the police were not
properly staffed, equipped or prepared for the protests on May 30, which they blame on the CDP
administration and supervisors.

         ii.   Police Communication

Police communication with the crowd was problematic on May 30 – a handful of the respondents
reported hearing no commands or dispersal order prior what they called “gas and flashbangs” or
what others characterized as “before things escalated.” At least one respondent indicated, to the
contrary, that they heard multiple warnings from the police that were ignored by the protestors.
These conflicting accounts highlight that individuals present at the same event can still have
varying experiences.

The respondents who addressed the imposition of the curfew on May 30 expressed that
communication around the imposition of the curfew was confusing. One respondents explained,
“The way the City handled the announcement of a curfew (about 15 minutes before it started) and
the way the police enforced it immediately exacerbated a violent situation.” Another respondent
echoed similar sentiments when they stated, “…when the city called curfew MINUTES before
curfew was set to start, with the roads OUT of the area blockaded so anyone protesting was
detained after being disallowed to go home for the curfew they had no warning about.” The
responses indicate that the curfew announcement’s timing and the road closures offered little time
and opportunity for participants to disperse and leave downtown.

There was criticism offered by one person who was listening to the police scanner. That person
noted the communications via radio instructing officers to move to telephones and texting. That
writer believes that the “switch from public to private communication by the police was not in the
public's interest or appropriate.”




                                                15
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 23 of 126. PageID #: 7311




         iii.   Protestor Behaviors

Participants overwhelmingly reported that the protest on May 30 started off peacefully at the Free
Stamp as was the march towards the Justice Center. Reviewing the accounts, most respondents
believe that the protesters were peaceful, non-violent, unarmed and provoked by the CDP; there
were some reports that some of the protestors threw various objects at police, caused destruction
of property, or were armed.

         iv.    Police Use of Equipment and Weapons

Most of the respondents believe that the weapons, equipment, and force used by the CDP was
excessive and used indiscriminately for the circumstances, and others suggest that the police were
understaffed and underprepared. There are clear expressions of frustration by the public in
describing the heavy police show of force, with descriptions that they saw the “posting of snipers”,
officers dressed in “SWAT” and “military” gear and the use of horses, believing that was
unnecessary and intimidating. One person’s response revealed a belief that officers used force
when not necessary, witnessing them “launching tear gas canisters over the crowd into the park
across the street where families with children were holding signs. ... I understand that they were
being hit with them [water bottles]. But they were in full riot gear, and the cops in yellow were
already behind them. It's just not OK to do that. They were targeting medics, people who clearly
had marking such as a cross like the one red cross uses, whom were carrying injured people away.”
Other respondents used similar language and believe that those providing and receiving medical
care were targeted by the police.

Below is a list of equipment/resources the public believes were in use by the CDP during the
protest period based on reports by observers.

     •   Beanbag guns*26
     •   Police on bicycles
     •   Chemical weapons and gases (pepper spray, tear gas*, tear gas bombs*)
     •   Flashbangs
     •   Police on horses
     •   Snipers on roofs
     •   Plain clothed police in the crowds
     •   Private cell phones for communication versus radio
     •   Rubber bullets*

26
  * indicates equipment/resources that CDP denies using on May 30, 2020. Specifically, CDP does not
possess “sound cannons” and there is no evidence that any other agency used such tools on May 30, 2020;
CDP did not use beanbag shotguns on May 30, 2020, but other agencies did, with at least one incident
resulting in the loss of an eye; rubber bullets most likely refer to 40mm plastic impact rounds or
Pepperball projectiles; and finally, CDP reports that it did not use CS (or tear gas) on May 30, 2020.



                                                  16
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 24 of 126. PageID #: 7312




     •   Rubber grenades
     •   Sound cannons*
     •   SWAT gear

            b. Summary of Community Experience Feedback

Again, while the above accounts cannot be claimed to represent a scientifically representative
sample of the experiences of all protest attendees, it offers a window into particularized
experiences that should be seen as valuable to CDP in its efforts to avoid similar clashes at protests
in the future. What is evident from the feedback received is that nearly all of the protest attendees
and observers who responded conveyed some degree of chaos and confusion during the May 30
protest. The Monitoring Team encourages CDP to use the lessons learned during this protest, as
well as the community perspectives offered, to work hard to minimize future protest-related
disorder. Specific community-related recommendations are outlined at the end of the next
subsection.

            c. Community Police Commission

The Community Policing Commission (CPC), established by the Consent Decree and now a well-
established resource, serves many important roles for the City and CDP relative to police practice,
community relationships, and communication. The CPC with its diverse network of relationships
across a range of organizations and interest groups is able to live up to the expectations of the
Consent Decree and yet appears to be an underutilized resource by the City and the Division of
Police. The CPC Executive Director reports that neither he nor members of the CPC were
contacted by the CDP to set norms, to communicate to the larger community, or to share plans for
response or expectations during the planned protest of May 30.27 Two sections, IIIA15 and IIIA15b
specifically, found on pages 4 and 5 of the Consent Decree, speak to the expectations and the
missed opportunity.

         IIIA15: To leverage the experience and expertise of the people of Cleveland, and to ensure
         that CDP recognizes and operates in a manner consistent with cooperative community
         understanding and engagement, (page 4)
         IIIA15b. to work with the many communities that make up Cleveland for the purpose of
         developing recommendations for police practices that reflect an understanding of the
         values and priorities of Cleveland residents; (page 5)

In the days following the protest, the CPC invited members of the public to share stories, video,
and photographs with the Commission. The Commission shared those with the Monitoring Team

27
 Personal communication with Jason Goodrick through Christine Cole via Zoom and emails on
November 23, 2020.



                                                 17
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 25 of 126. PageID #: 7313




via a secure Google Drive. The items shared were reviewed and confirm reports by both the police
and the public. Two individuals shared documents and those items provide some details from
events that occurred outside the Justice Center on May 30. In the set of submitted stills and video,
the viewer can see objects being thrown at the police, and at least one in the crowd is heard to say
“stop throwing rocks”. At the same time, the viewer can hear what sound like blasts and in several
places the viewer observes what looks like smoke rising from the crowd. Many in the crowd appear
peaceful and at least some express concern about the behavior of others and fear for their own
safety when you hear, “we gotta get out of here.” The clips from another person show a line of
officers and at least one sheriff’s deputy, with their backs to the Justice Center and lines of
protesters facing them. Some officers are in full riot gear and others are not, but all have shields
and helmets. Protesters are calling the police “f’ing pigs” but are otherwise calm and standing in
lines when an officer raises his less lethal launcher and fires. There are several short video clips of
the area with different views suggesting that the video clips submitted by one person could be a
collection from others. Among the videos provided, there are individuals shown clearly in distress
experiencing the adverse effects of chemicals. Others are rendering assistance.

           d. Recommendations from Community Experience

The Monitoring Team makes the following recommendations to address some of the concerns
communicated in both the Community Experiences feedback section, as well as the Community
Policing Commission section.

The Monitoring Team believes that the CDP can improve transparency, communication, and
community engagement efforts prior, during and after to major planned demonstrations. Such
improvements should include:

   •   Prior to anticipated demonstrations and protests, sharing plans and expectations for crowd
       and police behavior;
   •   Regularly updating social media and sharing information via other means of
       communication with the public;
   •   Contacting community resources prior to similar such events, in particular the Community
       Policing Commission but also other community partners at non-profits, neighborhood
       groups, tenant associations, foundations, faith-based organizations, to discuss plans and
       expectations and to seek collaborative planning and response to demonstrations.
   •   Conducting after-action meetings with these community resources, in particular the CPC,
       to draw from experience and wisdom to discuss lessons learned and plan for improved
       future response.




                                                  18
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 26 of 126. PageID #: 7314




      6. Use of Force

Driven by the Consent Decree, the Parties (the City of Cleveland and the Department of Justice),
in conjunction with the Monitoring Team and with significant community input,28 developed new
use of force policies that guide the use, reporting, and investigation of all force applications and
also the collection of data for ongoing analysis to inform systemic improvements. General Police
Order 2.1.01, which governs use of force is logically divided into three sections: use of force,
reporting of force, and review of force. We address each in turn, and also consider the intersection
with the Crowd Management policy.

              a. Use of force timeline

                         …the crowd marches up to the Justice Center steps on Lakeside Avenue
               1500      around 3 p.m. The videos show some people spray painting anti-police
               Media     messages on the building's walls and windows, and crowding the doors,
                         where a line of Cleveland police bike unit officers stand.

 1507                    Reports that protesters are “trying to enter revolving doors” of the Justice
 Radio29                 Center.

 1509                    What is left of the crowd – still thousands of protesters at the entrance to
 Media                   the Justice Center -- got louder. Someone tries to calm the mass of
                         people.

 1510                    The first sign of police appear as the bicycle squad, also seen cutting
 Media                   down St. Clair Avenue to stay ahead of the front of the protests, carry
                         their bikes up the steps to the Justice Center.

                         Bike officers remain with the crowd as they move towards the Justice
                         Center and form the first skirmish line in front of the Lakeside doors to
                         protect the facility.

 1512                    The crowd chants, “No justice, no peace.” Someone throws a plastic
 Media                   water bottle at a Justice Center window. People begin coming down the
                         stairs, saying “back up, back up” as police use their bikes as a barrier to
                         push the crowd away from the building. A more sustained stream of
                         plastic bottles flies through the air toward the building. While the front-
                         line officers tell protesters to move, the police make no amplified order to
                         disperse.

 1513                    Unknown: “Just got a call from a member in the crowd who said they are
                         discussing breaking windows”

28
     See Dkt. 83, Exhibits G, F.
29
     CDP radio transmission either though media video recordings or member CWS video



                                                  19
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 27 of 126. PageID #: 7315




 Airship video
 (radio) 30

 1513                    Crowd is seen growing on Lakeside.
 Airship video31
                         Unknown (various):
                         …we need help up here
                         …what kind of gear do you want us in
                         …PPE Gear

 1513                    Crowd runs from the door in the video, it appears OC or PB was used32
 Airship video
                         Note: PepperBall® is the company that manufactures the launcher devices
                         and OC powder (air pressure powered) projectiles. The Terms PepperBall
                         and PB will be used interchangeably for simplicity.33

 1514                    Unknown: “We need help now”
 Airship video

 1518-1523               By this time, several of the demonstrators come down the steps saying
 Media                   that the bike officers sprayed them in the face with pepper spray.
                         Demonstrators pour water and milk on their faces to help minimize the
                         effect of the chemicals.

                         Within minutes, the first group of police officers in tactical riot gear
                         arrives at the corner of Lakeside and West Third Street. Three officers
                         step out of the van before they jump back in and drive north on West
                         Third.

 1524                    Unknown: Requesting permission to “flash bomb” “if we need to”
 Airship Radio

 1530                    The first significant show of officers in riot gear comes south on West
 Media                   Third and make their way up the Justice Center lawn, on the northwest
                         side of the building. They join the bike patrol between demonstrators and
                         the building.




30
   Radio (audio) as heard in the Cleveland.com video of the Divisions Airship which Cleveland.com
appears to have overlayed in sync with the Airship video
31
   Video from the Helicopter which was provided to Cleveland.com
32
   Pepper spray, also known as oleoresin capsicum spray or OC. spray or capsaicin spray or capsicum
spray, is a lachrymatory agent (a compound that irritates the eyes to cause a burning sensation, pain, and
temporary blindness) used in policing, riot control, crowd control, and self-defense. Pepper
33
   https://www.pepperball.com/



                                                    20
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 28 of 126. PageID #: 7316




 1530                 Unknown: “Commander Todd go ahead and give the dispersal order, if they
 Radio                don’t disperse we have the grenadiers there … we have to target
                      specifically throwing objects at officers as well as the building.”

 1530                 Commander Todd arrives at West 3rd Street and Lakeside, dons a helmet
 CWS34                and prepares to give a dispersal order using a written form.

 1531                 …and the bike unit forms a line and uses their bikes to push the crowd back
 Media                from the doors. At 3:51 p.m., officers fire canisters that fumed chemical gas
                      and flash grenades that explode at protester's feet, pushing them out onto
                      the street and onto the lawn in front of the building.


 1534                 Unknown: “Commander Todd per the Chief, break out the grenadier bag….
 Airship video        Pepperballs; “use as necessary to push them back”

                      C21 (Captain Butler) “Squad 3 and 4 when you get up there use the PBs”35

 1535                 A second wave of police in riot gear emerge from two golf carts. One of
 Media                the nine officers, at the rear of the line, point a pepper pellet gun at a
                      group gathered on the corner of the street and say: “Move. Move.
                      Disperse or you will be pepper sprayed.” They make their way up the
                      stairs on the northwest side of the building.

                      An unattended police cruiser sits on the southwest corner of Lakeside and
                      West Third, next to a brick building that houses a law firm and other
                      offices.

 1536                 Unknown: “Tell the Sheriff’s Department to Use the PBs.”
 Airship video

 153736               Commander Todd walking towards front of Justice Center and begins
                      reading dispersal order (from a written form) with a handheld megaphone.

                      At the Justice Center, protesters approach a line of police officers and
                      Cuyahoga County sheriff's deputies in riot gear.

 1537                 Officer John Kazimer uses pepper spray on Jaleesa Bennett, which is the
 Media                subject of a federal lawsuit.




34
   Commander Todd’s CWS video
35
   Captain Butler had transitioned to his role as MFF (coordinator) Leader
36
   Most of the remaining timeline regarding Lakeside is based on Commander Todd’s CWS



                                                21
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 29 of 126. PageID #: 7317




 1538                 The first signs of tear gas emerge from the steps of the Justice Center as
 Media                several demonstrators leave the protest. As the police presence increases,
                      another wave of demonstrators make their way up the stairs.

 1538                 Commander Todd reads second dispersal order while still walking towards
                      front doors.

 1540                 Commander Todd reads final dispersal order from in front of Justice Center
                      and states to the crowd they have “one minute” to disperse.


                      With seconds of the final order, Commander Todd directs a CCSO sergeant
                      standing nearby to; “disperse the Pepperballs.”37


 1542                 Commander Todd yells to supervisors, “Move them back!”
                      (sound of compressed weapon/PB discharges)


 1543                 On the radio an officer is heard stating that he is sitting in a van in front of
                      JC and a crowd is gathering around the van.


 1546                 Members report to Commander Todd that the PB guns do not work as a
                      result of air canisters that are not charged.
                      An unknown supervisor suggests, “how about Blast Balls?”
                      Note: Blast balls are a hand dispersed ball that explodes and (generally)
                      disperses OC powder universally or may be inert.
                      (Unknown if there was a response)


 1547                 Unknown: “Squad 3 and 4 did you hear the order? Gas up put your masks
 Airship              on.”


 1548                 Officers douse the crowd with pepper spray.
 Media

 1548                 An order from Captain Butler (C21) to move officers to the Ontario side to
 Airship video        help officers on that side as the crowd is growing.



37
     Commander Todd CWS video



                                                22
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 30 of 126. PageID #: 7318




                          Commander Todd advises on radio that PBs have been deployed but adds,
                          “…it seems to be agitating some of them.”


                          Unknown: “We need another squad over here; they are inching their way up
                          to the building and we have no gear to push them back.”


 1549                     Sheriff’s deputy offers to fill the PB air tanks in the JC Jail.
 Todd CWS

 1549                     Protesters kneel and don’t move in front; bike line goes to them and stops.
 Media/ Justice           Sheriff heard stating they are dispersing handheld shields to CDP officers.
 center video

 1550                     Commander Todd gives direction to personnel to point PB Guns
                          (launchers) at the crowd, but to use the MK9 OC (spray) dispersers.38


 1551                     Officers begin shooting flash grenades and tear gas into the crowd. It’s
 Media                    unclear if police broadcasted any significant order to disperse. Several
                          demonstrators run from the scene as the loud “booms” echo through the
                          street.


 1552                     Voice (C21) stating, “…as they move take ground.”
 Radio
                          C21 directs to “Move up another squad,” Commander Todd states we have
                          no gear to push them back.


 1553                     “C21 to Campbell or range staff use pepper balls “as necessary.”
 Radio

 1554                     Voice (C21) “Everything you got, you have been approved to use”
                          …”launchers at some point in time.”


 1555                     People in Fort Huntington Park, a small park across the street from the
 Media                    Justice Center that includes monuments to law enforcement and famous
                          track-and-field icon Jesse Owens, throw what appear to be water bottles

38
     https://www.defense-technology.com/product/first-defense-1-3-mk-9-stream-oc-aerosol/



                                                    23
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 31 of 126. PageID #: 7319




                   into the crowd, which now push down the stairs by the police in riot gear.
                   Police continue to set off flash grenades in an attempt to push the crowd
                   off the stairs. Prisoners in the Cuyahoga County Jail, part of the Justice
                   Center, pound on the windows of their cells.

                   Police launch several canisters of tear gas into the park. The gas sends
                   the protesters scrambling, igniting a sustained back-and-forth between
                   demonstrators who grab the tear gas canisters and throw them back at
                   police.

                   A handful of protesters pick up stones off the ground and throw them into
                   the crowd. A blast on the northwest side of the jail knock one
                   demonstrator to the ground.

                   The barrage of gas pushes most demonstrators onto the northeast lawn of
                   the Justice Center and the sidewalk beyond. In the back-and-forth
                   between protesters and police, a police van parked in the middle gets
                   smashed, and one demonstrator claimed that some of the protesters
                   grabbed a riot shield. Police have not confirmed whether that happened.

                   After 25 minutes of back-and-forth, continued flash grenades and more
                   tear gas, demonstrators start to advance again toward the police. The
                   white van appears again and drives on the northwest lawn of the Justice
                   Center, where more officers get out.

                   A flash grenade that bounces across the street strikes a woman in the
                   back just before it explodes. The impact knocks her to the ground as
                   several medics scurry to help.

                   Four officers above the lobby of the Justice Center appear. At least one
                   has a pepper pellet gun trained on the crowd below.

1557-1600          Officer comes into Justice Center blinded by PB/agent; states, “I can’t see”.
Todd CWS/          He is taken into Justice Center.
observations and
Notes
                   Few officers in crowd wearing face shields or masks. Bike officers on-line
                   have no visible equipment other than bike helmet and face shield.


                   C21:, “everything in downtown should be shut down.”


                   Commander Todd talking to various personnel, giving direction.




                                            24
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 32 of 126. PageID #: 7320




                 An unknown sergeant approaches Commander Todd states, “I did what I
                 had to do.”


                 Commander Todd replies, “yeah that’s fine.”


                 Commander Todd states to officers on-line, “If they are not doing anything,
                 I don’t want to do anything.”


                 Unknown supervisor approaches Commander Todd and asks, “Do you want
                 them to move?”


                 Commander Todd replies, “Do you want them back, that’s fine.”


                 Todd states to officers that she wants the crowd moved to “the street.”


                 Sergeant (9151) states to Commander Todd, “Only thing that moved
                 anyone was blast balls.”


                 (Several heard going off/ observed used on CWS)


1600             Cameras mounted outside a guard shack on West Third Street that may
Media            have shown the incidents were broken by a bandana-clad man wielding a
                 dolly shortly after 4 p.m., the videos show.

1600
Todd CWS         Sergeant (9151) tells Commander Todd, …we have a van full of munitions
                 at 3rd / Lakeside unprotected.


                 Cop in van in front of Justice Center states he now needs help as the
                 protesters are attacking the van.




                                          25
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 33 of 126. PageID #: 7321




1602             an officer fires a canister of tear gas at a small group, including three
Media            people with cameras taking pictures. A second and third canister are fired
                 within a matter of two minutes.

1606             Video from security kiosk shows group attack unmanned kiosk and
Media            smoke/gas nearby.


1609             Todd yells officers to, “get in a line” and help the officer in the van.
Todd CWS



                 Note: Yellow smoke deployed in front on Lakeside.


1610             Police said the crowd ignored a commander’s repeated warnings to
Media            disperse prior to the unleashing of tear gas canisters, flash grenades and
                 rubber and wooden bullets on the crowd.


1611             Commander Todd to officers, “We need to clear them out.”
Todd CWS

                 Crowd is reduced and pushed forward away from building.


1611-1615        Commander Todd (walking the line on Lakeside checking on officers): few
                 donning helmets or shields.


                 Officer on ground apparently injured.
                 Commander Todd, “Are you ok?”
                 Officer “…A cinder block is not going to stop me?”


1617             Unknown Officer from the van parked in front comes out and tells
Todd CWS         Commander Todd his equipment bag was stolen from the van. (unknown
                 contents)


1630             The police and the protesters remain at loggerheads on the northeast
Media            side of the Justice Center. An unattended squad car catches on fire, and



                                           26
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 34 of 126. PageID #: 7322




                 the fire soon spreads to a second, as well as to a telephone pole that
                 cracks. Someone else sets fire to another Cleveland police car on the
                 other side of the Justice Center.
1644
Tweet
                 Cory Shaffer
                 @cory_shaffer
                 Replying to @cory_shaffer
                 Small fire set inside PNC Bank at Euclid and East 9th Street. Two
                 @CLEpolice officers extinguished, while pointing what appears to be
                 pepper ball gun at demonstrators. https://pic.twitter.com/iewuozilcX


1648             …4:48 p.m, more than an hour after police and Sheriff’s deputies first
                 begin firing pepper balls, flash grenades and canisters of tear gas into the
                 crowd that had thrown water bottles and other items at officers at the doors
                 of the Justice Center.


1649             Commander Todd advises Sheriff’s personnel that Ohio State Patrol is en
                 route.


1651             Commander Todd turns off her CWS camera in JC lobby while talking to
                 CCSO personnel.


1700-1900        The group splinters off into smaller factions that then spreads across
Media            downtown from Public Square down Euclid Avenue. Some people
                 continue demonstrating. Some smash windows, tag buildings with graffiti
                 and loot stores. Among the hardest hit are Geiger’s, a sporting goods
                 store with multiple locations, the Heinen’s grocery store and the CVS
                 Pharmacy at East 9th Street and Euclid Avenue.

1730             Emily Forsee and Ryan Jones, say they were also shot in the street about
Media            5:30 p.m. that day. The county did not provide the video or have an
                 explanation on Friday as to why video from those cameras was not
                 released.
1743
Social Media
                 Cory Shaffer




                                         27
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 35 of 126. PageID #: 7323




                 @cory_shaffer
                 Replying to @cory_shaffer
                 This appears to be set for a confrontation
                 https://pic.twitter.com/Qja0Xfq9Z4
                 5:43 PM · May 30, 2020


1756             The first footage of a window breaking, in the Cuyahoga County Clerk of
Media            Court's office on the first floor along Ontario Street, comes at the 5:56 p.m.
                 mark in the video.

                 A deputy in a green uniform comes to the open window and starts to fire
                 munition rounds within minutes. The deputy remains posted by the open
                 window for hours, firing through the shattered window.

                 The video camera does not depict anyone trying to enter the building.


1800             6 p.m. when a group of people smashes the front doors of the public
Media            defender's office and sets fire to a Cleveland housing court bailiff's car that
                 was parked in the lot beside the public defender's office. The fire then
                 spreads to four more cars.


1800             Cleveland Mayor Frank Jackson asks Ohio Gov. Mike DeWine to activate
Media            the National Guard and deploy soldiers to Cleveland. DeWine says in a
                 news release that Jackson expressed “serious concerns about the safety
                 of Cleveland residents and peace officers following violent
                 demonstrations there this afternoon. As is the case in Columbus, it is
                 believed to be a relatively small group of violent individuals who are
                 drowning out the voices of the many citizens who are peacefully
                 expressing their desire for justice and change.”

1821
Social Media
                 Cory Shaffer
                 @cory_shaffer
                 Replying to @cory_shaffer
                 Police are now moving down Prospect from East 9th. Flash bombs and
                 firecrackers going off. https://pic.twitter.com/S6eQOJNSpt




                                           28
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 36 of 126. PageID #: 7324




                        6:21 PM · May 30, 2020


 1927                   Another crowd assembles at East 9th and Euclid Avenue, in the plaza in
 Media                  front of the PNC Center. The windows of the bank branch on the
                        skyscraper’s first floor are smashed and someone sets a fire on a desk
                        inside the building. Police fire flash-bang grenades into the crowd, and
                        two officers extinguish the fire. One officer is seen aiming a pepper ball
                        gun on the crowd. Officers then fire a tear-gas canister toward a small
                        group of people on Euclid Avenue. The crowd breaks up again.

 1946                   The City of Cleveland announces in a news release that Mayor Frank
 Media                  Jackson declared a state of civil emergency due to the unrest and
                        instituted an 8 p.m. curfew. The city announces the curfew in messages
                        posted on Twitter at 7:49 p.m., and on Facebook at 7:57 p.m.39

                        Jackson calls some of the scenes coming out of downtown “outright
                        lawlessness” in a statement.

 2000                   DeWine’s office announces that the National Guard has been deployed to
 Media                  Cleveland.

 2020                   A few hundred people reassemble at East 9th and Euclid. An SUV is
 Media                  parked in the middle of the intersection and a woman gets out of it,
                        climbs to its roof and hoists a poster with “I can’t breathe" written on
                        one side, and “no justice, no peace” on the other. Demonstrators walk
                        openly throughout the intersection as cars drive gingerly around the
                        crowds. Many of the people in the cars hold out fists in solidarity with the
                        crowd. Others hold cellphones out of the windows to record the
                        spectacle.

                        Some people continue breaking windows, including at the Huntington
                        Bank building. One woman takes a baseball bat to the revolving glass
                        doors, while others throw trash cans and wine bottles through windows.

                        The police presence is sparse.

 2032                   An emergency alert goes out to people’s cellphones to announce the
 Media                  curfew order that has already been in effect for half an hour. Some
                        people gather at the intersection who check their phones and can be
                        heard reading the message aloud to one another in disbelief.

 2039                   A Cuyahoga County Sheriff’s Department bus used mainly to transport
 Media                  prisoners to and from the county jail rolls up to the scene and police
                        officers in riot gear get out and begin to line up. Some demonstrators

39
     Mayor announces curfew



                                                 29
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 37 of 126. PageID #: 7325




                 grab metal fencing from Heinen’s and drag it to block the northbound
                 lanes on East 9th Street.

2045             Police march to the intersection with their riot shields up, chanting
Media            “move.” Officers make no announcement about the curfew or order the
                 crowd to disperse. A handful of people throw plastic water bottles and
                 other items at them. A woman gets down on her knees as the officers turn
                 east onto Euclid Avenue and the police arrest her. The officers form lines
                 on Euclid Avenue blocking people from coming into the intersection.

                 Police on scene confirm they used tear gas and made arrests on East 9th
                 Street south of Euclid Avenue.

2118             The line of police continues south along East Ninth Street past the
                 Cuyahoga County government building. The group rushes West onto
                 Prospect Avenue, where officers fire at least two flash grenades into a
                 small crowd gathered near the Winking Lizard Saloon. Someone shoots
                 off a firecracker at the Sheriff’s Department bus that trails the officers in
                 riot gear.

                 A group of police officers inside a white City of Cleveland van that had
                 been vandalized earlier and spray-painted with the anti-cop message “f-
                 - - 12” fires another flash grenade into a group of people gathered near
                 the windows of the Panini’s Bar and Grille at Huron and East Ninth
                 before they drive away.

2300             Mr. Lertz was at a family cookout in Mayfield Heights and did not attend
                 that day’s protest, returns home and is walking from the parking garage to
                 the Residences at 1717 when the officers come around the corner at East
                 9th Street and Superior Avenue.

                 Security video that Lerz provided to cleveland.com shows the 27-year-old
                 has his back to the police and is facing the building’s door, with one hand
                 in the air and his other holding his electronic key fob at his side when the
                 first officer fires a round at his feet. Lerz, who said he was shouting that he
                 lived in the building, turns his head just as a ball strikes his left temple, less
                 than an inch from his eye, and bursts into a cloud of chemical dust. His
                 backward Cleveland Indians cap absorbs the impact.

                 Note: CDP determined this action was an EDGE SWAT unit, with no
                 CDP members included. The incident is under investigation and the
                 Monitoring Team will be interested whether the issues of
                 command/control during Mutual Aid engagements and clarity of use of
                 force when other agencies are deployed within Cleveland.




                                           30
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 38 of 126. PageID #: 7326




            b. CDP Polices on Use of Force in a Crowd Management Context

Of note, prior to the development of the updated use of force policies, the Cleveland Division of
Police policy manual provided no comprehensive guidance on the use of intermediate weapons,
such as OC (pepper spray) or batons, which are relevant to Crowd Management engagements.
Regarding OC Spray, relevant sections of the revised CDP policy states:
        Officers may use OC Spray “only (a) [w]hen such force is reasonable to protect the officer,
        the subject, or another party from physical harm and lesser means would be ineffective; or
        (b) [f]or crowd dispersal or protection and other means would be more intrusive or less
        effective.”40
        Officers shall consider each one-second application as a separate use of force that the
        officer shall individually justify and report as objectively reasonable, necessary, and
        proportional.41
Similarly, the use of Riot Batons is limited to these circumstances:
        Officers are authorized to deploy the ASP baton when such force is objectively reasonable,
        necessary, and proportional to protect the officer or another party from physical harm and
        lesser means would be ineffective, and
        Officers shall consider each separate ASP baton strike as a separate use of force that
        officers must individually justify and report as objectively reasonable, necessary, and
        proportional.42

Additionally, although the use of force policy permits SWAT to have specialty weapons as long
as their use is defined in the SWAT manual, the use of force policy itself is silent on the general
use of 40mm Less Lethal Launchers, Pepperball launchers, or Blast Balls.

However, the Division’s Crowd Management and Protection of Constitutional Rights Policy,
which was completely overhauled during the planning process for the 2016 Republican National
Convention, provides guidance on the use of force in the demonstration context.

First, the “policies and procedures in General Police Order 2.1.01[use of force policy] are
applicable and fully transferable to the application of force in crowd control situations.”43 The




40
   Dkt. No. 83, Ex. D at 3, Procedures (III)(A)(1).
41
   Dkt. No. 83, Ex. D at 3, Procedures (III)(A)(5).
42
   Dkt. No. 83, Ex. D at 3, Procedures (II)(A)(1,2).
43
   Dkt. No. 255, Exhibit B.



                                                       31
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 39 of 126. PageID #: 7327




Crowd Management Policy also explicitly adopts the de-escalation principles from the Use of
Force Policy.44

Second, the Crowd Management Policy states:
         The protocol for deploying the powdered form of OC (pepper ball) shall be identical to
         those deploying OC spray in the large canister. OC Force against crowds shall be deployed
         only upon approval by the Incident Commander. Individual officers may deploy their OC
         in accordance with Division use of force policies in order to protect themselves or others
         from assaults or to overcome active resistance to arrest and when lesser means would be
         ineffective.
Neither the Crowd Management Policy nor the Use of Force policies provide guidance on the use
of CS gas (tear gas)45.
Third, the Crowd Management Policy also states:
         Mechanical force also encompasses less-lethal projectiles including any mechanically
         expelled objects such as bean bags or rubberized objects. These projectiles are specifically
         designed to minimize injury and avoid serious physical harm.46
This reference does not provide any guidance on the use of the 40mm rounds but implies that their
use should be consistent with other impact devices.

Most importantly, the Crowd Management Policy sets forth the “Use of Force Options During
Civil Disturbances,” which includes critical specific guidance for officers around the purpose and
form of a police line, the obligation not to respond to “verbal harassment or invectives directed
against officers,” the intent to “make every effort to identify and arrest those engaged in [assaultive
behavior], but only to the extent that the integrity of the police line can be maintained and only if
it can be done safely,” and other specific rules of engagement.

CDP Divisional Notice 16-178 issued on June 14, 2016, in advance of the RNC, which primarily
authorized the purchase and deployment of less lethal weapons, provided guidance on the use of
less lethal weapons in detail. In relevant part, CDPDN 16-178 states:

     •   Impact Munitions are less-lethal projectiles launched through a delivery system. Their
         intended use is to impact a suspect who is actively engaged in criminal activity, in order to
         cease that suspect's actions.
     •   The Blast Ball is intended to divert or otherwise control the direction of a crowd’s
         movement, especially as it relates to the safety of the officer in the face of superior numbers

44
   Id.
45
   CDP reports that it did not deploy CS gas on May 30, 2020.
46
   Id. at 17.



                                                   32
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 40 of 126. PageID #: 7328




         of persons causing civil disorder. Blast Ball deployment shall be controlled by the Incident
         Commander, but may be deployed by individual initiative to prevent imminent harm to the
         officer or other innocent persons or to prevent significant property damage.
     •   The PepperBall System shall be used only by authorized members who have been trained
         on the PepperBall System to protect themselves and others to gain control and/or
         compliance from violent aggressors or self-destructive persons when other force options
         appear to be less appropriate or ineffective.
     •   Munitions in any configuration or design are an implement whose primary function is
         defensive in nature.
     •   Munitions are an intermediate use of force and their use is considered a Use of Less Lethal
         Force. Head strikes with munitions are considered a Use of Deadly Force and are
         prohibited.
     •   Impact munitions shall not be deployed without authorization from the Chief of Police.


Therefore, there are cascading policies and divisional notices that relate to use of force in the
demonstration and crowd management context.

            c. Reported Uses of Force

In addition to the materials provided by CDP, in an effort to review all uses of force that were
related to the George Floyd protests of May 30 and 31, the Monitoring Team conducted a
preliminary canvass of IAPro47 for use of force incidents that occurred between May 30 and June
12. The narrative summaries of the reported uses of force were reviewed to determine what were
protest-related cases. For cases that appeared related to the protests, the Monitoring Team
conducted a preliminary review of available information to gain a better understanding of the scope
of force used and the nature of CDP’s organizational response. Again, the Monitoring Team will
have more to say about individual applications of force during the demonstrations in the coming
months.

Ultimately, five incident numbers48 encompass 29 officers’ uses of force. The CDP identified one
further incident number (2020-169774), but this case remains under review in Internal Affairs and
was therefore not reviewed by the Monitoring Team. Additionally, there are number of individual
officer’s uses of force from incident number 2020-247967 that remain under review by Internal
Affairs and were also not reviewed. Additionally, the Monitoring Team identified one specific




47
   IA Pro is the administrative backend for Blue Team, which is the system in which officers report uses
of force.
48
   2020-157029, 2020-154915, 2020-156362, 2020-156049, and 2020-247967.



                                                   33
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 41 of 126. PageID #: 7329




video in which an officer used force (deployment of several less lethal munitions) with no
corresponding use of force report or review.

Of the 29-officer use of force reports that were reviewed, 76 specific applications of force were
documented. This does not include de-escalation attempts, which are noted as a “force application”
due to the structure of the data reporting system (IAPro). Applications of force included OC spray
applications, bicycle pushes, pepper ball applications, blast balls, 40mm launchers (with OC, direct
impact rounds, and smoke). Individuals were directly targeted with pepperball rounds (hit in
abdomen) “when saturation proved ineffective.”

Across use of force reports, officer reporting was generally very descriptive and attempted to
capture the totality of the circumstances. However, as one officer accurately noted: “Given the
nature of the situation, and length of time from incident an accurate account of the munitions used
is unknown.”

Similarly, the After-Action Report does not appear to fully account for the munitions used. For
example, in the After-Action Report, CDP states “the use of two direct impact rounds successfully
stopped the crowd from using rocks and debris thrown at officers."49 The Monitoring Team does
not know which two deployments CDP is referring to and if the implication is that only two impact
rounds were fired, that is not consistent with the use of force reports:

               •   One officer wrote: “I then took the high ground on a ledge in front of the JC
                   behind the field force line and exact impacted on multiple protestors that
                   were aggressively throwing rocks and pieces of concrete at officers.”
               •   Another stated: “During multiple hours of being mobile we continued
                   around Euclid and Prospect Ave dispersing large groups of rioters and
                   looters at multiple business using 40mm OC rounds, exact impact rounds
                   and pepper ball rounds and the mark 9. These munitions were extremely
                   successful in stopping looters and rioters from actively destroying city
                   property and private business.
               •   Another: “Once authorization was received these devices [sXact iMpact
                   munitions] were used only when necessary against unidentified protesters
                   to stop their violent assault of throwing objects or stop them from picking
                   up the munitions and throwing them or stop them from destroying
                   property.”
               •   Another officer “used 40mm exact impact munitions when I observed an
                   individual attempting to throw the incendiary O.C. that we were deploying,
                   back at the police,” apparently at three individuals. Additionally, “[a]fter
                   night fall, I watched protesters lighting off fireworks, throwing hand flares,

49
     After Action Report at 36.



                                                    34
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 42 of 126. PageID #: 7330




                using sledgehammers, bats, rocks, metal pipes, at the businesses downtown.
                I used more munitions to keep the residents safe and to disperse the crowds.
                All the munitions I deployed were by orders from a supervisor.” In this
                context, it is unknown which munitions were deployed.
            •   Yet another: “After giving orders for the crowd to disperse, I deployed
                munitions which consisted of 40mm short range OC gas, 40mm White
                Smoke short range, direct impact, and an OC grenade until the crowd was
                controlled.”

Therefore, although officers were descriptive about the force they used, it is not comprehensively
documented. Additionally, because there is apparently no tracking of munitions, there does not
appear to be any definitive way to account for what force was actually applied.

Officers were descriptive about the threats used against them. Generally, officers reported thrown
objects – plastic and glass bottles some filled with liquids (unknown, vinegar), eggs (reportedly
frozen), traffic cones, rocks, concrete, bricks, aluminum bottles, frozen ice packs, wrenches, water
balloons with unknown liquids, wine and beer bottles, batteries, and a railroad spike. Officers
reported being hit in the head with a “chunk of concrete,” “with an orange traffic cone, a piece of
concrete, and a frozen orange Gatorade,” a “water bottle filled with suspected vinegar,” A sergeant
reported being hit in the hand with a bat, causing him to drop his pepper spray (which was allegedly
then used against the police line).

The Monitoring Team was able to confirm many of the officers’ allegations that they were hit with
a variety of hard objects prior to the initial deployment of OC spray through review of body-worn
camera video. This does not mean that any particular deployment was appropriate, but that the
narrative that CDP used wholly unprovoked force is not supported by the available evidence.

The available use of force reports also highlight communication issues about whether force was
“authorized” in the demonstration context. For instance, when primarily bicycle officers were
pinned against the Justice Center, there were repeated radio requests to use less lethal force with a
significant delay in response (“I remember as a squad, Captain…requested several times to use
our MK-9 pepper spray and didn’t get a response back”). Confusion is understandable, as the
assaultive behavior that was occurring were typically originating from people deeper in the crowd,
not those immediately facing the officers. As such, any use of force in this situation would
necessarily impact many in the crowd and is appropriately considered in a dispersal context rather
than a direct self-defense application because officers could not respond surgically to assaults
occurring in the middles of the crowd.

We raise this issue not to address the specific actions taken by officers, but to highlight that not all
force during demonstrations is determined at the individual officer level. Our review of use of




                                                  35
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 43 of 126. PageID #: 7331




force reports showed several “types” of force deployment with a combination of individual
discretion and coordinated field force actions:

       1. An officer individually responding to a person or persons engaged in criminal activity has
          the discretion to use force to make an arrest or prevent injury to persons (and property50);
       2. An officer may be ordered to use coordinated force by supervisors or commanders to
          manage demonstrations that have become unlawful and violent;
       3. Under CDP policy, “authorization” to use less lethal force can be given, but the individual
          deployments of less lethal force are still subject to individual discretion.

Of the videos available for review, with the exception of the one video of unreported use of force
the Monitoring Team identified,the reviewed incidents were all found to be within policy by the
Division, except for those referred to IA or OPS as discussed below, which have not been
adjudicated at this time.

However, as cautioned previously, the apparent lack of consistent use of force reporting, the
inconsistent use of body worn cameras, and the unconventional review of force makes any effort
to comprehensively review the force applications very difficult. Of note, the CDP after-action
report, while detailing demonstrator counter-tactics and the violent actions of rioters, did not
address any issues concerning officer applications of force. Specifically, CDP concludes that
“officers understood the precise use of force guidelines; when officers used force, injuries to
citizens were minor or non-existent; the munitions team acted within their training and used
munitions effectively as a crowd control measure; and the use of two direct impact sponge rounds
successfully stopped the crowd from using rocks and debris thrown at officers.”51 None of these
conclusory statements – in particular the argument that “injuries to citizens were minor or non-
existent” – means that the use of force was within policy or lawful.

From the Monitoring Team’s review, it may well be that, in at least some instances, the lack of
body-worn camera video footage makes the determination of what did and did not occur
challenging or impossible. This is a very unfortunate for CDP and for the Cleveland community –
and precisely what the policies created by the consent decree were designed to prevent.

                 d. Use of Force Reporting Requirements

The Consent Decree requires that CDP officers notify supervisors when force is used and
uniformly document the details and circumstances of such force52. The degree and detail of the


50
  Again, community views about impacts to property warrant further discussion and community
deliberation.
51
     AAR at 36.
52
     Id. ¶ 87.



                                                   36
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 44 of 126. PageID #: 7332




specific reporting requirements directly correspond with the level, general degree, or outcome of
the force used.

In the context of crowd management, where the primary applications of force include OC Spray
and the use of impact munitions, most applications of force are quite likely to be Level 2. Level 2
force “is force that causes an injury” to a subject, “could reasonably be expected to cause any
injury,” or “results in a complaint of an injury” and does not rise to the severity of Level 3 force53.
This generally includes the deployment of intermediate weapons and a variety of defensive
techniques and maneuvers that do not involve weapons. Id.

GPO 2.01.05 is an entire policy section dedicated to setting forth the requirements of use of force
reporting. Importantly, officers will report all force (other than de minimis force), and specifically
will report Level 1 and 2 uses of force “by the end of their tour of duty” in Blue Team, the
electronic reporting system54. Those reports must include:

          a. The reason for the initial police presence.
          b. A specific description of the acts that preceded the use of force, to include attempts to
          de-escalate.
          c. The level of resistance encountered.
          d. A complete and accurate description of every type of force used or observed.
Officers using Level 3 force shall:
          a. By the end of their tour of duty, complete an individual Blue Team Use of Force entry
          as directed by the Officer-in Charge of FIT (Force Investigation Team) and;
          b. Comply with all additional directives from the Officer-in Charge of FIT.

The policy also sets forth requirements for all officers who witness uses of force to report that force
by end of their tour of duty.

Next, the policy details the consequences for failing to report the use or observation of force:

          a. Officers shall be subject to the disciplinary process, up to and including termination, for
          material (significant) omissions or misrepresentations in their Use of Force Reports,
          regardless of whether the force was objectively reasonable, necessary and proportional.

          b. Officers who use or observe force and fail to report it shall be subject to the disciplinary
          process, up to and including termination, regardless of whether the force was

53
     Id. ¶ 87(b).
54
     Dkt. No 255, Exhibit D.



                                                    37
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 45 of 126. PageID #: 7333




          objectively reasonable, necessary and proportional.

Finally, the Use of Force Reporting policy, like the Consent Decree, does not make any exceptions
for reporting force used in the context of demonstrations, whether or not the use of force is directed
by a superior officer or used based on individual officer discretion. Similarly, the Crowd
Management policy, like the Consent Decree, does not modify the reporting obligations under the
Use of Force Reporting Policy.
              e. Force Reporting on May 30, 2020

Based on its preliminary review, the Monitoring Team is concerned about the pattern of reporting
and review of the use of force cases from May 30 and May 31, which appears wholly inconsistent
with CDP policy and the requirements of the Consent Decree. As described above, CDP policy
and the Consent Decree require officers to report every use of force by the end of their shift.

Of the 29 officers’ uses of force reports that we reviewed, only 16 of those cases were documented
and received into Blue Team by June 1. Consequently, the other 13 uses of force were not reported
by the end of the officer’s shift as required by policy. It is even more concerning that the 13 cases
that were not reported by the end shift were not documented in Blue Team for many months55 and
there is no explanation as to why normal policy was not followed. Although the Monitoring Team
was not provided with any emails or orders directing any deviation from the force reporting
policies, it seems implausible that half of all officers reporting force would independently choose
not to follow CDP policy. As such, the Monitoring Team has significant concerns that at least
some officers may have been directed not to complete use of force reports, which is troubling.

Additionally, while recall and specificity is often difficult in chaotic situations, most officers who
wrote use of force reports completed a comprehensive narrative about their actions, which is
reassuring. However, some continue to use jargon and blanket statements, for example stating that
they deployed “less lethal munitions” without specifying what tool they deployed.

Within the Use of Force cases were two unique records, called “Enforcement Bureau” and “Group
Enforcement,” which did not correspond to any specific officer. Per policy, use of force is reported
at the officer level, so the use of catch-all categories for presumably unreported force raised
questions. CDP clarified that those records were reports of other agencies’ use of force.

Finally, CDP reported over 100 arrests during the protests of May 30 and 31, 2020. The reported
use of force incidents that the Monitoring Team reviewed account for only two of those arrests. In
both cases the force used to effect the arrests were found by CDP to be reasonable, necessary and
within policy. Coupled with the non-standard reporting of force surrounding the protest, and the
knowledge that force is often utilized when effecting an arrest, the Monitoring Team again

55
     Additional cases were received into the system between July 8 and September 3



                                                    38
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 46 of 126. PageID #: 7334




questions whether all force was reported. Notably, none of the pending IA cases involve
allegations of failure to report force.

CDP did identify confusion around reporting force in the After-Action Report. The Division noted
that “[w]hen officers made an arrest and used force, they were unsure of the reporting procedures”
and [w]hen officers deployed munitions, there was confusion about how and when to report the
use of munitions.”56 The Division’s proposed solution is to “update the current crowd management
policy to include the use of force munitions reporting and deployment.”57 As set forth below, the
Monitoring Team agrees that the relevant policies need to be revisited, but believe that it is the use
of force policies that need updating, and harmonizing with the crowd management policy.

               f. Policies Regarding Review of Force

CDP policies for reviewing force have differing requirements based on the level of force used. For
Level 1 and Level 2 uses of force, the primary review responsibility lies with supervisors and the
chain of command. For Level 3 uses of force are reviewed by the Force Investigation Team (FIT),
which is a specialized arm of Internal Affairs. As there were no reported uses of Level 3 force
during the demonstrations, none were referred to FIT for investigation. Some uses of force were
later recategorized to Level 3 due to suspected misconduct and were referred to Internal Affairs
for review.

As such, the review process for Level 1 and 2 uses of force apply to the reported cases on May 30,
2020. The review policy states:

Fair, thorough, timely and objective use of force review and investigations shall be conducted by
supervisors in Level 1 and Level 2 uses of force. Supervisors shall evaluate attempts to de-escalate,
objective reasonableness, and necessity of actions taken by the officer(s), along with
proportionality of force used in relation to the level of resistance encountered.

Specifically, GPO 2.01.03, requires officers to report “any level of force while on duty” to a
supervisor and request a supervisory response. A supervisor is then required to respond “to the
scene of use of force incidents.”

Once on scene, the supervisor must:

                     1.      Inspect and observe subjects for complaints of pain or injury resulting
                             from the use of force response and immediately obtain necessary medical
                             care, if not already requested.


56
     After Action Report at 36.
57
     Id.



                                                   39
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 47 of 126. PageID #: 7335




                 2.      Determine if the force response used is a Level 1, Level 2 or Level 3
                         response and make the proper notifications, if needed, via CCS (e.g. FIT).
                 3.      If a supervisor determines that an officer's use of force reveals evidence
                         of potential criminal conduct, the supervisor shall immediately:
                         a.      Request FIT via CCS, and suspend any investigation.
                         b.      Secure the scene pending the arrival of FIT. (Refer to GPO #TBD
                                 Force Investigation Team)
                 4.      Conduct a complete, thorough and impartial review/investigation of the
                         use of force incident considering whether the force used was objectively
                         reasonable, proportional to the level of resistance, and necessary, and
                         whether the involved officer(s) took all reasonable measures to de-
                         escalate the incident and reduce the likelihood or level of force.

For Level 1 uses of force, the supervisory review is required to be completed by end of tour, unless
additional information is requested from the officer using force.
For Level 2 uses of force, the supervisory investigation, must be completed within five tours of
duty, and the supervisor shall:
                 1.      Ensure that all Use of Force Reports include all the required information
                         and review CAD to identify all officers who were involved in the incident,
                         witnessed the incident, or were on the scene when it occurred.
                 2.      Make all reasonable efforts through the review process to resolve material
                         inconsistencies between the officer, subject, and witness statements, as
                         well as inconsistencies between the level of force claimed by the officer
                         and the subject’s injuries, and any inconsistencies between multiple
                         officers.
                 3.      Consider all relevant evidence, including circumstantial, direct and
                         physical evidence, as appropriate, making and explaining credibility
                         determinations, if feasible.
                 4.      Review all evidence relevant to the use of force, to include WCS
                         recordings of the use of force and evaluate that evidence to determine
                         whether the use of force was consistent with Division policy, and/or raises
                         any policy, training, tactical, or equipment concerns.
                 5.      Complete the narrative description of the use of force incident, including
                         (if not included in the dropdown menus):
                         a.     The supervisor's description of the incident, including a precise
                                description of the evidence that either justifies or fails to justify




                                                40
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 48 of 126. PageID #: 7336




                                the officers' conduct based on the supervisor's independent review
                                of the facts and circumstances of the incident.
                        b.      Documentation of all evidence that was gathered, including
                                names, phone numbers, and addresses of witnesses to the incident
                                (Use of Force Menus). In situations in which there are no known
                                witnesses, the report will specifically state that fact. In situations
                                in which witnesses were present but circumstances prevented the
                                supervisor from determining the identification, phone number, or
                                address of those witnesses, the report will state the reasons why.
                                The report shall include all available identifying information for
                                anyone who refused to provide a statement.
                        c.      The names of all officers who used force or witnessed the use of
                                force.
                        d.      The investigating supervisor's evaluation of the use of force, based
                                on the supervisor's review of the evidence gathered, including:
                                1.      a determination of whether the officers' actions appear to
                                        be within policy and consistent with state and federal law;
                                2.      An assessment of the incident for policy, training, tactical
                                        or equipment concerns; and
                                3.      Whether the use of force may have been avoided through
                                        the use of de-escalation techniques or lesser force options.
                        e.      Document any corrective action taken or misconduct discovered
                                during the investigation of the use of force.

Finally, once a supervisor forwards their completed Use of Force Review or Investigation, “Each
level in the chain of command will review the report within three tours of duty of receiving it to
ensure that it is complete and that the findings are supported using the preponderance of the
evidence standard.”

           g. Force Review

As set forth above, the normal process for reviewing use of force incidents is for the officer to
complete their use of force report in Blue Team, and shortly thereafter route up their chain of
command for review. Cases may be routed back to the reporting officer, sometimes many times
for clarification or additional evidence such as video or pictures to be added.




                                                41
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 49 of 126. PageID #: 7337




While half of the protest-related cases were completed in Blue Team in a manner consistent with
policy, many were not routed through the chain of command for weeks, if not months – with some
not sent through to the chain of command for more than 60 days. Only 7 force reports were routed
the day the report was completed by the officer, and less than half were submitted within the first
week.
At the same time, when cases were first routed to an officer’s Sergeant, the review time appeared
very rapid. In some instances, cases were routed to a sergeant, fully reviewed, and found within
policy within just 19 or 20 days. As the Monitoring Team has previously observed, CDP has
regularly struggled to review use of force cases within a timely manner. The notably rapid speed
of review here could be consistent with CDP using a non-standard and/or deliberately expedited
review process for the protest-related cases of May 30 and 31, 2020. To the extent that such a
review process was more cursory than typical or required, this may be problematic.
While not completely clear, it appears to the Monitoring Team that CDP completed the reviews of
the protest related uses of force in a non-standard way, outside of Blue Team and IAPro. It appears
that the review may have been done in batches rather than according to the timelines set out in
policy. Although the review appears not to have followed the Court-approved process, which leads
to serious questions of transparency and completeness, it may be that modifying the process set
forth in policy could be appropriate – it just needs to be done transparently. During the
development of the Use of Force policies, the Monitoring Team and the parties specifically
discussed whether CDP wished to use a modified force reporting structure for demonstrations and
that suggestion was rejected, with explicit assurances that all use of force would be reported and
reviewed. That does not appear to have happened here.
It appears that CDP may have reviewed video, media accounts and existing uses of force during
their after-action review and identified additional uses of force through that process rather than
expect officers and supervisors to report force in accordance with the policy. During the regularly
scheduled administrative CompStat meetings in June and July the UOF numbers and types
reported did not seem to match what the Monitoring Team expected based on publicly available
reports of UOF at the protests. Division personnel, in response to questions posed, indicated at
different times that the UOF reporting for civil unrest was separate and that the reviews of force
from the May 31 protest were incomplete or ongoing. Based on our review of IAPro, the timing
of submissions and what appears to be a batch review in September, it appears that the use of force
reviews from the protest were not completed using the IAPro system and were done off line.
Further, we surmise that officers were likely asked to complete use of force reports far after the
fact and, ultimately, the incidents were reviewed in batches by the chain of command. If this is the
process that was used, there is a lack of transparency, a curious avoidance of the use of an
electronic system to report and review force, and an expressed need for clarification of the UOF
policy vis a vis force in civil unrest. For a large-scale event such as these protests, this may be the
most efficient and effective review, though the off line review continues to be of concern. Indeed,
officers at the scene, deploying OC spray, blast balls, and 40mm Less Lethal Launchers, were well



                                                  42
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 50 of 126. PageID #: 7338




aware that they were engaging in reportable uses of force. There is no indication that the typical
force reporting requirements were expressly suspended. There is likewise no indication that
officers are being held accountable for not reporting in a timely fashion, nor that supervisors who
were on scene reminded officers of their duty to document all reportable use of force within a
reasonable time frame. If there was no video, no citizen complaints, or any other evidence to
suggest that an officer used force during the protest, there is no way to know whether officers may
have used force improperly if there are no reports of the same.
              h. Recommendations regarding Use of Force Policy and Procedures

Based on this analysis, the Monitoring Team recommends that the Use of Force policies be
strengthened and updated to examine better practices for use of force reporting and review in the
demonstration context. Additionally, the Division needs to enforce its existing policies more
consistently to ensure that when guidance is given in policy, it is followed. Specifically:

      1. The Use of Force policy and the Crowd Management Policy need to be harmonized, with
         clear directions for the use of all less lethal tools available to CDP.
      2. The Use of Force reporting policy should be reexamined, to ensure that the reporting for
         use of force during demonstrations is timely and consistent.
      3. The Use of Force review process should be reconsidered for demonstrations to ensure that
         all use of force is timely and appropriately reviewed. This reconsideration should
         incorporate lessons-learned from this event, align with how CDP intends to review force
         in the demonstration context, and should distinguish between discretionary force used by
         individual officers and strategic force ordered as part of an overall field force effort.

      7. Use of Body Worn Cameras

              a. Body Worn Camera Policy

The use of Body Worn Cameras is not mandated by the Consent Decree.58 However, because CDP
long ago elected to implement a Body Worn Camera (BWC) program, the Consent Decree requires
that:

          CDP will provide clear guidance and training on their use, and will implement protocols
          for testing equipment and preservation of recordings to foster transparency, increase
          accountability, and build trust, while protecting the privacy rights of individuals.59




58
     Dkt. No. 7-1, ¶337.
59
     Id.



                                                 43
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 51 of 126. PageID #: 7339




Moreover, the Consent Decree mandates that supervisors review recordings related to any incident
involving Level 2 or 3 uses of force.60
The Body Worn Camera policy was approved by the Court in late 2016, and requires, in relevant
part that:
          All officers assigned a WCS, while in the field, shall activate their camera immediately
          upon initiating a response to a call for service, during all investigative or enforcement
          contacts with the public, or other contact with the public that may or does become
          adversarial after the initial contact. Officers shall understand there are exceptions and
          prohibited times to record set forth in sections IV and V.61
A review of the Exceptions to Recording and Prohibited Recording does not show any reference
to demonstrations. Many departments include an exception to recording for First Amendment
activities, only permitting recording when criminal activity or potential adversarial contact occurs.
Regardless, the direction of CDP’s policy to record “contact with the public that may or does
become adversarial after the initial contact” would clearly apply under these circumstances.
              b. Body Worn Camera Use on May 30, 2020

As noted, none of the pending IA cases have available BWC evidence (although several have video
evidence provided by the public) and only two-thirds (18/29 or 62%) of officers who reported
force had available video evidence. The majority of BWC evidence for uses of force relates to the
area of the Justice Center and primarily in the afternoon; much of the force used in the evening in
downtown was not captured on video.

As discussed in this report, what BWC evidence is available with respect to the protest activity
allowed the Monitoring Team to confirm assaults on officers, which informs the reasonableness
of force. The absence of video in many use of force incidents is not only inconsistent with policy
and the Consent Decree, but it also does a major disservice to the public (which cannot be expected
to accept unsupported allegations of how force was used), the Division (which is put on the
defensive without adequate evidence of why force was used), and the individual officers who are
left without documentary evidence of what did or did not occur.

The Monitoring Team has been informed anecdotally that the protective gear that was obtained in
advance of the 2016 RNC does not have BWC mounts and therefore there is no way to affix a
BWC to the “turtle gear.” This complaint was also made in several of the use of force reports
explaining the lack of video (e.g., “We were advised to respond in full MFF gear and leave our
wearable body cameras at the District since there is no place to secure the body camera to the MFF
gear.”)


60
     Id. At ¶338.
61
     Dkt. No 92, Attachment A, at 2. Note, the exceptions to recording are found in Sections C and D.



                                                     44
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 52 of 126. PageID #: 7340




Although this equipment failure could explain why individual officers did not have available BWC
evidence, it does not adequately explain why the Division had not anticipated and resolved this
issue.

           c. Recommendation

CDP must anticipate the need for BWC usage during future demonstrations and protest events,
and address the possibility that BWCs cannot be, or cannot easily be, mounted on officers’ “turtle
gear.”

     8. Accountability

The Office of Professional Standards (OPS) and the Division’s Internal Affairs Division (IA) both
received and assigned a number of protest-related cases for investigation.

The OPS reported receiving twelve citizen complaints alleging misconduct against CDP officers.
Seven of those cases alleged excessive force, two involved general complaints about how the CDP
reacted to the protests, two involved allegations of inappropriate comments posted to social media,
and one involved a claim of lost property. The OPS classified one excessive force complaint as an
allegation of criminal conduct and referred that case to IA, thus suspending its administrative
investigation until the conclusion of an IA criminal investigation.
As of the writing of this report, OPS had completed full investigations of the two social media
complaints with recommendations for “sustained” findings, which will be scheduled to be
submitted to the Police Review Board for adjudication. The OPS had also “administratively
dismissed” another five complaints.62 The case referral to IA was still pending at IA and four cases
(three excessive force cases and the case involving the allegation of lost property) remained under
investigation.
Internal Affairs reported opening a total of eight case investigations, all involving allegations of
excessive force (including the criminal case referral made by OPS). As of the writing of this report,
IA had closed out two of the cases: 1) with a finding of “not sustained” with respect to a police use
of force where plainclothes officers were not equipped with body worn cameras; and 2) with a
finding of “exonerated” where it was determined that Sheriff deputies were responsible for
shooting “less-than-lethal” projectiles at a complainant. The other six cases remain under
investigation.



62
  Pursuant to OPS Manual Section 702, the OPS is permitted to “administratively dismiss” any complaint
where 1) the subject of the complaint is not a CDP officer; 2) the subject of the complaint cannot be
identified; 3) the complaint solely involves the issuance of a traffic citation; 4) an alleged delay in
services is the result of “an unavoidable workload delay”; or 5) where the allegation involves off duty
conduct of “a civil nature.”



                                                  45
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 53 of 126. PageID #: 7341




The Monitoring Team is not currently in a position to be able to opine on the quality of the
investigations conducted or the findings that have been made. These cases are anticipated to be
included in the population of cases to be reviewed by the Monitoring Team in the future when
assessing the quality of OPS and IA investigations and the extent to which they are or have been
in compliance with the Consent Decree.
The Monitoring Team does note, however, that it did not uncover publicly identified incidents that
were not investigated by IA – in other words, all incidents that were referred to IA are being
investigated. Although some people with whom the Monitoring Team spoke alleged other
incidents, they were not brought to the attention of the Division.
It should be noted that the fact that that CDP officers were not wearing their Body Worn Cameras
in the cases being investigated by IA is certain to have an impact on the ability of the Division to
ultimately determine to what extent officers involved in uses of force over the course of the protests
may or may not have committed misconduct.

   9. Dispersal Orders

The dispersal order is a critical component of crowd control and is the foundation of most of the
tactical operation and the use of force to follow. It is essentially the formal warning to persons who
may otherwise be lawfully gathered to protest as a matter of constitutional right that the police
have deemed the gathering to now be unlawful, commensurate with a formal notice and order that
failure to disperse is a violation of the law and persons who remain will be subject to arrest for a
specific statute. In the end it is a fair warning required by law and policy. The Division has
guidelines for the use of a dispersal order within GPO 3.3.03 (§V/C).

           a. Law and Policies Governing Dispersal Orders

       Cleveland Statute

       § 605.02. Failure to Disperse

       (a) Where five (5) or more persons are participating in a course of disorderly conduct in
       violation of Section 605.03, and there are other persons in the vicinity whose presence
       creates the likelihood of physical harm to persons or property or of serious public
       inconvenience, annoyance or alarm, a law enforcement officer or other public official may
       order the participants and such other persons to disperse. No person shall knowingly fail
       to obey such order.

       (b) Nothing in this section requires persons to disperse who are peaceably assembled for
       a lawful purpose.




                                                 46
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 54 of 126. PageID #: 7342




The Cleveland statute mirrors State law:

        § 2917.04. Failure to Disperse.

        (A) Where five or more persons are participating in a course of disorderly conduct in
        violation of section 2917.11 of the Revised Code, and there are other persons in the vicinity
        whose presence creates the likelihood of physical harm to persons or property or of serious
        public inconvenience, annoyance, or alarm, a law enforcement officer or other public
        official may order the participants and such other persons to disperse. No person shall
        knowingly fail to obey such order.

        (B) Nothing in this section requires persons to disperse who are peaceably assembled for
        a lawful purpose.

An effective dispersal order has tactical objectives, in that it is intended to cause the crowd to cease
criminal behavior (i.e., throwing items or damaging property). Also, it provides necessary, clear
and concise warning to all involved that force may be used which may inflict significant pain or
result in serious injury, which is required by case law;63 and provides clear pre-enforcement
warnings consistent with tenets of reasonableness, proportionality and de-escalation.

Moreover, both statutes state the following: Nothing in this section requires persons to disperse
who are peaceably assembled for a lawful purpose. Which imposes a duty of police leadership to
fully assess the extent of the order. For example, how far is dispersal, and what if the group
becomes peaceful or sits down such as occurred at the Justice Center. Are they now peaceful or do
they remain subject to arrest? These are questions that are beginning to be raised all over the
country because of the current unrest and which the Division should consider for future planning
and for training. It is important for CDP to have a clear and consistent policy supported by regular
training for all members as part of the crowd control training curriculum.

            b. Timeline of Justice Center dispersal order

        1535 hours.     Commander Todd arrived at the corner of 3rd and Lakeside and began
        walking up the Lakeside - side of the building

        1537 hours.64 Commander Todd began her first dispersal order by handheld megaphone
        while in entry way - alcove of the JC several yards away from the front of the building



63
 Deorle v. Rutherford, 272 F.3d 1272, 1284 (9th Cir. 2001)
64
 Times indicated on Commander Todd’s CWS video are incorrect and state T19:37 beginning time.
Axon calibration error.



                                                  47
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 55 of 126. PageID #: 7343




        1538 hours.    Commander Todd gave a second order as she approached the front of the
        building from approximately 20 feet to the rear of skirmish line

        1540 hours.    Commander Todd read the final dispersal order to the crowd from the
        same location.

        Note: There is no indication if a dispersal order was necessary (or was given) at the Ontario
        side of the Justice Center which also had a group of protesters gathered. According to media
        reports, protesters on the Ontario side stated that a “go-home” (dispersal) order was not
        given; however, officers started to tell the crowd individually that an order had been given
        and they needed to leave.

The dispersal order in this case did not appear to be appropriate for the size and nature of the
crowd. It is likely that most protesters would not be able to hear such an order from a hand-carried
PA system from the location each order was provided. This is consistent with the community
feedback received, with several individuals indicating that there were no clear and audible
commands provided prior to police beginning to disperse the crowds through force. This is also
consistent with reports from the media stating that it was unclear whether police broadcasted any
significant order to disperse.
           c. Method of delivery.

Law and policy dictates that such an order should be provided in a manner and mode that is
guaranteed to be heard by the affected crowd. For example, a vehicle PA system could have been
used followed by confirmations by officers at opposing sides of the crowd that the order was
audible. Some agencies, including Portland and Phoenix, apparently effectively utilized an LRAD
(Long Range Acoustical Device) to give clear dispersal orders in both English and Spanish. It has
also been reported that the Cuyahoga County Sheriff’s Office has acquired LRAD capabilities
since the May 30 event.65 However, many consider LRADs to be sonic weapons and if such
technology is acquired, clearly articulated policy should guide its use solely as a communication
device.

An effective approach used by many agencies is to have a prerecorded warning that is played every
few minutes which can avoid any confusion as to the instructions and warnings given to the crowd
before force is used and throughout the entire tactical operation. Customized warnings can be
developed to address the crowd, which also provide a command presence that can be a tactical
benefit while trying to de-escalate and clear the crowd. Lastly, the Incident Commander should
ensure that officers at all sides of the crowd can clearly hear and understand the orders given and

65
 Julia Tullos (September 22, 2020). “Cuyahoga County Sheriff makes changes after May 30 riot in
Downtown Cleveland”. Cleveland19.com



                                                 48
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 56 of 126. PageID #: 7344




that information should be documented (i.e. time stamped radio transmission or recordation at the
Incident Command Post)

            d. Directions given.

The instructions to any impacted crowd must be clear and concise. The order to go “that way” or
“either way” on any street is not likely to be understood by those in the crowd who may be prone
to cooperation and compliance.66

            e. Time to comply.

According to GPO 3.3.03 De-escalation, communications must be clear and consistent Section V,
C. 4 states:

        Absent exigent circumstances, each specific warning shall be repeated at least three
        times with at least five minutes between the first and second warnings, and three
        minutes between the second and third warnings. Additional warnings may be given
        as necessary at the discretion of the Incident Commander.67

In this case, there was approximately one minute between the first and second warning, and two
minutes between the second and third warning. Force was directed to be used within one minute
of giving the final dispersal order. Thus, this order did not conform with the policy’s timing
requirements. Although exigent circumstances would permit non-compliance with the technical
aspects of the dispersal order, the fact that the Division waited between warnings, but not for the
specified time period suggests that exigent circumstances were not driving the policy compliance.

The Division has well-drafted guidelines on the dispersal order within GPO 3.3.03; however, many
of its mandates such as audibility, requirement for unambiguity and specific instructions to the
crowd do not appear to have been complied with in this case. Additionally, the document titles of
Dispersal Order or Order to Disperse do not appear to be stated within policy, which describes
the order as verbal persuasion and warning. The Division should consider revising this section of
GPO 3.3.03 to resolve or clarify these issues and consider including the actual Dispersal Order
within the policy for easy reference in training and operations.

A related issue raised by several community members and discussed in the press was the timing
of the curfew, which was effective as of 8:00pm, but only announced at 7:45pm. The Monitoring
Team did not explore the mechanics behind this timing and is sensitive to the urgency of imposing

66
   The first order ended with go “that way” on Lakeside” with no clear direction to crowd, the final order
directed the crowd to go “either way”
67
   No time is given on the form or in policy (GO) between the last warning and making arrests



                                                    49
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 57 of 126. PageID #: 7345




controls in volatile situations such as these. At the same time, the Monitoring Team empathizes
with the confusion that was likely caused to the protest participants by the imposition of a curfew
order with extremely short notice to disperse, and what appears to be limited means to exit the area
in a timely, orderly fashion. The United States Supreme Court has held that “[c]ontrol of civil
disorders that may threaten the very existence of the State is certainly within the police power of
government.” Stotland v. Pennsylvania, 398 U.S. 916, 920 (1970). And importantly, “[t]he
invocation of emergency powers necessarily restricts activities that would normally be
constitutionally protected.” United States v. Chalk, 441 F.2d 1277, 1280 (1971). However, it is
clear that adequate notice is required before arrests can or should be made.

Reviewing the arrest logs provided by CDP, there are two charges that could relate to a curfew
violation – “Minor’s Curfew” and “Fail to Comply.” The latter can also relate to failure to disperse.
While disentangling these charges is difficult, the Monitoring Team notes that no individual was
arrested solely for “Minor’s Curfew,” which was typically coupled with “Aggravated Riot,” and
three people were arrested solely for “Fail to Comply,” all of which occurred after 10:00pm. Again,
it is unknown whether these three “Fail to Comply” arrests were made based on a failure to disperse
or because of the curfew. Nevertheless, it does not appear that CDP was making arrests based on
the imposition of the curfew until several hours after it was announced.

   10. Mutual Aid Partnerships

Some of the allegations levied at CDP were apparently the result of other agencies working in
collaboration with CDP. For example, one incident where a person entering a building was shot
repeatedly with Pepperball rounds was attributed to Eastside Departments Group Enforcement
(“EDGE,” including Cleveland, Beachwood, Cleveland Heights, Euclid, Shaker Heights, South
Euclid, and the City of University Heights) SWAT. The firing of a bean bag round resulting in the
loss of an eye was attributed to the Cuyahoga County Sherriff’s Office. While these actions were
not caused by CDP, there is ample room to provide guidance and requirements in interlocal Mutual
Aid agreements to ensure that the tactics and use of force deployed by visiting agencies comply
with the expectations of the people of Cleveland.
The Monitoring Team reviewed Memorandums of Understanding with EDGE SWAT, the
Westshore Enforcement Bureau (“WEB”, including the Cities of Bay Village, Lakewood, Rocky
River, Cleveland, Fairview Park, North Olmstead and Westlake), and a draft MOU with the
Southwest Enforcement Bureau (including Berea, Breckville, Broadview heights, Brooklyn,
Brooklyn heights, North Royalton, Olmsted Falls, Olmsted Township, Parma, Parma Heights,
Seven Hills, Strongsville and Valley View).
Although they vary slightly, all of the MOUs have similar language – “The senior officer on scene
or officer in charge of the police department of the responding party shall have full charge and
authority over its own personnel and/or equipment used to provide assistance under this
Agreement, subject to the overall incident command of the senior officer and/or officer in charge



                                                 50
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 58 of 126. PageID #: 7346




on scene of the requesting city/township/village.” The basic premise is that the responding agency
manages its own people in cooperation with the incident command for the home agency.
None of the MOUs specify any agreed terms of engagement, use of force policies, or tactical
restrictions.
CDP Divisional Notice 16-178 issued on June 14, 2016, in advance of the RNC, which primarily
authorized the purchase and deployment of less lethal weapons, had references to Mutual Aid.
How the terms of a Divisional Notice could apply (or even be known by) outside agencies is
unclear, but the language of Section IV is noteworthy:

      •   Tactical Teams from outside agencies shall adhere to the policies and procedures contained
          herein.
      •   Tactical Teams from outside agencies shall not act independently from the Cleveland
          Division of Police Incident Commander unless it is to prevent the immediate threat of
          serious physical harm or death to a law enforcement officer or innocent civilian.


Recommendation: CDP should consider redrafting its Mutual Aid MOUs to clarify expectations
around command structures and use of force in particular to ensure consistency.

      11. Overview of Incident Command System (ICS)

As part of the review, the Monitoring Team evaluated the organizational process that the Division
used to plan for and manage the event from an overall operational standpoint. This Section was
prepared based on available information from the State of Ohio, Cuyahoga County, the City of
Cleveland and CDP resources, information from multiple media sources; insight provided by CDP
members directly involved in the planning process as well as members of other regional agencies
and a comprehensive review of the standardized Incident Command System (ICS) and other forms
completed by the City and the Division.68 This section is necessarily very technical and may be
most useful to the CDP, rather than the public.

              a. A Brief History of Incident Management

Over the decades, government organizations have struggled with developing effective command
and control systems for agency and multi-agency response to critical incidents. While individual
entities have developed systems for responding to incidents within their organizations, problems
occur when multiple jurisdictions are involved, and it was consistently clear that a unified approach
based on nationally established standards was needed.




68
     Reference information on ICS was obtained from various federal and state sources including FEMA



                                                    51
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 59 of 126. PageID #: 7347




Based on a model developed and used widely in the 1970s by firefighters in Southern California
dealing with various wildfires, ICS became a national model for command and control for other
first responders when it was formally used in New York at the first attack on the World Trade
Center in 1993. In response to the terrorist attacks on September 11, 2001 at the World Trade
Center and Pentagon, the Department of Homeland Security (DHS), formally adopted ICS within
the National Incident Management System (NIMS) in 2004, which included national mandates
that all government agencies that seek federal funding must use the NIMS/ICS model through local
emergency management organizations and policies. As a result of the mandate, communities
across the country use versions of ICS in response to critical incidents and in planning for known
or expected events. Practice and sophistication vary though it is typical to see some form of ICS
across the country.

Because the components of NIMS are based on nationally adopted uniform and comprehensive
incident management protocols, all stakeholders have shared expectations and practices for

          • Preparedness
          • Communications and Information Management
          • Resource Management
          • Command and Management
          • Ongoing Management and Maintenance69

ICS is the combination of available resources such as facilities, equipment, personnel, procedures,
and communications operating within a common organizational structure, designed to aid in
incident management activities. Some of the more important transitional steps that are necessary
to apply ICS in the incident scene environment include organizational elements, facilities to
support field operations, the use of common language, and clear objectives that are the foundation
of a written Incident Action Plan (IAP). A well-constructed IAP and use of ICS helps ensure clarity
and shared joint communications, operations, and command.

             b. Command and Control Learning Model

          “There are no secrets to success. It is the result of preparation, hard work, and learning
          from failure.” Colin Powell, Secretary of State, 2001–2004”

One consistent tenet of NIMS and ICS is a commitment to quality through continuous
improvement and identifying aspects of command and control that need improvement based on
experience gained during critical incidents. The collective objective of NIMS and ICS is to always



69
     https://ready.cuyahogacounty.us/pdf_ready/en-US/NIMS%20FAQs.pdf



                                                  52
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 60 of 126. PageID #: 7348




be better prepared for the next event through examination of past events and addressing lessons
learned in practice. 70

Adhering to the principles of ICS, this section reviews the use of NIMS/ICS in CDP’s response
to the events of May 30, 2020 and provides a series of recommendations for improvement. These
lessons learned enable the CDP to enhance their incident response capabilities in the future.

           c. ICS Resources in Cleveland

The CDP has myriad assets and partner resources in the region, all of which are committed to an
established federal MIMS/ICS standardized system. Each of these resources was engaged to
some degree on May 30 and others for a period following May 30. The role of the state office of
emergency management was most limited. The Event Action Plan (EAP) and Integrated Action
Plan (IAP) created by the Cleveland Division of Police is used as the basis for the Cleveland Office
of Emergency Management Emergency Operations Center (OEM EOC). The positions (ICS 204)
are incorporated into the final IAP at the EOC71 The regional partner resources available and
engaged on May 30 include:

        Cuyahoga County Office of Emergency Management (CCOEM) is a division of the
        Cuyahoga County Department of Public Safety and Justice Services, located at 9300
        Quincy Street in Cleveland. However, this center is primarily activated for emergencies
        that involve the entire county.72 The CCOEM EOC was not activated for the May 30th
        protest in Cleveland though CCOEM personnel were in contact with the Cleveland OEM
        EOC throughout the protest of that day and embedded personnel in the City’s EOC on May
        31st through mid-June to monitor and provide liaison support should the need arise.73

        Cleveland Office of Emergency Management - Emergency Operations Center
        (OEM EOC) is part of the Cleveland Department of Public Safety and is located at 205
        Saint Clair Street, adjacent to the Justice Center.

According to Fred Szabo, Emergency Manager, Cleveland Office of Emergency Management
and documents available to the Monitoring Team, the EOC was partially activated to provide
support to the CDP for multiple operational periods beginning on May 30.74 On May 30, the
Cleveland Emergency Operations Center (EOC) was activated at 1500 hours and consisted of
positions from all city public safety agencies, (police, fire, emergency medical services), the
Cleveland prosecutor’s office, suburban law enforcement, Ohio National Guard and the FBI. The

70
   https://www.fema.gov/sites/default/files/2020-07/fema_nims_doctrine-2017.pdf
71
   Interview with Fred Szabo, OEM and Laura Palinkas, Assistant Public Safety Director
72
   https://ready.cuyahogacounty.us/en-US/About-Us.aspx
73
   Interview with Mark Christie, Director of Emergency Management, Cuyahoga County
74
   The Division EAP for May 30th was from 1200-1800, the EOC period was 1300-2300



                                                  53
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 61 of 126. PageID #: 7349




multiple public information officers (PIO) from the office of the Mayor and the Division were in
the EOC to meet any media needs. Other partner agencies were on call for the event.

        Ohio Emergency Management Agency (OEMA) - State Emergency Operations
        Center/Joint Dispatch Facility is located in Columbus and is focused on statewide
        emergencies and multiagency coordination. The OEMA was not directly involved in the
        Cleveland protests, however, the coordination of the Ohio State Highway Patrol (OSP) was
        facilitated on an as needed basis through the CDP EOC, as was is for all effected cities
        during this period including Columbus.75


        Northeast Ohio Regional Fusion Center (NEORFC) which is focused solely on the
        development of various levels of intelligence for the region, is located within the Cleveland
        Justice Center. The Cleveland NEORFC (Fusion Center) is one of eighty fusion centers
        designated and recognized by the Department of Homeland Security.

        The mission of the Northeast Ohio Regional Fusion Center is to facilitate and enhance the
        level of inter-agency communications, criminal and intelligence analysis, and information
        sharing among Federal, State and local stakeholders, and the public and private sectors
        in order to anticipate and counter criminal activity, terrorism, and other hazards in
        coordination with the Ohio Fusion Center Network and the Intelligence Community.76

During this period, the Fusion Center was used to develop initial intelligence regarding anticipated
events subsequent to the death of George Floyd. That intelligence was processed by the CDP ICS
Intel Section which included personnel assigned to the NEORFC. The Fusion Center developed
and provided intelligence from various sources and shared that information through the CDP ICS
Intel Section,77 as well as to the OEM EOC Intelligence Branch.78
           d. Planning by the City of Cleveland

Based on information available to the Monitoring Team, the following is an approximate
chronology of the development of the CDP’s planning process including the ICS organizational
structure in Cleveland between May 26 and June 12, 2020 with a focus on May 30.


May 26– May 29
  • The assigned Special Events Coordinator (SEC) assigned to Field Operations, and others
      were formally briefed on the Floyd incident and the ensuing protests that occurred in

75
   Kelly Blackwell, Ohio Office of Emergency Management
76
   https://www.dhs.gov/fusion-center-locations-and-contact-information
77
   Intel Section per ICS Form CDP 205 for each operational period and each EAP
78
   EOC Sitrep Report #1 et al



                                                 54
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 62 of 126. PageID #: 7350




         Minnesota and elsewhere. He began informally developing plans for a response to protests
         although none were specifically confirmed at the time. Over the following days, Captain
         Butler began to developed Event Action Plans (EAP) based on the information that he
         received from NEORFC and other sources. 79

May 29
  • Based on intelligence and available information developed through NEORFC, internal
      sources and social media, the CDP became aware of a planned protest for the Free Stamp
      (Willard Park) the following day. The SEC developed an initial EAP on May 29 based on
      the information received. The SEC reports there was no specific information indicating
      that the protest would be anything other than a peaceful protest similar to several others
      that had occurred at that location.

         According to SEC, as with most large agency structures, the CDP EOC is minimally staffed
         at all times to maintain the ICS functionality and interagency interoperability; though both
         the EOC and ICS organization scale up to meet the needs of the incident or anticipated
         occurrence. The Cleveland Emergency Operations Center (EOC) activated at 1500 on
         Saturday May 30 at a Partial Level Activation in order to conduct situation monitoring,
         information analysis, and resource coordination in support of the event.

     •   As the planning EAP was reviewed through the Chain of Command, the Deputy Chief
         specifically inquired via email, “In light of what has taken place in Minneapolis and their
         Police buildings, are we developing a plan to secure our District buildings?”80 The
         Monitoring Team sees no reply to that email that is responsive to that question.

May 30

     •   When briefed on the deployment plan on the morning of May 30, 2020, including the
         overall numbers of officers, Chief Williams simply responded in an email, “That’s not
         enough.”81 There is no response to that email.

     •   A relatively small crowd gathered in early afternoon at Willard Park, however, that group
         grew and moved towards the Justice Center. According to Captain Butler, CDP was not
         anticipating the large and violent crowd that manifested at the Justice Center. This was
         echoed by Cuyahoga County Sheriff Schilling, who said his office underestimated the
         number of protesters who eventually attended the event and the possibility that the protests

79
   Interview with Captain Butler regarding the protests and ICS in Cleveland conducted on August 25,
2020
80
   Email dated May 29, 2020.
81
   Email dated May 30, 2020.



                                                  55
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 63 of 126. PageID #: 7351




         could turn violent. "Unfortunately, and I hate to say this, I think that initially we under
         planned," Schilling said. "And plus the feedback we're getting back from the fusion center
         and the police department, we kind of took this one that it was going to be one of the
         usual protests." Schilling said they had no extra deputies working and no advanced
         scheduling to deal with the protests. The Sheriff's Department activated its SWAT team
         to help after the protest turned raucous.82

     •   1500 hours, the Cleveland EOC became activated at a Partial Level83

     •   As the protest grew and began moving towards the Justice Center, the EOC became fully
         operational and the EAP was scaled up. Captain Butler advised that many were involved
         in the operational response to the protest at the Justice Center. Commander Todd was the
         designated Incident Commander (IC).

     •   In total, 15 EAPs were developed for protests that were planned or identified as possible
         or planned between May 31 and June 12. Also, the Division adjusted its response to ensure
         they were fully prepared should similar violence occur.

                e. Assessment of ICS Planning and Response

Based on an assessment CDP’s implementation of ICS and NIMS standardized protocols, the
Monitoring Team will provide recommendations to the Division based on a series of lessons
learned objectively identified from the events spanning each material operational period. While
the OEM EOC was activated at a City level to provide support, this assessment will focus on the
CDP’s ICS process and operations.

                f. Recommendations

           i.      Sentinel Review - Consistent with best practices in policing, the Division
                   should adopt a protocol that requires an agency-wide, blame-free examination
                   for all aspects of major events.

The review should include planning and preparation, communications, community engagement
(pre/post), tactics, and operations as well as assessment of individual employee stress and wellness
as appropriate.84



82
   https://www.cleveland.com/metro/2020/06/cuyahoga-county-sheriff-says-department-was-unprepared-
for-scale-of-protests-that-turned-into-riots-in-downtown-cleveland.html
83
   EOC Situation Report Number 1
84
   IACP, Critical Incident Stress Management



                                                 56
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 64 of 126. PageID #: 7352




The Monitoring Team appreciates that the Division created a thorough After-Action Report to
assess its response to the May 30 events. While the After-Action Report is an important step,
hosting debriefings Division-wide at roll calls or in scheduled meetings would permit all CDP
members to benefit from the report and lessons learned. Creating a learning organization that
shares successes and opportunities for improvement widely builds a foundation for best practices
in policing and is an important element of organizational improvement, growth and leadership.85
86

For example, this overall event could have been referred to the Force Review Board for
comprehensive consideration as the Division’s new administrative best practices option.

Additionally, and following up on the community engagement aspect of the Consent Decree, CDP
should consider expanding its debrief to include listening sessions or discussions with the public
about the demonstration on May 30, 2020.

          ii.   The Division should develop a training schedule that allows at least annual
                training for all members that covers crowd management and control
                techniques.

This training should include Mobile Field Force (MFF) tactics, Personal Protection (and safety)
Equipment use and deployment and a review of related crowd management policies.

Presently, policies related to MFF appear to cover MFF-assigned personnel exclusively and as was
evident on May 30, all members must be fully prepared and trained to respond to critical incidents.
It is likely based on national trends in the summer of 2020 and in the aftermath of the 2020 national
election that further demonstrations with opposing factions or even with bad actors are likely to
occur in Cleveland. As such, it is critical that all Division personnel be adequately trained and
equipped.

As the CDP aptly noted in their After-Action Report, some of the gaps that led to a less effective
response on May 30 were the following:

     o Some members of the Patrol Section had not received MFF training since 2015 and had
       not practiced donning their PPE. This deficiency was evident as the officers arrived. Many
       were unfamiliar with donning their gear, creating a significant delay in responding to
       specific locations to manage the crowds.
     o Many officers arriving from the Patrol Section did not have or were not issued gas masks.



85
   https://www.police1.com/police-training/articles/6-steps-toward-establishing-a-debriefing-culture-in-
law-enforcement-DTPn8x9u9zPxaGOi/
86
   https://www.policemag.com/373039/critique-your-debriefings



                                                    57
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 65 of 126. PageID #: 7353




      o In 2016 in preparation for the Republican National Convention the CDP conducted mass
        MFF training sessions but did not include Intelligence Officers, SWAT, Counter Assault
        Teams (CAT), and undercover units into field force exercises.
      o Additionally, equipment failure was an issue as was the availability of equipment. Many
        officers who were tasked with responding to the Justice Center did not have proper
        protective equipment such as helmets, shields, chemical agency masks/PPE equipment.

           iii.   The Division of Police and City Office of Emergency Management (OEM)
                  should conduct cross training and modify policy as needed to ensure
                  consistency between Divisional EAP/ICS Forms and those ICS forms that
                  comprise the EOC IAP, as well as to ensure consistency and unity of ICS
                  organizational command.

On May 30 two plans were in effect, a Divisional EAP and the [OEM] EOC IAP with different
persons filling different roles during different operational periods. While the EOC is focused on
multi-agency response to events with the City of Cleveland, the Division is focused on executing
their law enforcement objectives and rely on their own EAP (IAP). On May 30, the EOC provided
effective support for the Division in coordinating response of other agencies within law
enforcement and managing each mutual aid entity as well as Ohio State Police and National Guard.
A similar recommendation is included in the CDP After-Action Report where it acknowledges
there is an opportunity for improved response in the future if cross-training occurs with Cleveland
Fire Department and Cleveland Emergency Medical Services for crowd management events.
Training for major incidents with local and regional partners increases the likelihood of successful
deployment, engagement and cooperation.

           iv.    The Division should review and revise their policy on MFF tactics, GPO 3.3.02
                  to reflect the changes that are in place in MFF assignments such as Tier 1 and
                  Tier 2, as well as designating the rank of the Field Force Commander, and
                  provide training for all members on those changes.87

The Division does have a policy of MFF deployment and operations, and has put significant effort
into developing GPO 3.3.03, Crowd Management and the Protection of Constitutional Rights,
effective June 13, 2016. However, as is the case with any policy, there must be routine training on
the policies with specific refreshers in advance of known events. MFF tactics and crowd control
are perishable skills that need to be incorporated into the Division’s training schedule for all
members.




87
     MFF designation were changed recently according to Captain Butler and a revised policy is underway.



                                                    58
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 66 of 126. PageID #: 7354




          v.    The Division should revise policies related to ICS to ensure that positions of
                leadership are filled based on the incident level and individuals are fully
                accountable for fulfilling role-specific ICS objectives.

An objective of ICS is to be modular and expandable based on the incident or projected event for
ensuring operational periods with the objective of being fully prepared for any eventuality. When
the demands or anticipated impact of the incident expand, so should the ICS organization. The IC
should provide oversight and assign an operational leader to assume control and leadership over
the tactical response, regardless of where the initial ICP is, the Operations Chief needs to take full
responsibility for all operational aspects of the incident including developing Branch and Group
responsibilities in line with the IAP Objectives.

Although consistency in terminology is important, the focus must be on functionality of effective
incident response, over mere form. The incumbents for the various roles must be trained, prepared,
and capable of accomplishing mission objectives. As long as effective leadership and span of
control is maintained with clear announcements stating who is in charge and in what role during
each operational period then the organizational objectives can be functionally met.88

As CDP identified in their own After-Action report, for May 30 there were gaps in response due
in part to unfilled command positions (consistent with ICS) and a demonstrated inability to expand
in ICS as crowds migrated to multiple locations. There were also moves made that added to officer
confusion during the protest. The Chief of Police assumed the role of Incident Commander, though
it is not clear if he was in his office, at the EOC or at the Justice Center (lobby) at the time. And
although Commander Todd was the identified Incident Commander of the Justice Center
demonstration, Captain Butler appeared to be giving specific directions on behalf of the Chief on
crowd control and use of force for the Lakeside and Ontario entrances, including giving
instructions to Commander Todd. These examples show the lack of clarity on who is in charge,
and the absence of a clear and well-communicated chain of command and decision-making. The
confusion and miscommunication that occurred on May 30 are issues which the Incident
Command System is designed to avoid.

         vi.    The Division should consider realigning their ICS procedural guidelines to
                transition responsibilities of critical incident management and planning to the
                Bureau of Homeland Special Operations for any incident that has the potential
                of encompassing multiple operational periods or cross jurisdictions such as
                level 2 or 1 incident.



88
  Manageable Span of Control Span of control is key to effective and efficient incident management.
Supervisors must be able to adequately supervise and control their subordinates, as well as communicate
with and manage all resources under their supervision. (FEMA sources)



                                                   59
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 67 of 126. PageID #: 7355




Currently the CDP organization invests all responsibility of critical incident preparation with the
Special Events Coordinator (SEC); and the CDP SEC is also the identified Mobile Field Force
Coordinator. The dual set of responsibilities changes that position away from planning and towards
operational leadership.89

The individual tasked with developing the agency’s ICS and response protocols for an incident,
which may span several operational periods or become cross jurisdictional, should remain
consistent whenever possible. Wearing two hats, as is the practice in Cleveland, one overseeing
the execution of the ICS organizational protocols at the EOC while simultaneously leading a
tactical response is not a reasonable expectation or an effective strategy.

Ideally the Special Events Coordinator should be assigned from within the agency’s Operational
Division, this position should be limited to planned events such as sporting, festivals or other Level
4 or 5 planned events that have limited impact on local resources. When incidents are likely to
expand, involve other jurisdictions, or require a multi-agency response such as in the May 30
protest response, a unit within Homeland Special Operations or Incident Command Unit, or similar
specialty units relieves Operations from large scale incident planning and coordination in order for
Operational personnel to focus on the tactical response plan. The Special Operations Unit should
also consider and include resources from across the region, state and federal government for grants
and funding opportunities and coordinate cross jurisdictional training. This unit, and its external
support resources should work closely with the Cleveland EOC, CCOEM, Ohio OEM and FEMA
when appropriate.90

           vii.    Consistent with the tenets of effective and proven NIMS/ICS practices, the
                   Division should use terminology, verbiage and nomenclature consistent with
                   FEMA NIMS/ICS to include Incident Action Plan (‘IAP’) for larger scale
                   operational incidents such as a Level 3 or above.

Cleveland Division of Police leadership has attended and received certification in various FEMA
NIMS/ICS training sessions. A critical element of NIMS and ICS is consistency of nomenclature,
and terminology. Additionally, when cross-agency cooperation may cause confusion, those
conflicts are resolved with the NIMS/ICS standards. All involved agencies should essentially
speak the same language, use the same forms and adhere to the same federally developed standards
for incident readiness and response.




89
     Cleveland Division of Police GPO 1.2.01/IV
90
     The EOC was activated as a support entity for all city entities under separate IAPs



                                                       60
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 68 of 126. PageID #: 7356




         viii.   The Division should focus on initial response protocols including clearly
                 identifying an operational chain of command for each incident, and timely
                 identifying an Incident Command Post (ICP) that serves as the center of
                 decision-making and the location where mission objectives are accomplished.

While the ICP can initially be located in an EOC for area command scale incidents or with multiple
locations, the EOC generally provides a government level base of operations and support function
under municipal, county, state or federal government. The flexible and often temporary ICP should
provide a forward tactical base of planning and operational decision making. This can be a school,
an empty facility or a command vehicle, if the ICS functions can safely be fulfilled by the
appropriate general staff.91

In the case of May 30, an objectively ideal location for the ICP for the protests outside the Justice
Center would be the lobby or other location where the IC (Commander Todd) could make
reasonable situational assessments of the protest conditions away from the chaos. Based on an
objective assessment of span of control, those directives could be carried out by subordinate
personnel perhaps a captain at both doors who could direct officers and coordinate resources
through the IC at the ICP.

While it was clear that Commander Todd was the identified (tactical) Incident Commander at the
Justice Center, there objectively appears to be confusion because two protests were occurring, one
on the Ontario side where the cars were eventually burned and one on Lakeside where the large
portion of protesters gathered. While Commander Todd provided oversight on Lakeside, it was
unclear if she or Captain Butler or another command officer were in tactical control of the protest
on the Ontario side. As the two protests had different but similar dynamics, there was a conflict of
direction based on radio traffic and tactical actions taken. For example, direction was given from
Captain Butler on the Ontario side to Commander Todd on Lakeside regarding use of force options
and moving protesters and holding ground. However, he was not on scene to ensure that his
directions were based on a clear and timely situational assessment. Moreover, there were confusing
directives given by various individuals during the incident (based on recordings) and no clear chain
of command. Captain Butler at times stated that he gave instructions per “the Chief”. However, it
is not clear if the Chief referred to Chief Williams or one of the other Chiefs who may have been
at the Justice Center or from where those decisions were made.

It is recommended to ensure effective cross-jurisdictional leadership and unity of command, a
CCSO leader (lieutenant or above) could fill the role of Deputy Incident Commander at the Justice
Center because both agencies were directly impacted at that location. For effective unity of
command, ICs need to be within reach of each other ensuring communication to all parties is in
sync.

91
     https://www.fema.gov/pdf/emergency/nims/NIMS_AppendixB.pdf



                                                 61
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 69 of 126. PageID #: 7357




         ix.   The Division should ensure consistency when developing Operational entities
               such as Groups or Branches along functional or geographic lines based on
               operational objectives, rather than just listing them to ensure they are
               accounted for; and must designate a leader for each such entity, consistent
               with effective span of control objectives.

Confusion can occur when multiple units from cross disciplines or functions are placed into
different ICS entities and without a designated commander.92 On the May 30, the EAP showed two
groups listed within the Operations Section designated as Specialty Group and CSU/Bike/NICE
Group. Additionally, the Specialty Group was comprised of the following specialized units; Bomb
Unit, K9, SWAT, Intel, Traffic and Aviation. Communications leadership was listed on one form
as part of Logistics but later designated as part of Operation93,94




92
   Subsequent EAPs had an Operations Chief listed and Groups incorporated in a similar manner
93
   Forms 203/204
94
   Fema training lessons learned



                                                  62
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 70 of 126. PageID #: 7358




      III.      UPDATE ON THE CITY OF CLEVELAND’S PROGRESS TOWARDS
                COMPLIANCE WITH THE CONSENT DECREE

Since the Third Semiannual Report, the Monitoring Team has summarized the status of the City’s
compliance with each paragraph of the Consent Decree. Although providing “a paragraph-by-
paragraph accounting of the general state of the City’s compliance runs the risk of being an over-
simplification,” these summary characterizations remain useful markers for understanding
progress over time.95

Thus, each major section of this part of the Ninth Semiannual Report summarizes the Monitoring
Team’s generalized conclusions about the status of compliance by describing the state of each area
as one of the following:


             Non-Compliance. The City or Division has not yet complied with the relevant provision
             of the Consent Decree. This includes instances in which the City or Division’s work or
             efforts have begun but cannot yet be certified by the Monitoring Team as compliant with a
             material component of the requirement.

             Evaluation Deferred. This category reflects those limited instances where work in a given
             area has been intentionally and affirmatively deferred in order to work on other, necessary
             prerequisites. In these areas, the City or Division could have made more progress in a given
             area but, for project management reasons, have appropriately focused attention on other
             areas. Although this still means that the City has a distance to travel to reach General
             Compliance with the term of the Consent Decree, the intentional and affirmative decision
             to postpone focus on a given area for project management and implementation purposes is
             sufficiently different to warrant a separate designation in some cases.

             Partial Compliance. The City or Division has made sufficient initial strides or sufficient
             partial progress toward compliance toward a material number of key components of the
             provision of the Consent Decree—but has not achieved operational compliance. This
             includes instances where policies, processes, protocols, trainings, systems, or the like exist
             on paper but do not exist or function in day-to-day practice. It may capture a wide range of
             compliance states or performance, from the City or Division having taken only very limited
             steps toward operational compliance to being nearly in operational compliance.

             Operational Compliance. The City or Division has made notable progress to technically
             comply with the requirement and/or policy, process, procedure, protocol, training, system,


95
     Third Semiannual Report at 9.




                                                      63
     Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 71 of 126. PageID #: 7359




        or other mechanism of the Decree such that it is in existence or practice operationally—
        but has not yet demonstrated, or not yet been able to demonstrate, meaningful adherence
        to or effective implementation, including across time, cases, and/or incidents. This includes
        instances where a given reform is functioning but has not yet been shown, or an insufficient
        span of time or volume of incidents have transpired, to be effectively implemented in a
        systemic manner.

        General Compliance. The City or Division has complied fully with the requirement and
        the requirement has been demonstrated to be meaningfully adhered to and/or effectively
        implemented across time, cases, and/or incidents. This includes instances where it can be
        shown that the City or Division has effectively complied with a requirement fully and
        systemically.

The same caveats that have previously applied to the use of these summary categories remain
applicable and as such, are repeated here verbatim. First, “Non-Compliance” or “Partial
Compliance” do not automatically mean that the City or CDP have not made good- faith efforts or
commendable strides toward compliance. It might, instead, signify that initial work has either not
yet begun or reached a sufficiently critical point where progress can be considered to have been
made.

Second, “Partial Compliance” requires more than taking some limited, initial steps toward
compliance with a requirement. It instead requires that the City or Division have made “sufficient,
material progress toward compliance” that “has graduated from the stages of initial work to more
well-developed and advanced refinement of various reforms.”96

Third, these summary terms do not appear in the Consent Decree. The Team employs them in
order to synthesize and summarize the report’s conclusions. Relatedly, compliance with individual
paragraphs of the Decree is necessary for the larger, overall “Substantial and Effective
Compliance” with the whole of the Consent Decree but it is not the same thing. Ultimately,
“Substantial and Effective Compliance” with the Consent Decree will be reached when “the City
either has complied with all material requirements of this Agreement, or has achieved sustained
and continuing improvement in constitutional policing, as demonstrated pursuant to this
Agreement’s outcome measures,”97 “by a preponderance of the evidence.”98

Fourth, the charts that summarize progress in each area also condense the requirements of each
paragraph rather than reprinting the entire Consent Decree in the context of this report. Any
imprecision detected or confusion created by these condensed or summarized requirements is

96
   Third Semiannual Report at 10.
97
   Dkt. 7-1 ¶ 456 (emphasis added).
98
   Id. at ¶ 397.



                                                 64
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 72 of 126. PageID #: 7360




unintended and, in any event, can be cured with reference to the original Consent Decree language
itself.99 The charts primarily cover paragraphs 14 through 340 of the Consent, but other paragraphs
also contain requirements that the City must meet.100

We also reiterate that these overall “compliance status” conclusions at the start of each chapter do
not replace the more rigorous quantitative and qualitative assessments of how CDP is performing
over time:

                [T]he Monitoring Team bases its assessments on its current understandings,
                knowledge, and information gained through ongoing work and discussion with
                CDP, the Parties, and other stakeholders. The assessments are informal to the extent
                that not all of them are necessarily informed by the type of exhaustive compliance
                and outcome measurements that are a critical component of the Consent Decree—
                and the summary determinations do not take the place of these more structured,
                systemic analyses. The intent is to provide a bottom-line sense of where the
                Division is on the road to compliance. Ongoing, rigorous quantitative and
                qualitative assessments will provide a more comprehensive picture as work under
                the Consent Decree proceeds.101

The Team’s characterizations of progress should ultimately be viewed as a synthesis or bottom-
line accounting of the substantive discussions of each major Consent Decree area contained within
this report.

Finally, the Monitoring Team notes that the City of Cleveland’s implementation of the Consent
Decree and the various subprojects comprising it, is a substantial task. Many areas of the Decree
require significantly more time than one reporting period for the City to achieve—and for the
Monitoring Team to report on major breakthroughs of progress. Accordingly, the Team’s
semiannual reports, including this current report, reprint content from prior semiannual reports in
instances where there has not been enough material progress to warrant an update. In such cases,
the Monitoring Team has elected to not cite to prior semiannual reports in the interest of
readability.




99
   See Id.
100
    See Third Semiannual Report at 10.
101
    Id. at 11.



                                                 65
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 73 of 126. PageID #: 7361




  IV.     COMMUNITY ENGAGEMENT AND BUILDING TRUST

Paragraph                                                                     Status of
                                                                    Compliance
14. CDP creation of “formal and informal mechanisms that facilitate PARTIAL
ongoing communication between CDP and the many Cleveland COMPLIANCE
communities it serves.”

          a. Community Police Commission (“CPC”)

Paragraph                                                                     Status of
                                                                              Compliance
15. Creation of CPC to make recommendations, work with Cleveland              GENERAL
communities to develop recommendations, and “report to the City and           COMPLIANCE
community as a whole and to provide transparency” on reforms
16. Establishment of CPC Selection Panel to select CPC Commissioners;         GENERAL
composition of CPC; and periodic meetings with Chief of Police to             COMPLIANCE
“provide recommendations.”
17(a). “[H]old public meetings across the City, complete an assessment of     GENERAL
CDP’s bias-free policing policies, practices, and training, and make          COMPLIANCE
recommendations.”
17(b). “[A]ssist as appropriate in . . . development of training related to   GENERAL
bias-free policing and cultural competency.”                                  COMPLIANCE
17(c). “[O]n an ongoing basis, assess CDP’s community activities” and         PARTIAL
“make recommendations” related to “community engagement” and                  COMPLIANCE
“community confidence”
17(d). “[O]n an ongoing basis, review CDP’s civilian oversight structure      PARTIAL
to determine if there are changes it recommends for improving CDP’s           COMPLIANCE
accountability and transparency”
17(e). “[P]erform other function[s] as set out in this Agreement.”            PARTIAL
                                                                              COMPLIANCE
18(a). “[R]eview and comment on CDP’s policies and practices related to       PARTIAL
use of force, search and seizure, and data collection and retention.”         COMPLIANCE
18(b). [R]eview and comment on CDP’s implementation of initiative,            PARTIAL
programs, and activities that are intended to support reform.”                COMPLIANCE
18(c). “[H]old public meetings to discuss the Monitor’s reports and to        OPERATIONAL
receive community feedback concerning CDP’s compliance with this              COMPLIANCE
Agreement.”



                                               66
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 74 of 126. PageID #: 7362




 19. “The City will provide access to all information requested by the             PARTIAL
 Commission related to its mandate, authority, and duties unless it is law         COMPLIANCE
 enforcement sensitive, legally restricted, or would disclose a personnel
 action.”
 20. CPC “will issue [at least annual] reports,” which the “City will post . . .   OPERATIONAL
 to the City’s website.”                                               COMPLIANCE
 21. “The City will consider and timely respond in writing to the PARTIAL
 Commission’s recommendations for improvements,” which “will be posted COMPLIANCE
 to the City’s website.”
 22. CPC budget listed as “separate line item” to ensure “sufficient GENERAL
 independence and resources.”                                          COMPLIANCE

          i.   Background

The Community Police Commission (“CPC” or the “Commission”) has remained active during the
reporting period despite difficulties posed by the COVID-19 crisis. The Commission held virtual
meetings and participated in a “retreat-style” meeting with key City leaders to continue to work
toward forging a pathway that will allow the CPC to fulfill its role and responsibilities as detailed
in the Consent Decree.

Commissioners Lewis Katz and Victoria Marion were elected to serve as its next co-chairs during
this reporting period. Ms. Marion is a social worker employed at the Department of Veteran’s
Affairs where she works in the Comprehensive Homeless Center. Mr. Katz has taught law at Case
Western Reserve University for more than half a century.

At the time of this report, the parties are working to reconstitute the Selection Panel charged under
paragraph 16 of the Consent Decree with reviewing applications of those interested in volunteering
to serve on the Commission and then making recommendations for successful candidates to the
Mayor. There is one Commissioner vacancy to be filled and a reconstituted Selection Panel is
essential to filling that vacancy.

The Monitoring Team remains greatly concerned that despite the retreat session held between the
City and the CPC at the beginning of this reporting period, there remains a lack of respectful,
transparent and productive collaboration between the City and the CPC. A productive and
professional relationship between the City and its CPC is essential to the City achieving and
maintaining compliance in this area.




                                                  67
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 75 of 126. PageID #: 7363




               b. District Policing Committees

      Paragraph                                                                Status of
                                                                                    Compliance
      23. Facilitation of “regular communication and cooperation between CDP PARTIAL
      and community leaders at the local level,” with District Policing COMPLIANCE
      Committees meeting “at minimum, every quarter.”
      24. CPC, CDP, and Community Relations Board (“CRB”) will “develop a PARTIAL
      mechanism to recruit and expand” Committee membership.” CDP “will COMPLIANCE
      work with [Community Police] Commission to select officers for each
      District Policing Committee.”
      25. CDP “will work closely with District Policing Committees to identify PARTIAL
      strategies to address crime and safety issues in their District,” considering COMPLIANCE
      and addressing identified priorities.
      26. “At least annually, each District Policing Committee will present its NON-
      identified strategies, concerns, and recommendations” to the CPC, with COMPLIANCE
      CDP officer who is Committee member presenting to CPC “CDP’s
      assessment of ways to address” the recommendations.”

The City has made no meaningful progress in this reporting period toward creating District
Policing Committees (“DPCs”) that expand beyond what existed prior to the Consent Decree.
Likewise, the Monitoring Team remains unaware of any strategic priorities having been identified
by any of the DPCs or of any effort by the City to ensure that its DPCs and its CPC work together
collaboratively. As detailed in previous semiannual reports, the Decree calls for the expansion—
building on existing structures—of five District Policing Committees, or one for each of the five
police districts within the City of Cleveland.102 Those Committees, which existed long before the
Consent Decree process, must work to “identify strategies to address crime and safety issues in
their District.”103

The development of the DPCs and the collaborative working relationship with the CPC will be an
area of focus in the next semiannual report.




102
      Id. at ¶¶ 23-24.
103
      Id. at ¶ 25.



                                                 68
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 76 of 126. PageID #: 7364




   V.      COMMUNITY & PROBLEM-ORIENTED POLICING

 Paragraph                                                                   Status of
                                                                               Compliance
 27. Implementation of “comprehensive and integrated community and PARTIAL
 problem-oriented policing model” and consultation with CPC regarding the COMPLIANCE
 model.
 28. Ensuring that “mission statement reflects [the Division’s] commitment OPERATIONAL
 to community-oriented policing” / “integrat[ing] community and problem- COMPLIANCE /
 oriented policing principles into its management, policies and procedures, PARTIAL
 recruitment, training, personnel evaluations, resource deployment, tactics, COMPLIANCE
 and accountability systems.”
 29. Ensuring “that officers are familiar with the geographic areas they EVALUATION
 serve,” “engage in problem identification,” and “work proactively . . . to DEFERRED
 address quality of life issues.”
 30. Initial and annual in-service community and problem-oriented policing PARTIAL
 training “adequate in quality, quantity, type, and scope” that addresses COMPLIANCE
 specifically identified areas.
 31. Maintenance of “collaborative partnerships with a broad spectrum of PARTIAL
 community groups,” including CDP meetings with community COMPLIANCE
 organizations and District Policing Committees.
 32. CDP “meet[ing] with members of the community in each District on a PARTIAL
 monthly basis and “solic[itation of] participation from a broad cross-section COMPLIANCE
 of community members in each District” to “identify problems and other
 areas of concern . . . and discuss responses and solutions.”
 33. Development and implementation of “systems to monitor officer PARTIAL
 outreach to the community” that CDP “will use . . . to analyze . . . whether COMPLIANCE
 officers are partnering with a broad cross-section of community members
 to develop and implement cooperative strategies that build mutual respect
 and identify and solve problems.”
 34. “At least annually, CDP will present the results” of paragraph 33 NON-
 analysis “broken out by District in a publicly-available community policing COMPLIANCE
 report” that describes problems, solutions, and obstacles. Report provided
 to Commission and posted on CDP website.

CDP still has significant strides to make toward implementation of the mandates required for
Community & Problem-Oriented Policing under the Consent Decree. The Monitoring Team is
aware of computer software issues that initially slowed down some of the work. The current health
crisis has also had an impact on the ability of officers to fully implement the Community &




                                               69
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 77 of 126. PageID #: 7365




Problem-Oriented Policing Plan (“the Plan”). Despite those difficulties, CDP produced a
Community Engagement Analysis Report to the Monitoring Team during this reporting period.
While the report is a good start, there exist concrete areas of improvement including ensuring that
the time reported by officers as community encounters capture only those encounters that satisfy
those contemplated by the Plan and are not cursory interactions between officers and civilians.

   VI.       BIAS-FREE POLICING


 Paragraph                                                                     Status of
                                                                               Compliance

 35. Delivery of “police services with the goal of ensuring that they are PARTIAL
 equitable, respectful, and free of unlawful bias,” among other things.   COMPLIANCE

 36. “CDP will integrate bias-free policing principles into its management, PARTIAL
 policies and procedures, job descriptions, recruitment, training, personnel COMPLIANCE
 evaluations, resource deployment, tactics, and accountability systems.”

 37. CDP will ensure that it “administer[s] all activities without PARTIAL
 discrimination” on basis of various protected classes             COMPLIANCE

 38. “CDP will develop a bias-free policing policy” incorporating CPC OPERATIONAL
 recommendations “that provides clear guidance to officers”           COMPLIANCE

 39–40. Bias-free policing and procedural justice training “adequate in PARTIAL
 quality, quantity, scope, and type” covering specific areas            COMPLIANCE

 41. Supervisor training on bias-free policing and procedural justice issues EVALUATION
 covering specific areas                                                     DEFERRED

 42. Annual in-service training on bias-free policing “adequate in quality, EVALUATION
 quantity, type, and scope”                                                 DEFERRED

 43. Analysis of paragraph 265 data (“including use of force, arrests, motor EVALUATION
 vehicle and investigatory stops, and misconduct complaints alleging DEFERRED
 discrimination”)

 44. Consideration of “bias-free policing and equal protection” principles in PARTIAL
 hiring, unit assignment, promotion, and performance assessments.             COMPLIANCE



           a. Where the Division Stands
The existing training needs within CDP continue to impact the City’s ability to make progress in
key, substantive areas under the decree, including Bias-Free Policing. CDP is in the process of



                                                70
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 78 of 126. PageID #: 7366




revising its annual in-service training in this area. CDP will need to increase its training capacity
in order to make substantial progress in the development of training curricula that is “adequate in
quality, quantity, type and scope.”104


      VII.    USE OF FORCE

      1. Officer Use of Force Principles & Policy

 Paragraph                                                                    Status of
                                                                              Compliance
 45. “CDP will revise, develop, and implement force policies, training, PARTIAL
 supervision, and accountability systems with the goal of ensuring that COMPLIANCE
 force” complies with the Constitution, federal law, and the Consent Decree
 “and that any use of unreasonable force is promptly identified and
 responded to appropriately.”
 46. “The City will implement the terms of this Agreement with the goal of PARTIAL
 ensuring that use of force by CDP officers . . . will comply” with at least COMPLIANCE
 twelve major, listed principles.
 47. Division “will ensure that the [use of force] incident is accurately and PARTIAL
 properly reported, documented, and investigated.”                            COMPLIANCE
 48. “CDP will track and analyze officers’ uses of force to hold officers PARTIAL
 accountable for unreasonable uses of force; to guide training and policy; COMPLIANCE
 and to identify poor tactics and emerging trends.”
 49. Development of use of force policies “that comply with applicable OPERATIONAL
 law[,] . . . are adequate to achieve the goals described in paragraph 45,” COMPLIANCE
 and “specify that unreasonable use of force will subject officers to the
 disciplinary process, possible criminal prosecution, and/or possible civil
 liability.”
 50. “CDP’s policies will address the use and deployment of its authorized OPERATIONAL
 force techniques, technologies, and weapons.”                                COMPLIANCE
 51. Weapon-specific policies “will include training and certification OPERATIONAL
 requirements that each officer must meet before being permitted to carry COMPLIANCE
 and use the authorized weapon.”
 52. “No officer will carry any weapon that is not authorized or approved OPERATIONAL
 by CDP.”                                                                     COMPLIANCE
 53. “Prior to the use of any approved weapon, the officer, when possible OPERATIONAL
 and appropriate, will communicate to the subject and other officers that COMPLIANCE


104
      Paragraph 42.



                                                 71
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 79 of 126. PageID #: 7367




 the use of weapon is imminent, and allow the subject an opportunity to
 comply.”
 54–83 “CDP will implement policies” for firearms, ECWs (Tasers), and           OPERATIONAL
 OC (pepper) spray that comply with a host of specific, expressly listed        COMPLIANCE
 provisions.
 84. CDP “will provide all current officers use of force training that is       OPERATIONAL
 adequate in quality, quantity, scope, and type and that includes” a number     COMPLIANCE
 of specific, expressly listed elements.
 85. CDP “will provide the use of force training described in paragraph 84      OPERATIONAL
 to all new officers.”                                                          COMPLIANCE
 86. “CDP will provide all officers with annual use of force in-service         OPERATIONAL
 training that is adequate in quality, quantity, type, and scope.”              COMPLIANCE
 87. “CDP will develop and implement a single, uniform reporting system         OPERATIONAL
 pursuant to a Use of Force reporting policy” that complies with the force      COMPLIANCE
 Level categorization set forth in the paragraph.
 88. Requiring “[a]ll officers using or observing force” to complete a Use      OPERATIONAL
 of Force Report including a number of specific features and avoiding           COMPLIANCE
 “conclusory statements, ‘boilerplate’, or ‘canned’ language.”
 89. “Officers will be subject to the disciplinary process for material         OPERATIONAL
 omissions or misrepresentations in their Use of Force Reports.”                COMPLIANCE
 90. “Officers who use or observe force and fail to report it will be subject   OPERATIONAL
 to the disciplinary process, up to and including termination, regardless of    COMPLIANCE
 whether the force was reasonable.”
 91. Requirement to “notify . . . supervisors . . . as soon as practical        OPERATIONAL
 following any use of force” and if becoming aware of “an allegation of         COMPLIANCE
 unreasonable or unreported force by another officer.”
 92. “Use of Force Reports will be maintained centrally.”                       OPERATIONAL
                                                                                COMPLIANCE


The Monitoring Team is currently engaged in a comprehensive analysis of Use of Force cases to
test whether when CDP officers use force, they are doing so in a manner that complies with the
Division’s new policies and the terms of the Consent Decree. The Monitoring Team will report
out in the next year about the results.

For this semiannual report, the Monitoring Team is not reporting out on the quantitative data
around use of force, preferring to address these statistics in the next semiannual report, when a full
year of additional data that has been fully reviewed by CDP is available. That being said, the
Monitoring Team continues to monitor use of force case data monthly at CDP’s Compstat
meetings and has no reason to believe the overall positive trends have changed, other than as




                                                 72
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 80 of 126. PageID #: 7368




described above in the demonstration context.

   2. Use of Force Investigation and Review

  Paragraph                                                                   Status of
                                                                              Compliance
  93. “A supervisor who was involved in a use of force, including by EVALUATION
  participating in or ordering the force under investigation, will not DEFERRED
  investigate the incident or review the Use of Force Reports for approval
  or disapproval.”
  94. Setting specific requirements relating to the investigation of low- PARTIAL
  level, Level 1 force.                                                       COMPLIANCE
  95–109. Setting specific requirements relating to the investigation by PARTIAL
  supervisors and/or CDP chain of command for investigation and review COMPLIANCE
  of Level 2 force.
  110. “CDP may refer criminal investigations of uses of force to an PARTIAL
  independent and highly competent agency outside CDP.”                       COMPLIANCE
  111. Creation and design of dedicated Force Investigation Team (FIT) PARTIAL
  that “will conduct administrative investigations . . . and criminal COMPLIANCE
  investigations” of serious force, “force involving potential criminal
  conduct,” in-custody deaths, and cases assigned to it by the Chief.
  112. Composition of FIT Team.                                               PARTIAL
                                                                              COMPLIANCE
  113. “FIT members will receive FIT-specific training that is adequate EVALUATION
  in quality, quantity, scope, and type” on a host of specific, expressly- DEFERRED
  listed topics both initially and annually thereafter.
  114. “CDP will identify, assign, and train personnel for the FIT to fulfill EVALUATION
  the requirements of this Agreement.”                                        DEFERRED
  115. Response of FIT to use of force scenes. FIT notification of EVALUATION
  prosecutor’s office. Notification of designated outside agency to DEFERRED
  conduct criminal investigation if City elects to use external agency for
  such investigations.
  116. “CDP will develop and implement polices to ensure that, where an PARTIAL
  outside agency conducts the criminal investigation, FIT conducts a COMPLIANCE
  concurrent and thorough administrative investigation.”
  117. Memorandum of understanding required between CDP and OPERATIONAL
  outside agency containing specific, expressly-listed provisions.            COMPLIANCE

  118. Setting forth various, specific, and expressly-listed responsibilities PARTIAL
  of FIT during its investigations.                                           COMPLIANCE



                                                73
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 81 of 126. PageID #: 7369




  119. Monitor’s duty to annually review any “criminal investigations         EVALUATION
  conducted by the outside agency” to ensure that they “are consistently      DEFERRED
  objective, timely, and comprehensive.”
  120. Providing for delay of compelled interview if “case has the            PARTIAL
  potential to proceed criminally” but otherwise requiring that “[n]o other   COMPLIANCE
  part of the investigation . . . be held in abeyance” unless “specifically
  authorized by the Chief” in consultation with investigating agency and
  prosecutor’s office.
  121. Requiring completion of preliminary report presented to Chief or       PARTIAL
  Chief’s designee “as soon as possible, but absent exigent circumstances,    COMPLIANCE
  no later than 24 hours after learning of the use of force.”
  122. Completion of investigation within 60 days. Preparation of FIT         EVALUATION
  investigation report. Review of FIT investigative report by head of         DEFERRED
  Internal Affairs who “will approve or disapprove FIT’s
  recommendations, or request . . . additional investigation.”
  123. Revision of FIT manual to ensure “consisten[cy] with the force         PARTIAL
  principles” and several specific, expressly-listed provisions.              COMPLIANCE
  124–30. Establishment and operation of Force Review Board “to serve         PARTIAL
  as a quality control mechanism for uses of force and force                  COMPLIANCE
  investigations, and to appraise use of force incidents from a tactics,
  training, policy, and agency improvement perspective.”


           a. Background

As prior semiannual reports have summarized, the Consent Decree establishes protocols for the
Division to investigate uses of force based on the reported Level of force.

On April 22, 2020, the Monitoring Team indicated to the Court its approval of four final documents
from CDP relating to the investigation of use of force incidents: (1) a Use of Force Supervisory
Reviews and Investigations Policy (“Supervisory Review Policy”); (2) a Force Investigation Team
(“FIT”) Manual; (3) a FIT General Police Order (“GPO”); and (4) a Memorandum of
Understanding Between the Cleveland Division of Police and the Cuyahoga County Sheriff’s
Department to Conduct Independent Criminal Investigations of Uses of Force by Cleveland Police
That Result in the Actual or Anticipated Death of a Person (“MOU”).

Additionally, on June 30, 2020, the Court conditionally approved the proposed Force Review
Board (FRB) Policy for a period starting on the date the FRB holds its first meeting and extending
for six months. The FRB serves as a quality control mechanism for uses of force and force
investigations, and to appraise use of force incidents from a tactics, training, policy, and agency




                                                74
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 82 of 126. PageID #: 7370




improvement perspective.105 During this time, the Monitoring Team will assess FRB operations to
determine if it can effectively carry out all of the duties that the Consent Decree prescribes. At the
conclusion of the six-month period, the Monitoring Team will report to the Court its observations
and assessment and will recommend whether the FRB policy should be permanently approved or
if material changes should be considered.106

While the first meeting of the FRB did not occur during 2020107, a comprehensive training occurred
for the FRB members on November 6, 2020, introducing them to the forms, the concepts, and the
approach to be used by the FRB. Of note, Chief Williams, who chairs the FRB, voiced a clear
commitment to thoroughly analyzing each use of force that comes before the Board during the
training, recognizing “this is the future of law enforcement.” While the training was somewhat
complicated by ongoing technical issues (which have also surfaced in other trainings), the
members of the Board were engaged, and the overall content was sufficiently delivered. The
Monitoring Team looks forward to observing the Board’s operations in practice.

                b. Supervisory Review Policy

The Supervisory Review Policy identifies CDP supervisors’ responsibilities in responding to an
officer use of force, including reviewing Level 1 and Level 2 uses of force, referring Level 3 to
FIT, and the chain of command review of investigations. Training for supervisors occurred during
the fall of 2020 and the Monitoring Team will be interested to see any changes to supervision as
the use of force reviews proceed.

                c. Force Investigation Team Manual

To address the most serious uses of force, CDP has developed a lengthy and detailed Force
Investigation Team Manual to guide operations of the Division’s new FIT Team, which is tasked
with a critical function of accountability for incidents of high-level force.

                d. Progress and Tasks that Remain


           i.      Officer Training and Policy Implementation

Now that the FIT and FRB manuals are completed and approved by the Court, CDP will be able
to comprehensively analyze the application of force so that officer training, professional
development, and risk management may all be continually enhanced. This is made possible by
training relevant to Division personnel on the new expectations. Having completed training on

105
    Dkt. 7-1 at ¶ 124.
106
    Dkt. 317.
107
    The first eight-hour meeting occurred on February 8, 2021, and members of the Monitoring Team and
DOJ attended virtually.



                                                 75
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 83 of 126. PageID #: 7371




supervisory investigations of force and having trained the FRB, the Division needs to proceed with
the training of FIT so that the team can commence investigations according to the new policy.

         ii.   Operation of FRB

Now that the FRB policy and training have been completed, the Division can commence having
the FRB review use of force cases. The Monitoring Team will audit the Board’s first six-months
of operations to assess the Board’s ability to fully, fairly, and effectively review force
investigations.

        iii.   Compliance & Adherence to New Policies

Finally, it is critical that CDP supervisors, Command Staff, FIT, and the FRB are adhering to the
requirements across cases, investigations, and time. As in all areas of the Consent Decree,
compliance must be sustained, beyond mere short-term or sporadic adherence, for the new policies
on force investigation and review to be considered effective in practice.

   VIII. CRISIS INTERVENTION

  Paragraph                                                                      Status of
                                                                                 Compliance
  131. “CDP will build upon and improve its Crisis Intervention Program” in PARTIAL
  furtherance of four specific, expressly-listed goals, which “will provide a COMPLIANCE
  forum for effective problem solving regarding the interaction between the
  criminal justice and mental health system and create a context for sustainable
  change.”
  132. Establishment of Mental Health Response Advisory Committee (the GENERAL
  “Advisory Committee”) “to foster relationships and build support between COMPLIANCE
  the police, community, and mental health providers and to help identify
  problems and develop solutions designed to improve outcomes for
  individuals in crisis.”
  133. Composition of Advisory Committee.                                        GENERAL
                                                                                 COMPLIANCE
  134. “The Advisory Committee will meet regularly and provide guidance to GENERAL
  assist CDP in improving, expanding, and sustaining its Crisis Intervention COMPLIANCE
  Program.”
  135. Advisory Committee will conduct an annual “analysis of crisis PARTIAL
  intervention incidents to determine whether CDP has enough specialized COMPLIANCE
  CIT officers, whether it is deploying those officers effectively, and whether
  specialized CIT officers” and communications “are appropriately




                                               76
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 84 of 126. PageID #: 7372




responding to people in crisis,” and will also “recommend appropriate
changes.”
136. “The Advisory Committee’s reports and recommendations will be                  GENERAL
provided” to CPC, “be publicly available, and will be posted on the City’s          COMPLIANCE
website.”
137. CDP will designate a Crisis Intervention Coordinator for specific,             GENERAL
expressly-identified purposes.                                                      COMPLIANCE
138. “Coordinator will develop and maintain partnerships with program               GENERAL
stakeholders and serve as point of contact” and “resource” for other                COMPLIANCE
stakeholders.
139. “Coordinator will participate in the Advisory Committee and on a               GENERAL
regular basis solicit feedback from the mental health community and                 COMPLIANCE
specialized CIT officers, call-takers, and dispatchers regarding the efficacy
of CDP’s Crisis Intervention Program.”
140. “Coordinator will be responsible for coordinating implementation of            OPERATIONAL
the changes and recommendations made by the Advisory Committee, as                  COMPLIANCE
appropriate.”
141. “Coordinator will be responsible for ensuring the selection of                 PARTIAL
appropriate candidates for designation as specialized CIT officers” and “to         COMPLIANCE
ensure that officers, call-takers, and dispatchers are appropriately
responding to CIT-related calls.”
142. “Coordinator will create ways to recognize and honor specialized CIT           EVALUATION
officers, call-takers, and dispatchers.”                                            DEFERRED
143. Initial and annual crisis intervention training to all officers and recruits   OPERATIONAL
that is “adequate in quality, quantity, type, and scope.”                           COMPLIANCE
144. Initial and annual crisis intervention training for dispatchers and call-      OPERATIONAL
takers.                                                                             COMPLIANCE
145. “CDP will provide enhanced specialized training in responding to               PARTIAL
individuals in crisis to certain officers (‘specialized CIT officers’),” who will   COMPLIANCE
be “called upon to respond to incidents or calls involving individuals in
crisis.”
146–47. Outlining various requirements for the “enhanced training” for              OPERATIONAL
specialized CIT officers of “at least 40 hours.”                                    COMPLIANCE
148. Designation of specialized CIT officers, per specific, expressly-listed        OPERATIONAL
requirements.                                                                       COMPLIANCE
149. “Supervisors will identify and encourage qualified officers across all         PARTIAL
shifts and all Districts to serve as specialized officers.”                         COMPLIANCE
150. “All Field Training Officers” (“FTO”s) “will receive the enhanced              EVALUATION
specialized crisis intervention training described in paragraph 146,” though        DEFERRED




                                                77
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 85 of 126. PageID #: 7373




  FTOs will “not be designated as a specialized CIT officer” unless they
  volunteer and have been selected to do so.
  151. “Specialized CIT officers who are dispatched to an incident involving         EVALUATION
  an individual in crisis will have primary responsibility for the scene,” with      DEFERRED
  supervisors “seek[ing] the input of a specialized CIT officer . . . where it is
  reasonable for them to do so.”
  152. “[T]he Coordinator will develop an effective specialized crisis               EVALUATION
  intervention plan . . . to ensure that a specialized CIT officer is available to   DEFERRED
  respond to all calls and incidents that appear to involve an individual in
  crisis” that includes various, specific, expressly-identified requirements. The
  City “will use its best efforts to ensure that a specialized CIT officer
  responds to all calls and incidents that appear to involve an individual in
  crisis.”


               a. Background

The Consent Decree requires the Division to build and enhance its Crisis Intervention Program
with the goals of:


           ● Assisting individuals in crisis;
           ● Improving the safety of officers, consumers, family members, and others within the
             community;
           ● Providing the foundation necessary to promote community and statewide solutions to
             assist individuals with mental illness; and
             Reducing the need for individuals with mental illness to have further involvement with
             the criminal justice system.108

               b. Where the Division Stands

As has been stated in the Eighth Semiannual Report, the City and CDP have continued to
demonstrate progress with the Mental Health Response Advisory Committee (“MHRAC”) – the
community problem-solving forum including representatives from the Division, social service
providers, mental health and substance abuse professionals, the judiciary, advocates, and
individuals in recovery with lived experience – in order to develop ways to improve services to
those in need of care. This work continues to require a significant commitment on the part of the




108
      Dkt. 7-1 at ¶ 131.




                                                  78
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 86 of 126. PageID #: 7374




Division, the Alcohol and Drug and Mental Health Services Board (“ADAMHS) and the
volunteers from the community.

Captain James McPike has been appointed to take on the role of co-chair of MHRAC as well that
of CDP CIT Coordinator where he works with Sergeant Dorr-Guiser. ADAMHS Board CEO Scott
Osiecki and Nicole Carlton, Cleveland EMS Director, have continued in the role as co-chairs of
MHRAC. Recognition is due to ADAMHS Board Training and Education Director, Carole
Ballard, for her role in coordinating MHRAC functions and in providing leadership in bringing
the CIT Specialized Officer Curriculum to completion. As discussed previously, as the Consent
Decree reaches the end of the fifth year, the responsibility for maintaining progress has rested more
and more with the Division and MHRAC. Despite the setbacks dealt by the COVID-19 pandemic,
and the loss to cancer of the original CIT Coordinator, Captain James Purcell, the Division,
MHRAC, the community providers, and those with lived experiences have been up to the task.
Solid progress has been made and many of the key crisis intervention components are nearing
completion.
          i.   MHRAC Subcommittees: Training, Community Engagement, Diversion,
               Quality Improvement

MHRAC’s Training Subcommittee under the leadership of chair Shannon Jerse of St. Vincent
Hospital, Dr. Richard Cirillo, chief clinical officer of the Cuyahoga County Board of
Developmental Disabilities, and Carole Ballard of the ADAMHS Board took on significant
responsibilities in developing the CDP Crisis Intervention curriculum. The Division completed the
Third-Year Crisis Intervention In-Service Training on (1) “Recognizing and Responding to
Traumatized Youth”, (2) the Call-Takers, Dispatchers, and Supervisors Curriculum
(“Telecommunicator Training”) and initial training of CDP Telecommunicators, (3) the
development of the Fourth-Year Crisis Intervention In-Service curriculum on Autism (“Fourth-
Year Crisis Intervention Training”) and most importantly, the CIT Specialized CIT Officer 40
Hour Training.

This is a very time-intensive committee. The demands of this committee were made more
challenging by the training challenges presented by the COVID-19 pandemic. The committee had
to pivot, leave a completed curriculum on “Autism: Support for Families in the Community” until
next year and develop revised curricula for both CDP In-Service and the Specialized CIT Officer
40 Hour Training. Additional detailed review of the curriculum was provided by the Department
of Justice members Heather Tonsing Volosin, Michael Evanovich and the Monitoring Team. The
committee worked with CDP and the ADAMHS Board staff and managed to complete all
assignments. Finally, the evaluations from the CDP officers on the Third Year In-Service Training




                                                 79
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 87 of 126. PageID #: 7375




were very encouraging. Special thanks to the Case Western University Schubert Center and Policy
Director Gabriella Celeste for their work and detailed feedback on the training.109

The CIT 40 Hour Training is now underway. The Division’s Specialized CIT Officer Selection
Plan outlined a three-stage process of a participation request, personnel file review, and selection
board interview. The Monitoring Team appreciates the leadership shown by CDP in working
towards the success of the Specialized Officer Selection Plan. This level of accomplishment was
maintained as the CIT 40 Hour Training completed the first cycle despite the significant challenges
presented by the COVID-19 pandemic.

The decision was made to conduct the training in a manner consistent with safety during the
pandemic. The critical de-escalation part was conducted in-person, using a socially-distanced
strategy for all trainees as much as possible. The class was able to meet in-person throughout the
entire training. While most instructors presented in-person, a few were presented through
interactive Zoom sessions, allowing for the comfort and safety of the community volunteer
instructors. This training was observed on-site by the Department of Justice and via Zoom by the
Monitoring Team in order to respect the safe room capacity limitations.

The officers in attendance as well as the members of the Department of Justice and Monitoring
Team rated the training as outstanding. It was well-received. Importantly, ADAMHS Board
Training Director Carole Ballard, CDP Captain James McPike, CDP Sgt. Brigette Dorr Guiser,
members of the MHRAC Training Committee and the many volunteer instructors from the
community deserve special commendation for their efforts. The completion of the initial training
and the scheduled cycle of CIT Specialized Officer trainings mark an important milestone in the
Division’s work to continue to improve the interaction between individuals experiencing a
behavioral crisis and CDP officers.

MHRAC’s Community Engagement Subcommittee co-chaired by Karen Kearney, Director of the
Mental Health & Addiction Advocacy Coalition Northeast Hub and Beth Zietlow-DeJesus,
ADAMHS Board Director of External Affairs found innovative ways of assisting CDP in their
work with the community despite the limitations imposed by the COVID-19 pandemic. The
subcommittee’s work focused on community engagement activities such as a virtual “Coffee with
a Cop”, the CDP Officer resource cards which provide a concise district-by-district guide to
Cleveland-area programs and a CIT Program Brochure. Importantly, the subcommittee is focusing
on Racism as a Public Health Crisis as an area to further strengthen the relationship between the
Division, MHRAC and the community.




109
      Recognizing and Responding to Traumatized Youth - August 2020.pdf (case.edu)




                                                   80
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 88 of 126. PageID #: 7376




MHRAC’s Diversion Subcommittee chaired by Christina Kalnicki, CareSource Behavioral Health
Initiative Lead, and Rick Oliver, Director of Frontline Crisis Services, has focused on a range of
diversion programs to attempt to determine what is the most effective strategy for Cuyahoga
County. These diversion programs include the Crisis Stabilization Unit (“CSU”), the new Co-
Responder program and the County Diversion Center. The committee worked with Frontline and
CDP to encourage voluntary referrals to the CSU.

MHRAC’s Quality Improvement Subcommittee, chaired by Captain McPike and ADAMHS
Training Director Carole Ballard has been fortunate to take advantage of improved CDP data
collection present by Dr. Rania Issa of CDP. This data is becoming more representative of CDP
crisis intervention events than what has been available previously. CDP is developing an LMS
automated training module to reach an acceptable level of completion. The initial data sample is
encouraging. Some key aspects of the new policy are already showing results. Officers are making
greater use of EMS when needed, which was one of the goals of the new CDP Crisis Intervention
Policy. The arrest rate is very low, as is the injury rate to officers and citizens. The incidents of
violence or the presence of weapons is also low, which helps to change the stereotypes that lead
to stigma associated with behavioral health issues. While confidence in these results will increase
as collection rates improve, the preliminary results are very positive.

An important element of the new data process is the ability to identify challenging situations within
a short timeframe. This allows the subcommittee to be proactive. Dr. Issa is able to identify repeat
calls and identify where new strategies need to be developed. Such data has led to discussions
with relevant social service agencies, CDP, the ADAMHS Board and MHRAC in order to
problem-solve and offer solutions to difficult situations. This type of strategy presents the potential
for better services and hope for those struggling with behavioral crisis events.

                c. Progress and Tasks that Remain

           i.      Academy Training

The Monitoring Team and the Department of Justice have been assured the Academy Training is
consistent with the standards set at the Ohio State Patrol Academy.110 These standards are rigorous
and meet the Consent Decree requirements for CDP Academy Training. MHRAC, through the
Training Committee, will work with CDP to formally review the Academy Training and report to
the Parties, the Monitoring Team and the Court that the Ohio Peace Officer Training Commission
Crisis Intervention Curriculum remains a meaningful part of patrol officer training in the CDP
Academy Training Program.



  Ohio Peace Officer Training Commission: Education & Policy Section, Peace Officer Basic Training
110

Crisis Intervention, 1-156 (Jan. 2016).



                                                  81
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 89 of 126. PageID #: 7377




         ii.     Continued Selection and Training of Specialized CIT Officers

As discussed earlier, the selection and training of Specialized CIT Officers is underway. The
Division understandably still faces new challenges in this recruitment and selection process. While
there are a number of future selection and training cycles planned, CDP has developed a good
strategy for completing the selection process necessary to reach the goals of their original plan. It
should be said this was not an easy road. CDP understood the importance of community
involvement and policy change in reaching this milestone. The Division has been responsive to
community input and worked hard to make these suggestions a reality. Credit is due for this
impressive work.

   IX.         SEARCH AND SEIZURE

 Paragraph                                                                            Status of
                                                                                Compliance
 160. “CDP will revise, develop, and implement search and seizure policies that PARTIAL
 comply with applicable law, . . . include the requirements below,” and conform COMPLIANCE
 to expressly-identified principles.
 161–65. Policy requirements for officers for stops, searches, and detentions.  PARTIAL
                                                                                        COMPLIANCE
 166. “Officers will immediately notify a supervisor when effectuating a custodial EVALUATION
 arrest for obstructing official business, resisting arrest, or assault on an officer DEFERRED
 and no other substantive violation is alleged,” and “the supervisor will respond
 to the scene.”
 167. “Officers will not use ‘canned’ or conclusory language without supporting EVALUATION
 detail in documents or reports documenting investigatory stops, searches, or DEFERRED
 arrests.”
 168. “Officers will articulate the justification for an investigatory stop, search, or EVALUATION
 arrest in a specific and clear manner in their reports.” CDP “will train officers” DEFERRED
 on documenting stops. “Supervisors will review all documentation of
 investigatory stops, searches, and arrests.”
 169. Supervisor will review of “each arrest report by officers under their EVALUATION
 command,” with supervisors reviewing reports for specific, expressly-identified DEFERRED
 deficiencies.
 170–72. Supervisory review of investigatory stops, searches, and arrests.              EVALUATION
                                                                                       DEFERRED
 173. Provision of “initial training that is adequate in quality, quantity, scope, and OPERATIONAL
 type on investigatory stops, searches, and arrests, including the requirements” of COMPLIANCE
 the Consent Decree that “will address the requirements of Fourth Amendment




                                                 82
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 90 of 126. PageID #: 7378




 and related law, CDP policies,” and specific, expressly-identified topics.
 174–75. Provision of “annual search and seizure in-service training that is EVALUATION
 adequate in quality, quantity, type, and scope” incorporating specific, expressly- DEFERRED
 identified topics.


            a. Background

The Consent Decree requires that CDP “revise, develop, and implement” policies on how its
officers “conduct all investigatory stops, searches, and arrests with the goal” that such actions
comply with the “Constitution, state and federal law.”111 In addition to ensuring that officers
adhere to these legal requirements, the policies also must prohibit officers from relying on a
subject’s “race, ethnicity, gender, and perceived sexual orientation” as a reason to stop, search, or
arrest an individual.112

Over the last few reporting periods, CDP, working with the Department of Justice, Monitoring
Team, and the Community Police Commission, completed five related policies: (1) Search &
Seizure; (2) Investigatory Stops; (3) Probable Cause/Warrantless Arrests; (4) Strip and Body
Cavity Searches; and (5) Miranda Warning and Waiver, and appropriately updated those policies
based on thoughtful considerations.113

Additionally, CDP has now trained officers on the new search and seizure policies. During this
reporting period, the newly trained policies have “gone live” in the field. After a material period
of time during which the policies are in effect, the Monitoring Team must (1) evaluate the numbers
and trends with respect to who is being stopped, under what circumstances, and what the outcomes
of those stops are; and (2) audit a host of stops themselves to determine if officers both articulated
and had in fact sufficient legal grounds for any stop, detention, search, or arrest. This will include
evaluation of whether supervisors are adhering to their requirements under the Division’s Court-
approved policies and the Decree. In order for the Monitoring Team to be able to gauge whether
the Division is complying with the terms of the Decree and the various provisions of the approved
search and seizure policies, CDP will need to be rigorously tracking stop encounters in a robust
and comprehensive data collection system, including associated video evidence.

However, although the Division successfully delivered the initial search and seizure training –
which was well received – the CDP training unit has submitted several draft iterations of the
required annual in-service training on search and seizure to the Monitoring Team and the DOJ,
none of which have been accepted. The process continues.


111
    Dkt. 7-1 ¶ 160.
112
    Dkt. 7-1 ¶ 161; Dkt. 97 at 42.
113
    Eighth Semiannual Report at 39.



                                                 83
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 91 of 126. PageID #: 7379




CDP has been working on developing new data collection systems that should be capable of
collecting and analyzing the requisite data on search, seizure, and arrest. The Monitoring Team
and the Department of Justice have reviewed the data fields for the new systems and are cautiously
optimistic that they will capture the necessary data so that comprehensive assessments may
commence once sufficient time has passed.

   X.       ACCOUNTABILITY

Paragraph                                                                     Status of
                                                                               Compliance
176. “The City and CDP will ensure that all allegations of officer EVALUATION
misconduct, whether internally discovered or alleged by a civilian, are fully, DEFERRED
fairly, and efficiently investigated; that all investigative findings are
supported by a preponderance of the evidence and documented in writing;
and that all officers who commit misconduct are held accountable pursuant
to a disciplinary system that is fair, consistent, and provides due process.”


   1. Internally Discovered Misconduct

Paragraph                                                                     Status of
                                                                               Compliance
177. “Internal Affairs will conduct objective, comprehensive, and timely EVALUATION
investigations of all internal allegations,” with “findings . . . based on the DEFERRED
preponderance of the evidence standard” that must “be clearly delineated in
policies, training, and procedures and accompanied by detailed examples to
ensure proper application by investigators.”
178. “Internal Affairs will be headed by a qualified civilian” who “will OPERATIONAL
report directly to the Chief of Police.                                        COMPLIANCE
179. Qualifications for IA investigators.                                     EVALUATION
                                                                            DEFERRED
180. Initial training for IA investigators “that is adequate in quality, GENERAL
quantity, scope, and type on conducting misconduct investigations” that COMPLIANCE
addresses specific, expressly- identified topics.
181. “[A]nnual training” for IA investigators “that is adequate in quality, OPERATIONAL
quantity, type and scope”                                                   COMPLIANCE




                                               84
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 92 of 126. PageID #: 7380




182. “In each investigation, Internal Affairs will collect and consider” all   EVALUATION
evidence. “[N]o automatic preference for an officer’s statement over a non-    DEFERRED
officer’s statement.” No disregard of a “witnesses’ statement solely because
of” connection to the complainant or criminal history. IA investigators must
“make all reasonable efforts to resolve material inconsistencies between
witness statements.”
183. IA “will evaluate all relevant police activity and any evidence of        EVALUATION
potential misconduct uncovered during the course of the investigation.”       DEFERRED
184. IA will not consider guilty plea or verdict as “determinative of whether EVALUATION
a CDP officer engaged in misconduct” or justification for “discontinuing DEFERRED
the investigation.”
185. IA “will complete its administrative investigations within 30 days from EVALUATION
the date it learns of the alleged misconduct.”                                DEFERRED
186–87. IA investigative report requirements.                                  EVALUATION
                                                                           DEFERRED
188. Forwarding of completed IA investigations “to the officers’ EVALUATION
supervisors, the Training Review Committee, the Force Review Board, the DEFERRED
Officer Intervention Program, and the Data Collection and Analysis
Coordinator.”
189. “CDP will require any CDP employee who observes or becomes aware OPERATIONAL
of any” potential misconduct to “report the incident to a supervisor or COMPLIANCE
directly to” IA.
190. “CDP will develop a system that allows officers to confidentially and OPERATIONAL
anonymously report potential misconduct by other officers.”                COMPLIANCE
191. “CDP will expressly prohibit all forms of retaliation, discouragement, OPERATIONAL
intimidation, coercion, or adverse action, against any person, civilian or COMPLIANCE
officer, who reports misconduct, makes a misconduct complaint, or
cooperates with an investigation of misconduct.”
192. “Officers who retaliate . . . will be subject to the disciplinary process.” OPERATIONAL
                                                                               COMPLIANCE

           a. Background

To comply with the terms of the Consent Decree, the CDP’s Internal Affairs (“IA”) unit must
“conduct objective, comprehensive, and timely investigations of internal allegations of officer
misconduct.” Ultimately, Internal Affairs must be the primary engine for the Division’s
administrative (non- criminal) investigations of officer misconduct and, more generally, the main
oversight mechanism for ensuring that the Division’s performance standards are being met.




                                                85
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 93 of 126. PageID #: 7381




            b. Where Internal Affairs Stands Now

For the past year, Internal Affairs has been working with a court-approved IA Manual and IA-
related policies that were finalized in the last quarter of 2019 and approved by the court on
December 19, 2019. Prior to the Consent Decree, IA did not have in place the types of rigorous,
codified procedures for conducting its investigations and performing its duties that analogous units
in similarly-situated departments have. The Monitoring Team has just completed a preliminary
assessment of a sample of IA case investigations, chosen by the IA Superintendent, using a
qualitative methodology and an assessment instrument that has been reviewed and approved by
the DOJ and the City. The feedback form the Monitoring Team’s assessment is being provided to
IA in the form of technical assistance.

CDP reports that it has made great strides in improving the timelines of Internal Affairs
investigations. While still shy of the 30 day requirement – and the Monitoring Team has not
independently verified the provided numbers – the reporting by the Division is very encouraging,
and shows a drop of average investigation time from 274 days in 2018, to 194 days in 2019, to 68
days in 2020.

In order to independently assess these reported improvements in timeliness, the Monitoring Team
will be requesting that both Internal Affairs and the Case Preparation Unit (which is responsible
for scheduling pre-disciplinary hearings and preparing charging and disciplinary letters) start
providing the Monitoring Team with ongoing status reports of pending cases and the status of
pending adjudications. With the receipt of such status reports, the Monitoring Team will be in a
better position to evaluate compliance and provide technical assistance as the Division moves
forward to achieve full compliance.

            c. Staffing

As the Monitoring Team has consistently reported, Internal Affairs has been understaffed since
the time monitoring began in 2015. As we have previously noted, sustained progress will
ultimately be impossible unless and until IA receives both the quality and quantity of investigative
Sergeants necessary to ensure timely, high-quality investigations of internal misconduct. Over the
course of the current monitoring period, the IA Superintendent has informed the Monitoring Team
that he is satisfied with the quality of his current staff and he believes that IA is sufficiently staffed
to achieve compliance. The Monitoring Team will be using the current preliminary assessment of
cases to help discern the overall current quality of investigations and will be evaluating the
timeliness of cases as well. As the Monitoring Team has discussed with the IA Superintendent, in
order to reach compliance, IA investigations must be not just of a high-quality, but also completed
in a timely fashion.

Over the course of the last monitoring period, the Monitoring Team has noted issues and concerns



                                                   86
   Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 94 of 126. PageID #: 7382




regarding the timeliness in the investigation and/or administrative review of at least two officer
involved shootings involving allegations of misconduct. The Monitoring Team will be closely
evaluating these and other critical incident investigations to ensure that these cases, amongst the
most significant handled by IA and the Chief’s Office, are thorough, complete, fair and timely.
Untimely adjudication of these types of cases will not serve the CDP, its officers or the community
and would not be in compliance with the mandates of the Consent Decree.

             d. Implementation & Assessment

With the policies relating to misconduct investigations now completed, the Monitoring Team is
now giving CDP’s civilian IA Superintendent the opportunity to internally improve IA processes
and implement new procedures before conducting a full qualitative analysis on current IA
investigative practices. Once the Monitoring Team has informed the IA Superintendent of its
findings in the preliminary assessment, anticipated to be completed in the first quarter of 2021, the
Monitoring Team anticipates beginning a subsequent round of qualitative analysis in the latter part
of 2021 to evaluate whether investigations conducted in the first two quarters of the year appear
to represent an improvement to a 2016 evaluation of 2015 cases that the Team previously
conducted.

   2. Office of Professional Standards (“OPS”)

 Paragraph                                                                        Status of
                                                                                 Compliance
 193. OPS “investigate[s] all civilian complaints it receives, other than those OPERATIONAL
 that allege criminal conduct,” which are referred to IA. Excessive force COMPLIANCE
 complaints generally retained by OPS. IA investigations referred back to OPS
 if “determination is made that no criminal conduct occurred.”
 194. “The City will ensure that OPS is led by an administrator with the skills, GENERAL
 expertise, and experience to effectively manage the intake, tracking, timely, COMPLIANCE
 and objective investigation of complaints”; implement PRB training; “assess
 OPS’s equipment and staffing needs”; and “develop and implement
 performance standards for OPS.”
 195–96. Initial training for OPS investigators “adequate in quality, quantity, OPERATIONAL
 scope, and type,” including specific, expressly-listed topics.                  COMPLIANCE
 197. “OPS Investigators will not be current members of the CDP, and no CDP OPERATIONAL
 personnel will have any active role in OPS’s operations.”                  COMPLIANCE
 198. “The City will ensure that the lawyer representing OPS does not have OPERATIONAL
 any actual or apparent conflicts of interest.”                             COMPLIANCE




                                                 87
  Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 95 of 126. PageID #: 7383




199. “OPS will have its own budget, separate from . . . the Department of         OPERATIONAL
Public Safety” that “affords sufficient independence and resources, including     COMPLIANCE
sufficient staff and training to meet the terms of this Agreement.”
200. Development and implementation of OPS operations manual “made                OPERATIONAL
available to the public” that covers specific, expressly-listed topics.           COMPLIANCE
201. Development and implementation of “a program to promote awareness            EVALUATION
through the Cleveland community about the process for filing complaints           DEFERRED
with OPS.”
202. “CDP and the City will work with the police unions . . . to allow civilian   OPERATIONAL
complaints to be submitted to OPS verbally or in writing; in person, by phone,    COMPLIANCE
or on line; by a complainant, someone acting on his or her behalf, or
anonymously; and with or without a signature from the complainant,” with
all “complaints documented in writing.”
203. CDP will post and maintain by the intake window at CDP headquarters          OPERATIONAL
and all District headquarters a permanent placard describing the civilian         COMPLIANCE
complaint process” and containing specific, expressly-listed information.
204. “CDP will provide training that is adequate in quality, quantity, scope,     EVALUATION
and type to all police personnel, including dispatchers, to properly handle       DEFERRED
complaint intake, including” with respect to specific, expressly-listed topics.
205. CDP officers “carry complaint forms in their CDP vehicles,” which            OPERATIONAL
officers must provide “upon request.” Supervisors will be dispatched to scene     COMPLIANCE
when an individual wants to make a complaint, with the supervisor providing
a copy of completed complaint form “or a blank form to be completed later
by the individual.”
206. “The City and OPS will make complaint forms and other materials              OPERATIONAL
outlining the complaint process and OPS’s contact information available at        COMPLIANCE
locations” including a number of specific, expressly-listed locations.
207. “OPS’s complaint form will not contain any language that could               GENERAL
reasonably be construed as discouraging the filing of a complaint, including      COMPLIANCE
warnings about the potential criminal consequences for filing false
complaints.”
208. Availability of complaint forms in English and Spanish. “OPS will make       OPERATIONAL
every effort to ensure that complainants who speak other languages . . . can      COMPLIANCE
file complaints in their preferred language.”
209. “City will ensure that civilian complaints submitted through other           OPERATIONAL
existing systems, including the Mayor’s Action Center and the Department          COMPLIANCE
Action Center, are immediately forwarded to OPS for investigation.”




                                               88
  Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 96 of 126. PageID #: 7384




210. “OPS will establish a centralized electronic numbering and tracking          EVALUATON
system for all complaints,” which “will maintain accurate and reliable data       DEFERRED
regarding the number, nature, and status of all complaints . . . including
investigation timeliness and notification of the interim status and final
disposition of the complaint.” It “will be used to monitor and maintain
appropriate caseloads for OPS investigators.”
211. Biased policing tracked as a separate category of complaint that “are        EVALUATION
captured and tracked appropriately, even if the complainant does not so label     DEFERRED
the allegation.”
212. “[A]llegations of unlawful investigatory stops, searches, or arrests”        EVALUATION
tracked as a separate category of complaints.                                  DEFERRED
213. “[A]llegations of excessive use of force” tracked as separate category of EVALUATION
complaints.                                                                    DEFERRED
214. “OPS will conduct regular assessments of the types of complaints being PARTIAL-
received to identify and assess potential problematic patterns and trends.” COMPLIANCE
215. “OPS will produce, at least annually, a public report summarizing GENERAL
complaint trends, including” with respect several specific, expressly- COMPLIANCE
identified areas.
216. Assignment of complaints to Standard and Complex investigatory OPERATIONAL
tracks.                                                                     COMPLIANCE
217. Dismissal and/or administrative dismissal of complaint investigations.       OPERATIONAL
                                                                               COMPLIANCE
218. “OPS will ensure that investigations of complaints are as thorough as EVALUATION
necessary to reach reliable and complete findings that are supported by the DEFERRED
preponderance of the evidence.”
219. “CDP will ensure that OPS has timely access to all reports related to the EVALUATION
incident . . ,” and authority of OPS “to conduct additional investigation” of DEFERRED
civilian complaint when CDP investigation has already taken place relating
to the incident.
220. “OPS investigators will attempt to interview each complainant in OPERATIONAL
person” and record the interview.                                              COMPLIANCE
221. “The Chief will order officers who witnessed or participate in an incident   OPERATIONAL
that is the subject of an OPS complaint to cooperate with the OPS                 COMPLIANCE
investigation,” including by responding to written questions or sitting for an
in-person interview.
222. “OPS investigators will have access to any relevant disciplinary             EVALUATION
information in the record of an officer who is the subject of a current           DEFERRED
investigation.”



                                               89
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 97 of 126. PageID #: 7385




 223. “OPS will consider all relevant evidence,” with no preferences for EVALUATION
 particular witness’s statements, including of officer over a non-officer, or DEFERRED
 because of connection to complainant or criminal history. “OPS will make all
 reasonable efforts to resolve material inconsistencies between witness
 statements.”
 224. OPS findings categories.                                                OPERATIONAL
                                                                               COMPLIANCE
 225. “OPS will document in writing the investigation of each complaint, GENERAL
 including all investigatory steps taken, and OPS’s findings and conclusions,” COMPLIANCE
 which must “be supported by a preponderance of the evidence.
 226. Items for consideration for OPS findings.                                EVALUATION
                                                                                DEFERRED
 227. “OPS will forward all investigations and its written conclusions to PRB OPERATIONAL
 in sufficient time for PRB to consider them no later than the second regularly COMPLIANCE
 scheduled PRB meeting following completion of the investigation.”
 228. “OPS will send periodic written updates” to the complainant at specific, EVALUATION
 expressly- identified junctures.                                               DEFERRED
 229. “[A] complainant may contact OPS at any time to determine the status EVALUATION
 of his/her complaint.”                                                    DEFERRED

               a. Background

The Office of Professional Standards (“OPS”) is the civilian-staffed office charged with
investigating the complaints of civilians about Division of Police personnel. Cleveland’s City
Charter requires OPS to conduct “a full and complete investigation” of all citizen complaints of
employee misconduct.114

As the Monitoring Team has regularly summarized, the Consent Decree includes a number of
requirements—such as hiring a qualified and experienced OPS Administrator, ensuring high-
quality training for investigators, establishing a separate budget for OPS, and promoting awareness
throughout Cleveland about the availability of civilian complaint forms—all designed to ensure
that OPS can conduct thorough and competent investigations of civilian complaints and reach
findings that are supported by the preponderance of evidence.115




114
      Charter of the City of Cleveland, § 115-4.
115
      Dkt. 7-1 at ¶¶ 193-229.



                                                   90
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 98 of 126. PageID #: 7386




              b. Where OPS Stands Now

When monitoring first began, the OPS was suffering from an enormous backlog of uninvestigated
or partially-investigated civilian complaints, which had been a continuing barrier to bringing the
OPS complaint handling process into compliance with the Consent Decree. As noted in the Eighth
Semiannual Report, the City hired an outside contractor to address a continuing backlog of cases
filed prior to December 2018 and successfully eliminated the backlog.

As of the end of the last reporting period (December 2019), OPS was working with an open
caseload of 88 cases, with the oldest case having been received by OPS in August 2018.116 Given
that OPS started 2018 with a backlog of 377 cases, the progress made in that reporting period was
noted as “laudable.”

By the end of November 2020, however, the OPS’s open caseload had increased to 162 cases,
reflecting a slow trend upwards since the beginning of the year. In addition, the OPS backlog of
cases over a year old has doubled from seven cases at the beginning of 2020 to 16 cases as of the
end of November.

The increase in pending and old cases is not unexpected due to the many challenges faced as a
result of the COVID-19 pandemic. The pandemic initially caused a temporary suspension of
investigations and then resulted in further challenges when investigators were required to work
remotely.
Based on ad hoc reviews of OPS investigations, the Monitoring Team decided to begin its
comprehensive assessment of OPS case investigations with a preliminary assessment, reviewing
cases opened by the OPS in 2019 and 2020 and adjudicated with at least one “sustained” finding
by the Police Review Board since January 1, 2019. This preliminary assessment will be used to
inform the OPS administration of any areas of concern that might impact their overall compliance
with the Consent Decree and will be followed by a comprehensive review of cases, using both
quantitative and qualitative methods, once the OPS Administrator believes the OPS is in full
compliance. The assessment is anticipated to be completed early on in the next reporting period.
              c. Staffing

As previously noted, the Consent Decree requires that the City provide the OPS with adequate
funding and staffing to achieve compliance. As indicated below, the OPS continues to struggle to
complete certain Consent Decree required obligations, which the OPS has attributed to be due to
executive staff vacancies. The Monitoring Team will continue to monitor and evaluate potential
staffing deficiencies to the extent they appear to affect OPS Consent Decree compliance.



116
      As reported by the OPS in its December 11, 2019 bi-weekly report.



                                                     91
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 99 of 126. PageID #: 7387




                d. Progress and Tasks that Remain

           i.      OPS Staff Performance Reviews

As described in the Monitoring Team’s last two semiannual reports, the OPS Administrator must
ensure a robust employee performance review process at OPS to ensure employee adherence to
OPS Court-approved policies and best practices in investigations. Thus far, the Administrator has
reported that he and OPS supervisors continue to conduct ongoing, but informal, performance
reviews in conjunction with training of OPS investigators, but has advised that due to staffing
issues and challenges faced as a result of the COVID-19 pandemic substantive, written
performance reviews will have to be deferred. As such, the Monitoring Team will continue to defer
its evaluation of this area of OPS compliance until the OPS is fully staffed and the OPS
Administrator has the time and resources to conduct formal, substantive written performance
reviews.

          ii.      Community Awareness

Under the Consent Decree, the City and OPS “will make complaint forms and other materials
outlining the complaint process and OPS’s contact information available at locations” including
“the websites of CDP, OPS and the City of Cleveland” as well as a number of other specific,
expressly-listed locations.117 Further, all CDP officers will “carry complaint forms in their CDP
vehicles.”118 In addition, the Consent Decree requires that “the City and CDP, in consultation with
the [CPC] and the OPS, will develop and implement a program to promote awareness throughout
the Cleveland community about the process for filing complaints with OPS.”119

The Monitoring Team has conducted several impromptu visits to police districts across the City
and confirms that complaint forms in English and in Spanish have been available. Additionally,
the Monitoring Team has conducted random vehicle checks at those Districts to see if they had
complaint forms available. In every case, the Monitoring Team has found forms at the stations and
in vehicles.
The OPS also reported an intent to expand the number of locations where complaint forms are
available upon the hiring of its new Community Engagement Coordinator; however, these plans
have been negatively impacted by both the aforementioned staffing challenges and pandemic-
related issues.
The Fourth Year Monitoring Plan, anticipating the hiring of the new Community Engagement
Coordinator, imposed a deadline on the completion of the draft Community Awareness Plan,
required by the Consent Decree for November 30, 2019. Unfortunately, the Monitoring Team has

117
    Dkt. 7-1 at ¶ 206.
118
    Id. at ¶ 205.
119
    Dkt. 7-1 at ¶ 201.



                                                92
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 100 of 126. PageID #: 7388




been advised that the draft plan cannot be anticipated to be completed due to current staffing
challenges, and further, that the plan has had to undergo significant changes as a result of the
COVID-19 pandemic.


           iii.   Timeliness of OPS Case Adjudications

The Monitoring Team has previously expressed concerns regarding the timeliness of final
adjudication of sustained findings recommended by the Police Review Board (“PRB”) on OPS
investigations. As of the third Quarter of 2020, the Monitoring Team noted that the COVID-19
pandemic appeared to have had a negative impact on this issue due, in part, to the need for the
CDP to suspend pre-disciplinary hearings on all cases over the course of the last reporting period.

By the end of 2020, however, the Monitoring Team noted what appear to be significant
improvements in the timeliness of OPS pre-disciplinary hearings being conducted by the Chief’s
Office.. The Monitoring Team will be reporting on the timeliness in the handling of these cases as
part of the ongoing preliminary assessment.120

       3. Police Review Board (“PRB”)

 Paragraph                                                                    Status of
                                                                              Compliance
 230. “Mayor will work with the City Council to develop an ordinance to place GENERAL
 a Charter Amendment on the ballot” addressing PRB composition and COMPLIANCE
 appointment process.
 231. “PRB members will not be current or former members of the CDP.”         GENERAL
                                                                                  COMPLIANCE
 232. “PRB will have its own budget,” overseen by OPS Administrator and OPERATIONAL
 separate from Department of Public Safety, that “affords sufficient COMPLIANCE
 independence and resources.”
 233–34. Initial training for PRB members “that is adequate in quality, quantity, GENERAL
 scope, and type” and that covers specific, expressly-identified topics.          COMPLIANCE
 235. PRB meetings open to the public and posted in advance, with “case OPERATIONAL
 presentations and PRB votes” occurring during “open session.”                  COMPLIANCE
 236. “OPS investigators will attend PRB meetings at which their investigations GENERAL
 are being considered and present their findings . . . . ” PRB may “ask the COMPLIANCE
 investigator to conduct further investigation” as necessary.

120
  The Consent Decree makes multiple references to the need for timely investigations of allegations of
misconduct. See, Dkt. 7-1 at ¶ 117, 119, 177, 194, 219, 253 & 320.



                                                  93
  Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 101 of 126. PageID #: 7389




 237. “PRB recommended dispositions will be based on a preponderance of the       EVALUATION
 evidence. For each case, PRB shall set forth its conclusion and an explanation   DEFERRED
 of its reasons and supporting evidence in writing, including, when applicable,
 the justification for departing from OPS’s recommended disposition.”
 238. “In cases where PRB is recommending a sustained disposition, in whole       OPERATIONAL
 or in part, PRB will include a recommendation as to disciplinary or non-         COMPLIANCE
 disciplinary corrective action.”
 239. [Timely] forwarding of PRB recommendations to Chief of Police and           OPERATIONAL
 Director of Public Safety.                                                       COMPLIANCE



           a. Background

Cleveland’s civilian Police Review Board (“PRB” or “the Board”) reviews and analyzes
completed OPS investigations. It makes a formal recommendation to the Chief of Police on the
ultimate disposition of the case and, if warranted, the discipline that an involved officer should
receive. A well-functioning PRB remains critical to ensuring that OPS investigations are sound
and that the Chief of Police receives a well-informed recommendation on the disposition of OPS
cases.

           b. Where the PRB Stands

As previously reported, since the adoption of the PRB Operations Manual in 2017, the PRB has
convened regularly to address cases that it receives from OPS. During this time, the performance
of the PRB has largely been out of the Board’s hands. The timeliness of the PRB’s review of cases,
and precisely what the PRB is reviewing, depends on how well OPS has effectuated its duties in
the investigatory stage.

As noted above, now that OPS has had more time and additional staff to improve the quality of its
investigations, the Monitoring Team is in the process of conducting a qualitative and quantitative
assessment of PRB cases involving a least one “sustained” findings made since January 1, 2019
on cases initiated by the OPS on or after that date. The Monitoring Team will use that assessment
to help inform the PRB on any areas of concern prior to initiating a full assessment, to include a
random sampling of all cases heard by the PRB over a specific period of time. Ultimately, before
the performance of both OPS and PRB can be found to be in compliance with the Consent Decree,
the Board must be found to be effectively and meaningfully carrying out its duties in a sufficiently
thorough, fair, and timely manner.




                                                94
  Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 102 of 126. PageID #: 7390




   4. Discipline and Disciplinary Hearings

Paragraph                                                                      Status of
                                                                                 Compliance
240. “The Chief of CDP will issue a General Police Order that requires officers GENERAL
to (a) cooperate with the Internal Affairs and OPS investigators; and (b) submit COMPLIANCE
all relevant evidence to the investigators such that it is available for
consideration by Internal Affairs or PRB.”
241. Disciplinary hearing requirement, with officer given “opportunity to EVALUATION
testify” and suspension of hearing if “officer provides new or additional DEFERRED
evidence at hearing,” with matter “returned to IA or PRB for consideration.”
242. Written justification by Chief or Director of decision to “not uphold the PARTIAL
charges” or “does not impose the recommended discipline or non-disciplinary COMPLIANCE
corrective action” where PRB previously “recommends the initiation of the
disciplinary process and recommends a disciplinary level.”
243. “CDP will track the number of instances in which the Chief or the OPERATIONAL
Director of Public Safety rejects, in whole or in part, PRB’s recommended COMPLIANCE
disposition.”
245. “CDP will ensure that discipline for sustained allegations of misconduct PARTIAL
comports with due process, and is consistently applied, fair, and based on the COMPLIANCE
nature of the allegation, and that mitigating and aggravating factors are
identified and consistently applied and documented.”
246. “CDP will review its current matrix and will seek to amend it” “to ensure OPERATIONAL
consistency” and inclusion of a number of specific, expressly-identified COMPLIANCE
features.
247. “All disciplinary decisions will be documented in writing.”         PARTIAL
                                                                             COMPLIANCE
248. “CDP will provide its disciplinary matrix to the Commission, the Police OPERATIONAL
Inspector General, and the police unions for comment.”                       COMPLIANCE
249. “CDP will work with the unions to allow for sustained disciplinary PARTIAL
findings to stay in an officer’s record for ten years.”                 COMPLIANCE

            a. Background

The Consent Decree requires that CDP “ensure that discipline for sustained allegations of
misconduct comports with due process, and is consistently applied, fair, and based on the nature




                                              95
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 103 of 126. PageID #: 7391




of the allegation, and that mitigating and aggravating factors are identified and consistently applied
and documented.”121

As one foundational element of that process of ensuring fair and consistent discipline, the Division
has needed to “review its current disciplinary matrix and will seek to amend it as necessary[.]”122
Specifically, CDP must ensure that the new disciplinary matrix:

       •   “[E]stablishes a presumptive range of discipline for each type of rule violation;”
       •   “[I]ncreases the presumptive discipline based on an officer’s prior violations of the same
           or other rules;”
       •   “[P]rohibits consideration of the officer’s race, gender, national origin, age, ethnicity,
           familial relationships, or sexual orientation” as well as “the high (or low) profile nature of
           the incident;” and
       •   “[P]rovides that CDP will not take only non-disciplinary corrective action in cases in which
           the disciplinary matrix calls for the imposition of discipline” but may consider non-
           disciplinary corrective action “in a case where discipline has [already] been imposed.”84

               b. Where the Division Stands

Timeliness in the investigation and adjudication of internal and external complaint investigations
continues to be a significant issue requiring ongoing attention from the CDP. As previously
reported in the past, it has taken far too long for cases to receive findings from Command Staff,
and extraordinary delays have been observed in the scheduling of pre-disciplinary hearings and in
the imposition of discipline upon the conclusion of those hearings.

On a positive note, the Division has recently buttressed up the staffing of its Case Preparation Unit,
which appears to have already had a positive impact on some of the Monitoring Team’s continuing
concerns. In addition, the Monitoring Team has been extremely impressed with some of the work
product coming out of Director Howard’s office wherein the rationale for decisions being made
are being extensively explained and documented. Realistically, however, the Division will not be
able to come into compliance in this area until all Division Command Staff, to include City and
CDP leadership, treat all disciplinary cases with a true sense of urgency and ensure that any
member of the Command Staff who do not handle their responsibilities in this regard are held to
account for failing to perform their duties.
With respect to the conduct of the Division’s pre-disciplinary hearings, the Monitoring Team has
noted that the Chief’s Office consistently provides officers with the opportunity to testify on their
own behalf, as required by paragraph 241. Upon the completion of the pending assessment of OPS-


121
      Dkt. 277.
122
      Dkt. 7-1 at ¶ 279.



                                                    96
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 104 of 126. PageID #: 7392




PRB sustained cases, the Monitoring Team anticipates being able to evaluate the additional
requirement of paragraph 241 which requires the Chief, when appropriate, to “suspend” a hearing
and return a case to IA or OPS where “new or additional evidence” has been provided.


       XI.     TRANSPARENCY & OVERSIGHT

       1. Police Inspector General

 Paragraph                                                                        Status of
                                                                                   Compliance
 250. “The City will hire an individual or individuals with significant experience EVALUATION
 in law enforcement practices and civil rights law to serve as a Police Inspector DEFERRED
 General” (“IG”). City must seek CPC’s “input in developing minimum
 qualifications and experience” for IG.
 251. IG work in Office of Mayor but report to Chief of Police.                    GENERAL
                                                                                  COMPLIANCE
 252. IG “will not be a current or former employee of CDP.”                       GENERAL
                                                                                  COMPLIANCE
 253–54. Duties and authority of IG.                                              EVALUATION
                                                                               DEFERRED
 255. Budget of IG must be “a separate line item” in City budget and “afford[] PARTIAL
 sufficient independence and resources” to comply with Consent Decree.         COMPLIANCE
 256. IG “will have access to all documents and data necessary to perform the EVALUATION
 above functions, including any raw data.”                                    DEFERRED

               a. Background

The Consent Decree creates a new, internal oversight function within the Division—a Police
Inspector General (the “IG”). The IG must have the authority to review CDP policies and practices,
conduct audits and investigations, analyze data for aggregate and systemic trends, develop
recommendations for reform, and analyze investigations conducted, and review imposed
discipline. The IG’s reports and recommendations must be made public.123




123
      Dkt. 7-1 ¶ 253.



                                               97
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 105 of 126. PageID #: 7393




             b. Where the Division Stands

As previously reported, the City previously successfully hired and on-boarded a Police Inspector
General, Christopher Viland, as outlined in the Consent Decree. During this reporting period, the
Inspector General had been hard at work. A review of the IG’s reports indicated an impressive and
professional level of work (to include the completion of an IG Manual, a 2020 workplan and
thirteen memorandum and reports making a total of 126 recommendations to the Chief identifying
potential areas of improvement relating to officer training (16 recommendations), data collection
(21 recommendations), the disciplinary process (10 recommendations), the vehicle pursuit policy
(68 recommendations), officer certification (7 recommendations) and “safe policing for safe
communities” (4 recommendations). The body of work, created by the IG, was particularly
impressive given that the IG has minimal resources and staff supporting him at this time.

However, the consent decree states that: “The duties of the Police Inspector General will include
authority to do the following: … h. make reports and recommendations for reform publicly
available.”

As of the end of the 2020 calendar year, the most recent report published on the City’s website
was dated February 2020. The Monitoring Team noted that as of that time, the IG had issued 9
reports which had not been published by the City (4/30/20 – four reports; 5/18/20 (1), June 2020
(1), 8/7/20 (1), 8/12/20 (1), 11/2/20 (1). Best practices would suggest that, in the future, the City
should be publishing the IG’s reports within 30 days of receipt.124

             c. Progress and Tasks that Remain

As of the beginning of 2021, Mr. Viland resigned his position and was appointed as the Sheriff of
Cuyahoga County. In order to give the City time to hire a new Inspector General and the good
work of Mr Viland to be continued, , the Monitoring Team has deferred its evaluation of the work
of the Inspector General.

       2. Data Collection and Analysis

 Paragraph                                                                          Status of
                                                                                    Compliance




124
   A February 2021 review of the City’s website showed the City as having published all completed IG
reports.



                                                  98
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 106 of 126. PageID #: 7394




257. “CDP will collect and maintain all data and records necessary to             PARTIAL
accurately evaluate its use of force practices and search and seizure practices   COMPLIANCE
and facilitate transparency and, as permitted by law, broad access to
information related to CDP’s decision making and activities. To achieve this
outcome, CDP will designate an individual or individuals as the ‘Data
Collection and Analysis Coordinator.’”
258. Coordinator “will ensure the collection and tracking of all documents        PARTIAL
related to uses of force and allegations of misconduct and related materials,”    COMPLIANCE
including specific, expressly-listed materials and information.
259. Coordinator “will ensure the creation and maintenance of a reliable and      PARTIAL
accurate electronic system to track all data derived from force-related           COMPLIANCE
documents,” including specific, expressly-identified data.
260. Coordinator “will ensure the creation and maintenance of a reliable and      PARTIAL
accurate electronic system to track data on all vehicle stops, investigatory      COMPLIANCE
stops, and searches, whether or not they result in an arrest or issuance of a
summons or citation.” The system must conform to a number of specific,
expressly-identified requirements.
261. Coordinator must “routine[ly] report[] . . . relevant data to the Chief of   PARTIAL
Police, FRB, Training Review Committee, OPS, the [Community Police]               COMPLIANCE
Commission, and the Police Inspector General.”
262. Coordinator “responsible for the annual assessment of forms and data         PARTIAL
collection systems to improve the accuracy and reliability of data collection.”    COMPLIANCE
263. Coordinator “will develop a protocol to accurately analyze the data OPERATIONAL
collected and allow for” various outcome measurements, “subject to the review COMPLIANCE
and approval of the Monitor and DOJ.”
264. Annually, “CDP will conduct an assessment and issue a report EVALUATION
summarizing its investigatory stop, search, and arrest data” that addresses DEFERRED
various specific, expressly-identified topics.
265. Annually, “CDP will conduct an assessment and issue a report of all EVALUATION
activities, including use of force, arrests, motor vehicles and investigatory DEFERRED
stops, and misconduct complaints alleging discrimination, to determine
whether CDP’s activities are applied or administered in a way that
discriminates against individuals on the basis of race” or other listed prohibited
classes or characteristics, and that addresses various specific, expressly-
identified topics.
266. Annual analysis of “prior year’s force” data with FRB.                        EVALUATION
                                                                                  DEFERRED




                                               99
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 107 of 126. PageID #: 7395




                a. Background

The Consent Decree requires that the Division collect, use, and report data on its activities and
performance in a modern and comprehensive fashion. To effectuate this, the Decree required CDP
to hire a Data Collection and Analysis Coordinator (the “Data Coordinator” or “Coordinator”) to
help ensure that CDP maintains the required information in a manner that “facilitate[s]
transparency and . . . broad public access to information related to CDP’s decision making and
activities.”125 The Coordinator is specifically tasked with ensuring the collection and tracking of
all information related to uses of force, search and seizure practices, and allegations of misconduct.
The Coordinator must create and maintain “a reliable and accurate electronic system to track” use
of force-related data and search and seizure information.126

The Coordinator also is “responsible for the routine reporting of relevant data” to various entities
within the Division127; conducting annual assessments of both use of force and investigatory stop
data128; and analyzing Division practices for potential disproportionate or disparate impacts with
respect to “race, ethnicity, gender, disability, sexual orientation, or gender identity.”129 These
reports must “be made publicly available.”130

                b. Where the Division Stands

Members of the Monitoring Team are supportive of the Division’s efforts to use data as much as
possible in real time, for managerial purposes, and to assist with deployment and staffing decisions.
The Division now organizes and schedules a monthly administrative Compstat meeting to which
the Monitoring Team and the USAO/DOJ staff are invited. While this began as a method to review
principally use of force cases and their review status, it has expanded and includes more details
about use of force as well as several other topics. The role of the Data Collection and Analysis
Coordinator is far more developed and it is clear that the Coordinator has become very
knowledgeable in the Division’s operations and is very skillful with data collection and analysis.
The presentations now include details about use of force as compared to calls for service and total
arrests, increasing the meaning of the numbers and encouraging the participant to look for patterns.
Engagement from the other members of the Division is spotty – at times the Coordinator attempts
to answer questions clearly meant for members of the Command Staff when they are silent. There
are times when the sworn participants are curious about the data or about questions posed by the
Monitoring Team or DOJ, but more typically a question is answered with a comment that suggests
a present lack of awareness of the data and its critical importance in how it can be used to manage
125
    Dkt. 7-1 at ¶ 257.
126
    Id. at ¶¶ 259-60.
127
    Id. at ¶ 261.
128
    Id. at ¶¶ 263, 264, 266.
129
      Id. at ¶ 265.
130
      Id. at ¶ 267.



                                                 100
  Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 108 of 126. PageID #: 7396




the Division. The Monitoring Team continues to suggest ways the data can be used outside the
room for managerial, supervisory, and deployment purposes, though it is unclear what if anything
is done with the suggestions.

The assessment for paragraph 259 is partial compliance. As pointed out in the earlier part of this
report, the review of the response to the May 30 protests, it was apparent that the entry and review
of some of the use of force incidents from that day were completed outside of Blue Team. The
Division reports that there will be recommendations for policy amendments that will be assessed
and reviewed by the Monitoring Team and DOJ. Those amendments could move paragraph 259
to operational complaince in the next report period.

             c. Progress and Tasks That Remain

The production of data that is informative and as such useful in the reform work appears to be very
labor intensive for the Coordinator. The Monitoring Team recognizes efforts underway to improve
data collection systems, but at this time they continue to be siloed or independent of one another
requiring extensive work by the Coordinator to turn data into information. The Monitoring Team
is unaware of efforts to move toward greater automation though minimizing the work required to
share data will increase its value and usefulness. The Monitoring Team also looks forward to the
completion of policies and training, both of which precedes data collection on stops, searches, and
arrests. As the data improve in quality and other milestones are achieved, such as the Force Review
Board and the implementation of the stop, search, and arrest policies, there will be increasing
opportunities for public release of data – a level of transparency that the community desires and
the Consent Decree expects.

   3. Public Availability of CDP-Related Information

 Paragraph                                                                     Status of
                                                                               Compliance
 267. “[A]ll CDP audits, reports, and outcome analyses related to the          NON-
 implementation” of the Consent Decree will be public.                      COMPLIANCE
 268. “CDP will post its policies and procedures, training plans, community NON
 policing initiatives, community meeting schedules, budgets, and internal   COMPLIANCE
 audit reports on its website.”


             a. Background

The Consent Decree requires that CDP’s “policies and procedures, training plans, community
policing initiatives, community meeting schedules, budgets, and internal audit reports” be posted




                                                101
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 109 of 126. PageID #: 7397




on CDP’s website.131 Likewise, “[t]o ensure transparency in the implementation of” the Decree,
“all CDP audits, reports, and outcome analyses related to the implementation of this [the Consent
Decree] will be made publicly available, including at the City and CDP websites.”132

               b. Where the Division Stands

The policies of the Division are not readily found on the City’s website. The Monitoring Team
understands there are plans to improve the website though in the interim the requirement for
transparency and public accessibility of the policies remains. While in the past there were
navigational challenges, currently, even for skilled users and those familiar with the Division and
the City, it is impossible to find all the policies on the website. It is also a problem that internet
searches deliver outdated and redlined policies. If the policies are technically online, the inability
of internet searches to produce and skilled users to locate policies in a single PDF document
remains a barrier to transparency as well as compliance.

               c. Progress and Tasks That Remain

Access by the public, including the Monitoring Team members via the website to the CDPs
policies is a persistent problem. The Monitoring Team is hopeful that the City will find a far more
manageable and comprehensive manner for the public to access documents related to the reform
process. Finally, and of tantamount importance, the Monitoring Team continues to maintain that
the Division and the community it serves will benefit from a department that is open to the public
and sets clear expectations of how information related to critical incidents will be shared – prior
to the occurrence of such incidents. A workgroup comprised of members of the Monitoring Team,
the DOJ and the City is working on quickly remedying this issue of transparency by collaborating
on a webpage design, and the information it contains, to bring the City into compliance with the
Consent Decree.




131
      Dkt. 7-1 at 1; id. ¶ 268.
132
      Dkt. 7-1 ¶ 267.



                                                 102
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 110 of 126. PageID #: 7398




  XII.      OFFICER ASSISTANCE & SUPPORT

  1. Training

Paragraph                                                                      Status of
                                                                                 Compliance
269. “CDP will ensure that officers receive adequate training to understand: PARTIAL
(a) how to police effectively and safely in accordance with CDP policy; [and] COMPLIANCE
(b) the requirements of this Agreement, Ohio law, and the Constitution and
laws of the United States,” including in the areas of “procedural justice, bias-
free policing, and community policing.”
270. “CDP will expand the scope and membership of the Training Review            PARTIAL
Committee.”                                                                    COMPLIANCE
271–72. “[T]he Training Review Committee will develop a written training       NON-
plan for CDP’s recruit academy, probationary field training, and in-service    COMPLIANCE
training” that addresses a host of specific, expressly-identified issues.
273. “The Training Plan and schedule will be implemented once any              PARTIAL
objections have been resolved” on a yearly basis.                           COMPLIANCE
274. “The Training Review Committee will annually review and updated NON-
CDP’s training plan” by “conduct[ing] a needs assessment” that addresses a COMPLIANCE
number of specific, expressly-identified data and information on real-world
trends, needs, policy, and law.
275. “CDP’s Commander responsible for training” will be in charge of “all PARTIAL
CDP training.                                                               COMPLIANCE
276. “CDP will designate a single training coordinator in each District. The   PARTIAL
Commander responsible for training will establish and maintain                 COMPLIANCE
communications with each District training coordinator to ensure that all
officers complete training as required and that documentation of training is
provided to the” training Commander.
277. “CDP will develop recruit academy and in-service curricula that comport   PARTIAL
with” the Training Plan and Consent Decree requirements.                          COMPLIANCE
278. “[T]he training required under this Agreement . . . will be delivered within EVALUATION
two years of the Effective Date.”                                                 DEFERRED
279. “For all other substantive updates or revisions to policy or procedure, PARTIAL
CDP will ensure and document that all relevant CDP personnel have received COMPLIANCE
and read the policy or procedure. Notification of each revision or update will
include the rationale for policy changes and the difference between the old and
updated policy.”




                                            103
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 111 of 126. PageID #: 7399




280. Training Commander reviews all training materials; ensures that they use PARTIAL
“a variety of adult learning techniques, scenario-based training, and problem- COMPLIANCE
solving practices”; and “ensure that all curricula, lesson plans, instructor’s
qualifications, and testing materials are reviewed by the Training Review
Committee.”

281. “CDP will ensure that instructors are qualified and use only curricula and PARTIAL
lesson plans that have been approved by the” Training Commander.                 COMPLIANCE
282. “CDP will revise, as necessary, its field training program for graduates of EVALUATION
the police academy to comport with” the Training Plan and Consent Decree. DEFERRED
283. “The field training program will incorporate community and problem- EVALUATION
oriented policing principles, and problem-based learning methods.”                 DEFERRED
284. Review and revision of Field Training Officer (“FTO”) “participation EVALUATION
policy to establish and implement a program that effectively attracts the best DEFERRED
FTO candidates” and “revise eligibility criteria” for FTOs.
285. New FTOs and Field Training Sergeants must “receive initial and in- EVALUATION
service training that is adequate in quality, quantity, scope, and type, and that DEFERRED
addresses” a number of specific, expressly-listed topics and conforms to a
number of additional features or requirements.
286. “CDP will create a mechanism for recruits to provide confidential EVALUATION
feedback regarding the quality of their field training,” and the Division “will DEFERRED
document its response, including the rationale behind any responsive action
taken or decision to take no action.”
287. “Training Review Committee will, on an annual basis, analyze all aspects EVALUATION
of CDP’s FTO program,” “consider emerging national policing practices in DEFERRED
this area,” and “recommend, and CDP will institute, appropriate changes to
policies, procedures, and training related to its FTO program.”
288. “CDP will document all training provided to or received by CDP EVALUATION
officers,” with officers “sign[ing] an acknowledgement of attendance or DEFERRED
digitally acknowledge[ing] completion of each training course,” which “will
be maintained in a format that allows for analysis by training type, training
date, training source, and by individual officer name.”
289. “CDP will develop and implement a system that will allow the Training OPERATIONAL
Section to electronically track, maintain, and produce complete and accurate COMPLIANCE
records of current curricula, lesson plans, training delivered, and other training
materials in a centralized electronic file system.”
290. “CDP will develop and implement accountability measures . . . to ensure PARTIAL
that all officers successfully complete all required training programs in a COMPLIANCE
timely manner.”



                                           104
  Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 112 of 126. PageID #: 7400




           a. Background

Training CDP personnel on the new requirements and expectations of Decree-required policies
and initiatives is critical to ensuring these changes are infused into the operations of the Division.

As stated in the Seventh Semiannual Report, “the Division must build the internal capacity and
leadership such that training can be developed, delivered, audited, and iteratively improved, in
close consultation with a Training Review Committee (“TRC”) that increases the set of eyes
assessing CDP training.” These efforts remain work-in-progress.

           b. Where the Division Stands

During the current reporting period, and as detailed elsewhere in this report, the Division launched
a number of important training initiatives including the new supervisor training on reviewing use
of force and the FRB training.

However, the Division continues to struggle to develop adequate training curricula to support the
initiatives required under the Consent Decree. The 2020 training plan has now been abandoned as
we move into 2021, and the updated In-Service Training for Use of Force was rejected out of hand
by the Monitoring Team and Department of Justice. The District Awareness Training is similarly
lacking, and the Division seems unable, or unwilling, to accept the guidance provided by the
Monitoring Team and the Department of Justice. Much work remains to be done to ensure that
CDP fully develops its training capacity.

           c. Progress and Tasks that Remain

The Monitoring Team has previously recounted the steps that CDP must make with respect to
officer training to reach compliance with the Consent Decree. These steps are largely unchanged
from its prior semiannual report to the Court.

The Division still needs to reengage the TRC. Moreover, CDP’s Training Section must be properly
staffed in order to meet the substantial scope of training mandated by the Consent Decree. The
Monitoring Team has previously urged CDP to devote additional resources to the Training Section,
including securing the full-time expertise of non-sworn personnel to serve as curriculum
development professionals within the Training Section. Developing the capacity of the Training
Section will require the full support of the City, both in concept and with budget. The training
levels established during the Consent Decree process are not anomalies—they are the new normal
and the City and CDP need to ensure that the Training Section is equipped to develop and deliver
high-quality trainings into the future.




                                                 105
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 113 of 126. PageID #: 7401




  2. Equipment & Resources

Paragraph                                                                      Status of
                                                                               Compliance
291. “The City will implement” paragraphs regarding equipment and PARTIAL
resources in order to allow implementation of the Consent Decree “and to COMPLIANCE
allow officers to perform their jobs safely, effectively, and efficiently.”
292. “CDP will complete a comprehensive equipment and resource study to OPERATIONAL
assess its current needs and priorities,” and it “will develop an effective, COMPLIANCE
comprehensive Equipment and Resource Plan that is consistent with its
mission and that will allow it to satisfy the requirements of this Agreement.”
293. “CDP’s Equipment and Resource Plan will provide for necessary OPERATIONAL
equipment including, at least” “an adequate number of computers”; “an COMPLIANCE
adequate number of operable and safe zone cars”; “zone cards with reliable,
functioning computers that provide officers with up-to-date technology”
including computer-aided dispatch, the records management system, and
various core law enforcement systems; and “zone cards equipped with first-
aid kits.” “This plan also will ensure that CDP properly maintains and seeks
to continuously improve upon existing equipment and technology; and is
appropriately identifying equipment needs and seeking to utilize, as
appropriate, emerging technologies.”
294. “CDP will actively seek input and feedback from the Commission, patrol OPERATIONAL
officers, and supervisors regarding resource allocation, equipment needs, and COMPLIANCE
technological improvements.”
295. “City and CDP” must “us[e] best efforts to implement the Equipment OPERATIONAL
and Resource Plan as required.”                                                COMPLIANCE
296. “CDP will . . . implement an effective, centralized records management OPERATIONAL
system.”                                                                    COMPLIANCE
297. “CDP will utilize a department-wide e-mail system to improve OPERATIONAL
communication and information sharing.”                                     COMPLIANCE
298. “CDP will employ information technology professionals who are trained   OPERATIONAL
to conduct crime and intelligence analysis, who are capable of               COMPLIANCE
troubleshooting and maintaining information technology systems and who
can identify and suggest appropriate technological advancements.”
299. “CDP will implement an effective employee assistance program that       PARTIAL
provides officers ready access to the mental health and support resources    COMPLIANCE
necessary to facilitate effective and constitutional policing.”




                                            106
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 114 of 126. PageID #: 7402




             a. Background

The Consent Decree requires the City of Cleveland to “develop an effective, comprehensive
Equipment and Resource Plan that is consistent with its mission and that will allow it to satisfy the
requirements of this Agreement.”133 The Plan must “provide for necessary equipment including,
at least . . . an adequate number of computers; an adequate number of operable and safe zone cars;
zone cars with reliable, functioning computers that provide officers with up-to-date technology,
including” mobile computer-aided dispatch (“CAD”), access to the Division’s records
management system (“RMS”), and access to law enforcement databases; and “zone cars equipped
with first-aid kits . . . . ”134 It must address how the Division will satisfy the other substantive
requirements of the Decree. It likewise must “ensure that CDP” both “properly maintains and seeks
to continuously improve upon existing equipment and technology” and “is appropriately
identifying equipment needs and seeking to utilize, as appropriate, emerging technologies.”135

             b. Where the Division Stands

In the current reporting period, CDP completed a significant update to its records management
system, known as LERMS. The upgrade enhances officer access to real-time data, giving officers
greater ability to quickly retrieve essential information about individuals.

Likewise, as of August 2019, CDP has implemented an enhanced, real-time information-gathering
and intelligence-sharing platform called Command Analytics. This is a web-based platform that
provides various dashboards that display and analyze incidents logged into the computer-aided
dispatch (“CAD”) and LERMS systems.

Meanwhile, the Division has also made progress on deploying mobile handheld devices to officers,
as well as ordering necessary mobile data computers and patrol vehicles.

             c. Progress and Tasks that Remain

The Monitoring Team is planning to audit the Division’s progress in enhancing its equipment, IT
infrastructure, and resources in the coming months.




133
    Dkt. 7-1 ¶ 292.
134
    Id. ¶ 293.
135
    Id. ¶ 293.




                                                107
 Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 115 of 126. PageID #: 7403




  3. Recruitment & Hiring

Paragraph                                                                        Status of
                                                                                 Compliance
300. “CDP will review and revise . . . its recruitment and hiring program to PARTIAL
ensure that CDP successfully attracts and hires a diverse group of qualified COMPLIANCE
individuals.”
301. “The Mayor will work with the City Council to develop an ordinance GENERAL
to place a Charter Amendment on the ballot that would give the appointing COMPLIANCE
authority greater flexibility in the selection of candidates from the certified
eligibility list for the CDP.”
302. “CDP will develop a recruitment policy and a strategic recruitment plan OPERATIONAL
that includes clear goals, objectives, and action steps for attracting qualified COMPLIANCE
applicants from a broad cross-section of the community” and meets certain
specific, expressly-listed requirements.
303. “The City will implement the recruitment plan within 60 days of it being EVALUATION
approved by the Monitor.”                                                        DEFERRED
304. “CDP’s recruitment plan will include specific strategies for attracting a   PARTIAL
diverse group of applicants,” including officers with various, specific,         COMPLIANCE
expressly-listed skills and backgrounds.
305. “In developing and implementing its recruitment plan, CDP will consult      PARTIAL
with the [Community Police] Commission and other community                       COMPLIANCE
stakeholders on strategies to attract a diverse pool of applicants.”
306. “[O]bjective system for hiring and selecting recruits” that “employs        PARTIAL
reliable and valid selection criteria.”                                          COMPLIANCE
307. “CDP will report annually to the public its recruiting activities and EVALUATION
outcomes,” which will include information on various, expressly-listed DEFERRED
areas.
308. “[A]ll candidates for sworn personnel positions” will have GENERAL
“psychological and medical examination” and be subject to “drug testing.” COMPLIANCE
Existing officers receive “random drug testing.”
309. “CDP will conduct thorough, objective, and timely background PARTIAL
investigations of candidates for sworn positions” that cover various, COMPLIANCE
expressly-listed topics.
310. “CDP will request to review personnel files from candidates’ previous OPERATIONAL
employment and, where possible, will speak with the candidate’s COMPLIANCE
supervisor(s)” and maintain any “salient information . . . in candidate’s file.”




                                               108
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 116 of 126. PageID #: 7404




 311. “If a candidate has previous law enforcement experience, CDP will EVALUATION
 complete a thorough, objective, and timely pre-employment investigation” DEFFERED
 addressing various expressly-identified things.


             a. Background

The Consent Decree requires the City to “integrate community and problem-oriented policing
principles” into its recruitment practices, and to “develop a recruitment policy and a strategic
recruitment plan that includes clear goals, objectives, and action steps for attracting qualified
applicants from a broad cross-section of the community . . . [and] establish[es] and clearly
identif[ies] the goals of CDP’s recruitment efforts.”136

             b. Where the Division Stands Now

In the prior reporting period, the Division completed its Recruitment and Hiring Plan, which
incorporates feedback from the Department of Justice, Monitoring Team, and the expressed
concerns of the Cleveland public. The Plan was approved by the Court on February 20, 2019.137

The Monitoring Team is in close contact with the Recruitment Team and is looking at the
demographic information for the last several recruit classes and commencing a more complete
review. The Recruitment Team sends periodic reports on its achievements and activities. CDP will
need more time before it can meaningfully report on how it is accomplishing the stated goals of
the Court-approved Plan. As described below, as the CDP reports on its recruiting activities and
outcomes, the Team will be positioned to say how far the CDP has come—or still needs to go—
to meeting the terms of the Decree.

             c. Progress and Tasks that Remain

Following the Court’s approval of the Recruitment and Hiring Plan, CDP must “report annually to
the public its recruiting activities and outcomes,” including disaggregated data on applicants,
interviewees, and selectees, as well as the successes and challenges to recruiting qualified and
high-quality applicants.138 The Monitoring Team will continue to gauge progress by analyzing the
numbers and trends with respect to applicants and hired recruits, as well as by working with the
City to provide ongoing technical assistance on the Plan’s implementation.




136
    Dkt. 7-1 ¶ 302.
137
    Dkt. 239.
138
    Dkt. 7-1 at ¶ 307.



                                              109
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 117 of 126. PageID #: 7405




       4. Performance Evaluations and Promotions

 Paragraph                                                                   Status of
                                                                               Compliance
 312. “CDP will ensure that officers who police professionally and effectively EVALUATION
 are recognized through the performance evaluation process” and “are DEFERRED
 identified and receive appropriate consideration for performance.” Likewise,
 “poor performance” must be “reflected in officer evaluations.”
 313. “CDP will develop and implement fair and consistent practices to EVALUATION
 accurately evaluate officer performance in areas related to integrity, DEFERRED
 community policing, and critical police functions, on both an ongoing and
 annual basis.”
 314–15. CDP will use “a formalized system documenting the annual EVALUATION
 performance evaluations of each officer by the officer’s direct supervisor,” DEFERRED
 including an assessment of several expressly-listed areas. “Supervisors will
 meet with the employee whose performance is being evaluated to discuss the
 evaluation.”
 316. “CDP will hold supervisors of all ranks accountable for conducting EVALUATION
 timely, accurate, and complete performance evaluations of their DEFERRED
 subordinates.”
 317. “CDP will develop and implement fair and consistent promotion EVALUATION
 practices that comport with the requirements of this Agreement and result in DEFERRED
 the promotion of officers who are effective and professional.”
 318. In considering promotion, “appointing authority will consider” specific, EVALUATION
 expressly- listed “factors.”                                                  DEFERRED

               a. Background

CDP must address how it evaluates officer performance and must ensure that high-performing
officers have access to promotional opportunities. Under the Consent Decree, CDP must “develop
and implement fair and consistent practices to accurately evaluate officers” across a number of
dimensions, including ‘integrity, community policing, and critical police functions.’”139




139
      Dkt. 7-1 at ¶ 313.



                                             110
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 118 of 126. PageID #: 7406




                b. Where the Division Stands

In the current reporting period, CDP continued to create a policy on performance evaluations. The
Monitoring Team and Department of Justice will work with CDP in the coming reporting period
to finalize a policy that satisfies the requirements of the Consent Decree.

                c. Progress and Tasks that Remain

Under the 2021 Monitoring Team, CDP will continue to incorporate community and problem-
oreinted policing into its promotions and evaluations. This work, which must align with the new
expectations that have been set by Court-approved policies and plans, will greatly enhance
professional development opportunities within the Division and provide an important, non-
punitive mechanism for employee management. As described above, early work on this initiative,
through a Division policy on performance evaluations, has begun.

       5. Staffing

 Paragraph                                                                      Status of
                                                                                Compliance
 319. “CDP will complete a comprehensive staffing study to assess the OPERATIONAL
 appropriate number of sworn and civilian personnel to perform the functions COMPLIANCE
 necessary for CDP to fulfill its mission, and satisfy the requirements of the”
 Consent Decree. / “CDP will develop an effective, comprehensive Staffing
 Plan that is consistent with its mission, including community and problem-
 oriented policing, and that will allow CDP to meet the requirements of” the
 Consent Decree.
 320. Requirements of CDP Staffing Plan.                                        EVALUATION
                                                                           DEFERRED
 321. “The City and CDP will employ best efforts to implement the Staffing EVALUATION
 Plan over the period of time set forth in the approved plan.”             DEFERRED


                a. Background

The Consent Decree contemplates changes to CDP’s approach to staffing, assigning, and
deploying its personnel within the City of Cleveland. Under the requirements of the Decree, for
example, CDP must:

            •    Implement a “comprehensive and integrated model”140;

140
      Dkt. 7-1 at ¶ 27.



                                                 111
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 119 of 126. PageID #: 7407




               •    Ensure rigorous investigations and reviews of force incidents141;
               •    Ensure that specialized crisis intervention officers “are dispatched to an incident
                    involving an individual in crisis” and are able to “have primary responsibility for the
                    scene”142;
               •    Provide supervisors with the ability to “review all documentation of investigatory
                    stops, searches, and arrests”143;
               •    Ensure that officers can receive the training required by the Decree144;
               •    Provide necessary opportunity for “first line supervisors [to] provide close and
                    effective supervision of officers”145;
               •    Implement the Early Intervention System146; and
               •    Provide supervisors with the ability to “conduct adequate random and directed audits
                    of body worn camera recordings.”147
These provisions require changes in the way that CDP will deploy its existing personnel and in the
overall number of sworn and civilian personnel. To that end, the Consent Decree specifically
envisions a Staffing Plan by which the CDP must “address and provide for each of the following”:

           •       “[P]ersonnel deployment to ensure effective community and problem-oriented
                   policing;
           •       “[A] sufficient number of well-trained staff and resources to conduct timely misconduct
                   investigations;
           •       “[T]o the extent feasible, Unity of Command; and
           •       “[A] sufficient number of supervisors.”148

                   b. Where the Division Stands Now

Similar to the prior reporting period, the Division completed the Decree-mandated Staffing Plan
after working with the Department of Justice and Monitoring Team and considering public
feedback solicited by the Community Police Commission.

Since then, the Monitoring Team has not actively assessed CDP’s progress on implementing the
Staffing Plan. CDP will need more time to internally assess, prepare, and execute before it can
report on how it is accomplishing the stated goals of the Court-approved Plan.

141
    Id. at ¶¶ 93-130.
142
    Id. at ¶ 151.
143
    Id. at ¶ 168.
144
    Id. at ¶ 271.
145
    Id. at ¶ 322.
146
    Id. at ¶ 326-36.
147
    Id. at ¶ 339.
148
      Id. at ¶ 320.



                                                       112
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 120 of 126. PageID #: 7408




               c. Progress and Tasks that Remain

The Monitoring Team has previously observed that major requirements of the Decree, such as the
implementation of CDP’s new community and problem-oriented policing paradigm, are directly
linked to the Division’s ability to make the operational changes contemplated in the approved
Staffing Plan. The Division’s efforts on this front will need to continue in order for Decree-required
policies, procedures, and plans to be fully and effectively implemented.



       XIII. SUPERVISION


       1. First-Line Supervisors

 Paragraph                                                                       Status of
                                                                                 Compliance

 322. “CDP will ensure that first line supervisors provide close and effective PARTIAL
 supervision of officers” in a number of express, specifically-identified COMPLIANCE
 ways.

 323. “CDP will develop and implement supervisory training for all new and EVALUATION
 current supervisors” that is “adequate in quality, quantity, type, and scope, DEFERRED
 and will include” a number of specific, expressly-listed topics.

 324. “Thereafter all sworn supervisors will receive adequate in-service EVALUATION
 management training.”                                                   DEFERRED

 325. “CDP will hold supervisors directly accountable for the quality and EVALUATION
 effectiveness of their supervision, including whether supervisors identify DEFERRED
 and effectively respond to misconduct and ensure that officers effectively
 engage with the community.”



               a. Background

The Consent Decree requires that CDP ensure “close and effective supervision of officers.”149
Supervisors must be held “directly accountable for the quality and effectiveness of their
supervision” of officers in their command.150 To do so, the Decree requires that the Division

149
      Dkt. 7-1 ¶ 322.
150
      Id. ¶ 325.



                                                 113
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 121 of 126. PageID #: 7409




establish new policies and procedures addressing supervision. It also requires training for
supervisors on a host of specific topics.151

                   b. Where the Division Stands

The Division completed training on supervisor review of force and the Monitoring Team looks
forward to reviewing how that training is applied in practice.

                   c. Progress and Tasks that Remain

              i.      Continuing Professional Development

The Division has previously signaled an interest in developing a formal leadership development
process. Part of this involves enhancing processes relating to performance evaluations and the
promotional process. The Monitoring Team continues to look forward to working with the
Division on these important areas, which will help the Division identify the most promising
personnel for leadership opportunities and help them succeed upon receiving new responsibilities.

             ii.      Data

As the Monitoring Team has previously noted, the Consent Decree requires that CDP rigorously
track instances in which supervisors identify problematic performance and log supervisors’
responses when such problems are identified. The Division still needs to implement a process for
systematically tracking this information so that it can evaluate, in aggregate, the performance of
its supervisors.

            iii.      Compliance and Outcome Measures

The Monitoring Team’s evaluations of use of force and Internal Affairs incidents will touch on
supervisor performance in those areas. However, the Monitoring Team will also need to analyze
the type of performance data and indicators that the Division is still progressing toward collecting.

       2. Officer Intervention Program

 Paragraph                                                                      Status of
                                                                                Compliance

 326. CDP “will create a plan to modify its Officer Intervention Program        EVALUATION
 (‘OIP’) to enhance its effectiveness as a management tool to promote           DEFERRED


151
      Dkt. 7-1 ¶ 323.




                                                  114
      Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 122 of 126. PageID #: 7410




 supervisory awareness and proactive identification of potentially
 problematic behavior among officers.

 327. “CDP supervisors will regularly use OIP data to evaluate the             EVALUATION
 performance of CDP officers across all ranks, units, and shifts.”             DEFERRED

 328. “The OIP will include a computerized relational database that will be    EVALUATION
 used to collect, maintain, integrate, and retrieve data department-wide” in   DEFERRED
 a number of specific, expressly-identified areas.

 329. “CDP will set threshold levels for each OIP indicator that will trigger EVALUATION
 a formal review, and the thresholds will allow for peer-group comparisons DEFERRED
 between officers with similar assignments and duties.”

 330–36. Additional express requirements of OIP.                               EVALUATION
                                                                               DEFERRED



               a. Background

The Consent Decree requires that CDP’s Officer Intervention Program (OIP) be transformed into
an effective “early intervention system,” or “EIS.” An EIS is a non-disciplinary system for
identifying and addressing potentially problematic officer performance before it becomes a
problem.

Specifically, the Consent Decree requires that the Division’s OIP become a broader management
tool that will “proactive[ly] identif[y] . . . potentially problematic behavior among officers” and
provide non-punitive supervisory intervention in order to “modify officers’ behavior and improve
performance” before the performance gradually becomes deep-seated and difficult to resolve.152
The Decree requires the implementation and use of “a computerized relational database that will
be used to collect, maintain, integrate, and retrieve data department-wide” on officer performance
and that forms the basis of an EIS.153
               b. Where the Division Stands

The Division continued to develop an OIP Policy during this reporting period, and the Parties and
CDP have begun discussing the proposed revisions to the OIP program. It is currently anticipated
that the policy will be finalized within the upcoming reporting period.




152
      Dkt. 7-1 at ¶¶ 326-27.
153
      Id. at ¶ 328.



                                               115
  Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 123 of 126. PageID #: 7411




               c. Progress and Tasks that Remain


          i.      Creation of EIS Plan

CDP needs to finalize its policies, manuals, and implementation materials related to the OIP/EIS
to complete the establishment of an upgraded early intervention system.

         ii.      Training & Involvement of Supervisors

Under the Decree-required EIS, CDP supervisors will need to review performance data of the
officers under their command at ongoing intervals. In some instances, when an officer’s
performance data reaches a particular level or involves specific types of performance, a supervisor
will be required to assess that officer’s performance to determine whether some type of
intervention may be beneficial. This type of review, assessment, and potential intervention will all
require that the Division’s supervisors be well-trained and well-versed in the goals and mechanics
of the EIS.

        iii.      Training & Communication with Officers

Although substantial responsibilities will fall on supervisors with respect to the enhanced EIS,
officers will also need to understand what the EIS is. Specifically, officers will need to become
comfortable with the notion that the EIS is, indeed, non-disciplinary and non-punitive. Instead, it
is designed to assist in professional development and allow the Division to provide resources,
training, and other investments to officers to ensure that officers succeed. High-quality, in-depth
instruction will be necessary to surmount the understandable skepticism that officers may have
that the new EIS is simply another way of disciplining officers.

        iv.       Compliance with EIS Plan & Policies

After policies and training are completed, the EIS will have to be up and running for a material
span of time in order for the Court and Monitoring Team to meaningfully evaluate whether the
EIS complies with the Consent Decree’s requirements.

   3. Body-Worn Cameras

 Paragraph                                                                      Status of
                                                                                Compliance

 337. “If CDP chooses to use body worn cameras, CDP will provide clear PARTIAL
 guidance and training on their use, and will implement protocols for testing COMPLIANCE
 equipment and preservation of recordings to foster transparency, increase




                                                116
  Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 124 of 126. PageID #: 7412




 accountability, and build trust, while protecting the privacy rights of
 individuals.”

 338. “Supervisors will review recordings related to any incident involving PARTIAL
 at least a Level 2 or 3 use of force; injuries to officers; and in conjunction COMPLIANCE
 with any other supervisory investigation.”

 339. “Supervisors will conduct adequate random and directed audits of PARTIAL
 body worn camera recordings” and “incorporate the knowledge gained COMPLIANCE
 from this review into their ongoing evaluation and supervision of officers.”

 340. “Officers will be subject to the disciplinary process for intentional or PARTIAL
 otherwise unjustified failure to activate body worn cameras in violation of COMPLIANCE
 CDP policy.”



               a. Background

Prior semiannual reports have summarized the history of the Division’s use of body-worn camera
technology. Because CDP elected to deploy the cameras, various Consent Decree requirements
relating to policies and procedures are activated.

               b. Where the Division Stands

Currently, all CDP patrol officers are equipped with and trained on Axon’s Body 2 camera system
and are expected, under policy, to use them when working a City shift. In the current reporting
period, the Parties and Monitoring Team did not significantly address specific issues relating to
body-worn cameras. The Division and its officers continue to use them to capture incidents and
interactions.

               c. Progress and Tasks that Remain


          i.      Compliance with Policy


The Monitoring Team will still need to ensure that the Division is holding officers accountable for
complying with the various provisions of the body-worn camera policy. It is anticipated that
upcoming Monitoring Team audits of use of force cases and misconduct investigations will shed
meaningful light on these issues.
Additionally, as discussed above, the failure to properly utilize body-worn cameras during the May
30, 2020 demonstrations is concerning.




                                               117
  Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 125 of 126. PageID #: 7413




         ii.   General Policy for the Release of CDP Information

When the Monitoring Team previously approved the Division’s body-worn cameras policies, it
conditioned that approval on the City and CDP establishing a general policy for the release of
records, data, and information—including but not limited to body-worn camera footage—to the
public. The Monitoring Team continues to look forward to the Division establishing these overall
protocols for ensuring meaningful transparency and accountability.




                                              118
Case: 1:15-cv-01046-SO Doc #: 345 Filed: 02/24/21 126 of 126. PageID #: 7414




                                                  Cleveland
                                                  Police
                                                  Monitoring
                                                  Team




                                                                                  Hassan Aden
                                                                                      Monitor

                                                                             Ayesha Hardaway
                                                                               Deputy Monitor

                                                                                 Brian Maxey
                                                                               Deputy Monitor

                                                                                Charles R. See
                                                             Director of Community Engagement

                                                                                 Christine Cole
                                                                 Director of Outcome Measures

                                                                          Dr. Modupe Akinola
                                                                                 Melissa Bretz
                                                                        Dr. Randolph Dupont
                                                                                     Lisa Fink
                                                                             Maggie Goodrich
                                                                                   Rick Myers
                                                             Commissioner Chuck Ramsey (ret.)
                                                                            Richard Rosenthal
                                                                                   Victor Ruiz
                                                                   Captain Scott Sargent (ret.)
                                                                                  Sean Smoot
                                                                              Timothy Tramble
                                                                              Monitoring Team
